 

Exhibit 10.1

 

EXECUTION COPY

 

PURCHASE AND SALE AGREEMENT

 

 

 

BY AND AMONG

 

 

 

ANDREW CORPORATION,

ANDREW CANADA INC.,

ANDREW LIMITED,

ANDREW HOLDINGS (GERMANY) GMBH

 

AND

 

ASC SIGNAL CORPORATION

 

 

 

 

DATED AS OF NOVEMBER 5, 2007

 

 

SALE OF

 

ANDREW SATELLITE

COMMUNICATIONS GROUP

 

 

 

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

1.1

Definitions

1

 

 

 

1.2

Interpretation

17

 

 

 

ARTICLE II

PURCHASE AND SALE; ASSUMPTION OF ASSUMED OBLIGATIONS

17

 

 

 

2.1

Purchase and Sale of Assets

17

 

 

 

2.2

Purchase and Sale of Transferred Shares

19

 

 

 

2.3

Assignment of Permits and Contracts

19

 

 

 

2.4

Certain Provisions Regarding Assignments

20

 

 

 

2.5

Excluded Assets

22

 

 

 

2.6

Assumed Obligations

23

 

 

 

2.7

Retained Obligations

24

 

 

 

2.8

Prorations

25

 

 

 

ARTICLE III

PURCHASE PRICE; ADJUSTMENT; ALLOCATION

25

 

 

 

3.1

Payment of Purchase Price

25

 

 

 

3.2

Purchase Price Adjustment

27

 

 

 

3.3

Allocation of Consideration for Assets and Transferred Shares

29

 

 

 

3.4

Earnout Payment

30

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

32

 

 

 

4.1

Due Organization; Capitalization of Skyware.

33

 

 

 

4.2

No Conflict; Due Authorization

33

 

 

 

4.3

Consents and Approvals; Authority Relative to this Agreement

33

 

 

 

4.4

Financial Statements

34

 

 

 

4.5

No Adverse Effects or Changes

35

 

 

 

4.6

Title to Assets and Transferred Shares

35

 

 

 

4.7

Owned Real Property and Leased Real Property.

35

 

 

 

4.8

Equipment; Leased Personal Property

37

 

 

 

4.9

Customers and Suppliers

37

 

 

 

4.10

Proceedings

37

 

 

 

4.11

Intellectual Property

37

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

4.12

Contracts

39

 

 

 

4.13

Permits

41

 

 

 

4.14

Employee Benefit Plans

41

 

 

 

4.15

Employment and Labor Matters

43

 

 

 

4.16

Taxes

43

 

 

 

4.17

Environmental Matters

44

 

 

 

4.18

Inventories

45

 

 

 

4.19

Related Party Transactions

45

 

 

 

4.20

Product Liability

46

 

 

 

4.21

Indebtedness

46

 

 

 

4.22

Canadian Income Tax Act

46

 

 

 

4.23

Andrew Canada Inc

46

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

46

 

 

 

5.1

Due Incorporation

46

 

 

 

5.2

Due Authorization

46

 

 

 

5.3

Consents and Approvals; Authority Relative to This Agreement

47

 

 

 

5.4

Proceedings

47

 

 

 

5.5

Financing

47

 

 

 

5.6

Independent Investigation

47

 

 

 

ARTICLE VI

COVENANTS

48

 

 

 

6.1

Access to Information

48

 

 

 

6.2

Preservation of Business

48

 

 

 

6.3

Consents and Approvals

50

 

 

 

6.4

Garner Facility Sublease

51

 

 

 

6.5

Brokers

52

 

 

 

6.6

Preservation of Books and Records; Access and Assistance

52

 

 

 

6.7

Insurance

53

 

 

 

6.8

Confidentiality

53

 

 

 

6.9

Guarantees

55

 

 

 

6.10

Taxes

55

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

6.11

Agreement Not to Compete

58

 

 

 

6.12

Payment of Related-Party Indebtedness

61

 

 

 

6.13

Payment of Other Skyware Indebtedness

61

 

 

 

6.14

Deferred Transaction

61

 

 

 

6.15

Transferred Intellectual Property on Record

61

 

 

 

6.16

Registration of Transferred Owned Property

62

 

 

 

6.17

Spin Lathe

62

 

 

 

6.18

Financing

62

 

 

 

6.19

Smithfield Lease

62

 

 

 

6.20

Payments Regarding Transferred Owned Real Property in Canada

64

 

 

 

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER

64

 

 

 

7.1

Representations and Warranties

64

 

 

 

7.2

Compliance with Agreements and Covenants

64

 

 

 

7.3

Certificate of Compliance

64

 

 

 

7.4

No Injunctions or Other Legal Restraints

64

 

 

 

7.5

Absence of Proceedings

64

 

 

 

7.6

Related Agreements

65

 

 

 

7.7

Release of Liens

65

 

 

 

7.8

Title Policies

65

 

 

 

7.9

Material Adverse Effect

65

 

 

 

7.10

Lender Documents

65

 

 

 

7.11

Other Closing Deliveries

65

 

 

 

ARTICLE VIII

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLERS

65

 

 

 

8.1

Representations and Warranties

65

 

 

 

8.2

Compliance with Agreements and Covenants

66

 

 

 

8.3

Certificate of Compliance

66

 

 

 

8.4

No Injunctions or Other Legal Restraints

66

 

 

 

8.5

Absence of Proceedings

66

 

 

 

8.6

Related Agreements

66

 

 

iii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

8.7

Other Closing Deliveries

66

 

 

 

ARTICLE IX

CLOSING

66

 

 

 

9.1

Closing

66

 

 

 

9.2

Deliveries by the Sellers

66

 

 

 

9.3

Deliveries by the Purchaser

68

 

 

 

ARTICLE X

TERMINATION

68

 

 

 

10.1

Termination

68

 

 

 

10.2

Effect of Termination

69

 

 

 

ARTICLE XI

EMPLOYEES AND EMPLOYEE BENEFITS

69

 

 

 

11.1

Offers of Employment to Current US Employees, Current Canadian Employees and
Current Other Employees

69

 

 

 

11.2

Seller Benefit Plans

71

 

 

 

11.3

Service Credit

71

 

 

 

11.4

Individual Agreements and Continuation of Benefits

72

 

 

 

11.5

Accrued Salaries for Transferred US Employees and Transferred Canadian Employees

72

 

 

 

11.6

Welfare Benefits

72

 

 

 

11.7

PTO for Transferred US Employees

73

 

 

 

11.8

Vacation for Transferred Canadian Employees

73

 

 

 

11.9

Cafeteria Plan

73

 

 

 

11.10

Savings Plans

73

 

 

 

11.11

Workers Compensation

74

 

 

 

11.12

WARN Act

75

 

 

 

11.13

Severance

75

 

 

 

11.14

Skyware Employees

75

 

 

 

11.15

Transferred UK Employees

76

 

 

 

11.16

Mutual Cooperation

79

 

 

 

11.17

No Third Party Beneficiaries

79

 

 

 

ARTICLE XII

INDEMNIFICATION

80

 

 

 

12.1

Survival

80

 

 

 

12.2

Indemnification by the Sellers

80

 

 

iv

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

12.3

Indemnification by the Purchaser

81

 

 

 

12.4

Limitations on Liability of the Sellers

82

 

 

 

12.5

Claims

83

 

 

 

12.6

Notice of Third Party Claims; Assumption of Defense

84

 

 

 

12.7

Settlement or Compromise

84

 

 

 

12.8

Time Limits

84

 

 

 

12.9

Net Losses and Subrogation

84

 

 

 

12.10

Purchase Price Adjustments

85

 

 

 

ARTICLE XIII

MISCELLANEOUS

85

 

 

 

13.1

Expenses

85

 

 

 

13.2

Amendment

85

 

 

 

13.3

Notices

86

 

 

 

13.4

Payments in Dollars

86

 

 

 

13.5

Waivers

87

 

 

 

13.6

Assignment

87

 

 

 

13.7

No Third Party Beneficiaries

87

 

 

 

13.8

Publicity

87

 

 

 

13.9

Further Assurances

88

 

 

 

13.10

Severability

88

 

 

 

13.11

Entire Understanding

88

 

 

 

13.12

Language

88

 

 

 

13.13

Applicable Law

88

 

 

 

13.14

Remittances

88

 

 

 

13.15

Bulk Sales

88

 

 

 

13.16

Jurisdiction of Disputes; Waiver of Jury Trial

88

 

 

 

13.17

Schedules

89

 

 

 

13.18

Disclaimer of Warranties

90

 

 

 

13.19

Counterparts

90

 

 

v

--------------------------------------------------------------------------------


 

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of the 5th day of November, 2007, by
and among ASC Signal Corporation, a corporation incorporated under the laws of
Delaware (the “Purchaser”), Andrew Corporation, a Delaware corporation
(“Andrew”), Andrew Canada Inc., Andrew Limited, Andrew Holdings (Germany) GmbH,
(each a “Seller”, and collectively with Andrew, the “Sellers”).  Certain
capitalized terms used herein are defined in Article I.

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser desires to purchase from the Sellers, and the Sellers
desire to sell to the Purchaser, all of the capital stock of or other ownership
interests in Skyware (as defined below) and certain assets used in the conduct
of the Business (as defined below) by the Sellers, and the Purchaser desires to
assume from the Sellers, and the Sellers desire to assign to the Purchaser,
certain obligations and liabilities relating to the Business, all upon the terms
and subject to the conditions contained herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, the
Purchaser and the Sellers hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1           Definitions.  The following terms shall have the following
meanings for the purposes of this Agreement:

 

“Accounting Firm” shall have the meaning set forth in Section 3.2(c).

 

“Accounts Payable” shall mean obligations and liabilities with respect to
accounts payable of the Business as of the Closing.

 

“Accounts Receivable” shall mean all trade receivables (excluding any
receivables relating to any Benefit Plan that are assumed by the Purchaser under
Article XI) owned by the Sellers to the extent arising out of or from the
operation of the Business.

 

“Accrued Vacation Payment” shall have the meaning set forth in Section 11.8.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, controls, is under common control with, or is
controlled by, such specified Person.  The term “control” as used in the
preceding sentence means, with respect to a corporation, the right to exercise,
directly or indirectly, more than twenty-five percent (25%) of the voting rights
attributable to the shares of such corporation, or with respect to any Person
other than a corporation, the possession, directly or indirectly, of the power
to direct or cause the

 

 

 

--------------------------------------------------------------------------------


 

direction of the management or policies of such Person; provided, however, that
PCT International, Inc. shall not be considered an

“Affiliate” of either Andrew or the Sellers.

 

“Agreement” shall mean this Purchase and Sale Agreement, including all Exhibits
and Schedules hereto, as it may be amended, modified or supplemented from time
to time in accordance with its terms.

 

“Allocation Schedule” shall have the meaning set forth in Section 3.3.

 

“Andrew” shall have the meaning set forth in the Preamble.

 

“Andrew DC Plan” shall have the meaning set forth in Section 11.10(b).

 

“Andrew DPSP” shall have the meaning set forth in Section 11.10(b).

 

“Andrew 401(k) Plan” shall have the meaning set forth in Section 11.10(a).

 

“Andrew Guarantee” shall mean any guarantee, indemnity, performance bond, letter
of credit, deposit or other security or contingent obligation in the nature of a
financial obligation, including letters of comfort or support, entered into or
granted by the Sellers or any Affiliate of the Sellers in relation to or arising
out of any obligations or liabilities of the Sellers in connection with the
Business.

 

“Andrew Name” shall mean the business name, brand name, trade name, trademark,
service mark, and domain name “Andrew,” any business name, brand name, trade
name, trademark, service mark and domain name that includes the word “Andrew,”
any portion thereof, any and all other derivatives thereof and the Andrew logo.

 

“Appraisal Report” shall have the meaning set forth in Section 6.11(c)(ii).

 

“Appraised Value” means the fair market value of a Minor Competing Business as
finally determined in accordance with the provisions of Section 6.11(c)(ii). 
The fair market value shall be determined on the basis of the entire enterprise
value of such Minor Competing Business, in a sale conducted by a nationally
recognized investment banking firm.

 

“Appraiser” means either the First Appraiser or Second Appraiser; provided that,
in each case, the Appraiser shall be an individual or qualified representative
of a firm that is independent of the Purchaser, Andrew and the Sellers and their
respective Affiliates, and that regularly engages, as a primary occupation, in
the professional appraisal of businesses or business interests.

 

“Assets” shall mean the assets described in Section 2.1, the Transferable
Permits, the Purchased Contracts and the Deferred Transaction Assets (to be
delivered on the Deferred Transaction Date), but excluding the Excluded Assets.

 

“Assignment and Assumption Agreement” shall mean the assignment and assumption
agreement substantially in the form set forth in Exhibit A.

 

 

2

--------------------------------------------------------------------------------


 

 

“Assumed Obligations” shall have the meaning set forth in Section 2.6.

 

“Balance Sheet Date” shall have the meaning set forth in Section 4.4(a).

 

“Benefit and Environmental Warranty” shall mean a representation or warranty in
Section 4.14 or 4.17.

 

“Benefit Plans” shall have the meaning set forth in Section 4.14(a).

 

“Bill of Sale” shall mean the bill of sale substantially in the form set forth
in Exhibit B.

 

“Brownsville Spin Lathe” shall have the meaning set forth in Section 6.17.

 

“Bulk Sales Laws” shall have the meaning set forth in Section 13.15.

 

“Business” shall mean the business as conducted by the Sellers or Skyware prior
to the date hereof of designing, developing, manufacturing, marketing and
selling terrestrial satellite antennas and related active electronic subsystems.

 

“Business Confidential Information” shall mean any proprietary, non-public
information that is related to the Business or the Assets including information
contained in the Transferred Intellectual Property and the Skyware IP, subject
to the following exceptions:  (i) information that is or becomes generally
available to the public through no action by Sellers or their respective
representatives; (ii) information that is required by applicable Law to be
disclosed or is disclosed in response to a valid Order, but only to the extent
required by, and for the purposes of, such Law or Order; and (iii) information
that is independently developed by or on behalf of the Sellers or their
Affiliates without relying on or use of any proprietary, non-public information
related to the Business or the Assets.

 

“Business Day” shall mean any day of the year other than (a) any Saturday or
Sunday or (b) any other day on which banks located in Chicago, Illinois are
authorized or required to be closed for business.

 

“Business Material Adverse Effect” shall mean an effect on the business,
operations, results of operations or financial condition of the Business as a
whole which is, or would reasonably be expected to be, material and adverse,
excluding effects directly or indirectly resulting from or related to
(a) matters generally affecting the economy of the United States of America
and/or any country in which the Business sells products or services, including
changes in interest rates or financial markets, to the extent not affecting the
Business in a materially disproportionate way compared to other businesses in
the telecommunications equipment industry, (b) general industry developments,
including any prospective change arising out of any proposed or adopted
legislation, or any other proposal or enactment by any Governmental Authority,
to the extent not affecting the Business in a materially disproportionate way
compared to other businesses operating in the telecommunications equipment
industry, (c) conditions or effects resulting from the announcement of this
Agreement (including any loss, diminution or disruption, whether actual or
threatened, of existing or prospective customer, distributor, supplier or
employment relationships resulting from such announcement), (d) acts of war,
military action

 

 

3

--------------------------------------------------------------------------------


 

or any act of terrorism, including any escalation thereof, or (e) changes in
generally accepted accounting principles or requirements.

 

“Business Portion” shall have the meaning set forth in Section 2.4(c).

 

“Business Reference Financials” shall have the meaning set forth in
Section 4.4(a).

 

“Calculation Principles” shall mean the accounting principles set forth on
Schedule 1.1A, as applied on a consistent basis by the Sellers.

 

“Canadian Vacation Policy” shall have the meaning set forth in Section 11.8.

 

“Cap” shall have the meaning set forth in Section 12.4(b).

 

“Cash Payment” shall have the meaning set forth in Section 3.1(a)(i).

 

“Closing” shall mean the consummation of the transactions contemplated herein in
accordance with Article IX.

 

“Closing Date” shall mean the date on which the Closing occurs or is to occur.

 

“Closing Statement” shall have the meaning set forth in Section 3.2(a).

 

“Closing Warranty Accruals Statement” shall mean a statement delivered by Andrew
to Purchaser two Business Days prior to the Closing setting forth Andrew’s good
faith estimate of the warranty accruals of the Business as of the Closing Date.

 

“COBRA” shall mean all continuation group health coverage in accordance with the
provisions of Section 4980B or Part 6 of Subtitle B of Title 1 of ERISA.

 

“Code” shall mean the United States Internal Revenue Code of 1986 and any
successor statute, as amended from time to time, in effect as of the date
hereof.

 

“Commitment Letter” shall have the meaning set forth in Section 6.18.

 

“Confidentiality Agreement” shall mean the confidentiality agreement dated as of
March 7, 2007, between Andrew and the Purchaser.

 

“Confidential Information” shall mean any proprietary, non-public information
that is related to the Other Andrew Businesses including information contained
in Intellectual Property of the Other Andrew Businesses, subject to the
following exceptions:  (i) information that is or becomes generally available to
the public through no action by Purchaser or its representatives;
(ii) information that is required by applicable Law to be disclosed or is
disclosed in response to a valid Order, but only to the extent required by, and
for the purposes of, such Law or Order; and (iii) information that is
independently developed by or on behalf of the Purchaser or its Affiliates
without relying on or use of any proprietary, non-public information related to
any Other Andrew Business.

 

 

4

--------------------------------------------------------------------------------


 

 

“Consent” shall mean a consent, authorization or approval of a Person, a filing
or registration with, or notice to a Person.

 

“Contract” shall mean a contract, lease, license, sales order, purchase order,
agreement, indenture, mortgage, note, bond, warrant, instrument or other
agreement, arrangement, understanding or commitment that is binding on a Person
or its property.

 

“Cumulative EBITDA” shall have the meaning set forth in Section 3.4(a)(i).

 

“Current Employee” shall mean any Person who is employed by any Seller or any
Affiliate of any Seller (other than Skyware) immediately prior to the Closing
Date primarily in connection with the Business, including any such Person on
leave of absence, maternity, pregnancy, parental, or paternity leave, family
medical leave, vacation, sick leave, short term or long term disability, workers
compensation (or workplace safety and insurance), military leave, jury duty or
bereavement leave.

 

“Current Canadian Employees” shall mean a Current Employee employed at a
location of the Sellers in Canada.

 

“Current Other Employee” shall mean a Current Employee who is not a Current
Canadian Employee, Current UK Employee, Current US Employee or Skyware Employee.

 

“Current UK Employees” shall mean a Current Employee employed at a location of
the Sellers in the United Kingdom, other than the UK Skyware Employees.

 

“Current US Employee” shall mean a Current Employee employed at a location of
the Sellers in the United States.

 

“Deferred Transaction Assets” shall mean (i) the equipment, machinery,
furniture, tools, spare parts, computer hardware, molds, dies, cranes, fixtures,
compressors, vehicles, supplies and other items of tangible personal property
which are owned by any  Seller and held for use in, primarily used in, or
related primarily to, the conduct of the Business in the Reynosa, Mexico
facility, in each case, as of the Closing Date and as set forth on the Schedule
of Deferred Equipment, and (ii) an amount of supplies, materials and other
inventories of raw materials, works-in-progress and finished goods to be used in
the Business equal to the book value (in each case, calculated in accordance
with the Calculation Principles) of the Inventory located at the Reynosa, Mexico
facility as of the Closing Date.

 

“Deferred Transaction Date” shall have the meaning set forth in Section 6.14.

 

“Dollars” or numbers preceded by the symbol “$” shall mean amounts in United
States Dollars.

 

“Early Termination Notice” shall have the meaning set forth in Section 6.19(b).

 

“Earnout Dispute Notice” shall have the meaning set forth in Section 3.4(b)(ii).

 

“Earnout Payment” shall have the meaning set forth in Section 3.4(c).

 

 

5

--------------------------------------------------------------------------------


 

 

“Earnout Period” shall have the meaning set forth in Section 3.4(a)(i).

 

“Earnout Statement” shall have the meaning set forth in Section 3.4(a)(i).

 

“Earnout Update” shall have the meaning set forth in Section 3.4(a)(ii).

 

“EBITDA” means the Purchaser’s and Skyware’s combined net income (determined in
accordance with GAAP consistent with the Purchaser’s standard accounting
practices as applied on a consistent basis), excluding any extraordinary gains
or losses, and increased by the amounts (determined in accordance with GAAP
consistent with the Purchaser’s standard accounting practices as applied on a
consistent basis) incurred for interest, income Taxes, depreciation,
amortization of any intangible assets, amortization of financing or related
fees, management or other fees paid to Resilience Management Inc. or its
Affiliates, management and professional fees and expenses incurred in connection
with acquisitions or attempted acquisitions by the Purchaser or Skyware after
the Closing Date, but only to the extent that such items were deducted in
computing the Purchaser’s and Skyware’s combined net income.

 

“EBITDA Target Amount” shall have the meaning set forth in Section 3.4(c).

 

“Employees” shall mean, collectively, Current Employees, Former Employees and
Skyware Employees.

 

“Employee Liability Information” has the meaning set out in Regulation 11 of the
TUPE Regulations.

 

“Enforceability Limitations” shall mean limitations on enforcement and other
remedies imposed by or arising under or in connection with applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws affecting creditors’ rights generally from time to time in
effect or general principles of equity (including concepts of materiality,
reasonableness, good faith and fair dealing with respect to those jurisdictions
that recognize such concepts).

 

“Environment” shall mean soil, surface waters, groundwater, land, stream
sediments, surface or subsurface strata, ambient air, indoor air or indoor air
quality.

 

“Environmental Law” shall mean any Law that imposes liability or standards of
conduct concerning, or is designed to regulate the condition of or protect the
Environment or human health and safety including Laws relating to the
generation, treatment, storage, disposal, cleanup, transport, distribution, use
or handling of any Hazardous Substance.

 

“Environmental Liability” shall mean any Loss, Proceeding, responsibility or
other liability (a) arising out of any Environmental Law and resulting from
(i) any condition of the Assets to the extent existing or occurring prior to the
Closing Date, or (ii) the ownership or operation of the Business (including by
any former owner or operator thereof) or the Assets prior to the Closing Date
(or any assets previously owned or operated in connection with the Business),
(b) arising out of any (i) personal injury or property damage related to an
exposure to Hazardous Substances that occurred prior to the Closing Date and
that resulted from any Release existing or occurring during the ownership or
operation of the Business or the Assets prior to the

 

 

6

--------------------------------------------------------------------------------


 

Closing Date or (ii) investigation, remediation, natural resources damages or
other response actions arising from any Release existing or occurring during the
ownership or operation of the Business or the Assets prior to the Closing Date
(or any assets previously owned or operated in connection with the Business) or
(c) arising out of any Release of Hazardous Substances, from, at or to any
off-site location that occurred prior to the Closing Date and that resulted from
the ownership or operation of the Business or the Assets prior to the Closing
Date (or any assets previously owned or operated in connection with the
Business) or arising out of any Seller’s arrangement for disposal of Hazardous
Substances at any off-site location prior the Closing Date.

 

“Environmental Permit” shall mean any Permit required by or pursuant to any
applicable Environmental Law.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean, with respect to any Person, any corporation, trade
or business which, together with such Person, is a member of a controlled group
of corporations or a group of trades or businesses under common control within
the meaning of section 414 of the Code.

 

“ETA” shall have the meaning set forth in Section 6.10(h).

 

“Excluded Assets” shall have the meaning set forth in Section 2.5.

 

“Executory Contract” shall mean a Contract related to the Business that has any
material obligation on the part of the Sellers or Skyware remaining unperformed
thereunder, excluding any Contract having as its sole remaining obligations
warranty and/or confidentiality obligations entered into in the ordinary course
of business that have not expired.

 

“Existing Products” shall have the meaning set forth in Section 3.4(a)(iii).

 

“Final Deferred Assets Value” shall have the meaning set forth in
Section 3.1(e).

 

“Financial Statements” shall have the meaning set forth in Section 4.4(a).

 

“First Appraiser” shall have the meaning set forth in Section 6.11(c)(ii).

 

“First Seller Promissory Note” shall mean the promissory note to be issued by
the Purchaser to Andrew on the Closing Date in an amount equal to $2.5 million,
in the form attached as Exhibit I-1.

 

“Former Employee” shall mean any Person who is not employed by any Seller or any
Affiliate of any Seller immediately prior to the Closing Date and who was
formerly, but is not as of the Closing Date, an employee of any Seller or any
Affiliate of any Seller primarily in connection with the Business.

 

“GAAP” shall mean the United States generally accepted accounting principles.

 

 

7

--------------------------------------------------------------------------------


 

 

“Garner Lease” shall mean the Lease Agreement dated August 19, 2005, between
Greenfield North Two, LLC, as landlord, and Andrew, as tenant, as amended by
that First Amendment to Lease Agreement dated August 31, 2005 and further
amended by that Second Amendment to Lease Agreement dated January 24, 2006.

 

“Garner Property” shall mean the building and property located at 600 North
Greenfield Parkway, Garner, NC 27529, which is subject to the terms and
obligations under the Garner Lease.

 

“German Skyware Employees” shall mean those Skyware Employees employed in
Germany.

 

“Governmental Authority” shall mean any Federal, state, provincial, local or
foreign government or subdivision thereof, or any entity, body or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any Federal, state, provincial, local or foreign
government.

 

“Governmental Consent” shall mean the Consents of Governmental Authorities set
forth on Schedule 4.3(a).

 

“GST” shall have the meaning set forth in Section 6.10(h).

 

“Hazardous Substance” shall mean any waste, material or substance, that is
defined or listed as hazardous or toxic or as a pollutant or contaminant (or a
word of similar import), or otherwise regulated, controlled or which could give
rise to Liability under any applicable Environmental Law, including any
petroleum product or byproduct, asbestos or asbestos-containing materials,
radiation and radioactive materials, leaded paints, toxic mold and other harmful
biological agents and polychlorinated biphenyls.

 

“Indebtedness” of any Person means:  either (a) any liability of any Person
(i) for borrowed money (including the current portion thereof), or (ii) under
any reimbursement obligation relating to a letter of credit, bankers’ acceptance
or note purchase facility, or (iii) evidenced by a bond, note, debenture or
similar instrument (including a purchase money obligation), or (iv) for the
payment of money relating to a lease that is required to be classified as a
capitalized lease obligation in accordance with GAAP, other than the Transferred
Personal Property Leases, or (v) for all or any part of the deferred purchase
price of property or services (other than trade payables), including any
“earnout” or similar payments or noncompete payments or (vi) under interest rate
swap, hedging or similar agreements, or (b) any liability of others described in
the preceding clause (a) that such Person has guaranteed, that is recourse to
such Person or any of its assets or that is otherwise its legal liability or
that is secured in whole or in part by the assets of such Person.  For purposes
of this Agreement, Indebtedness includes (A) any and all accrued interest,
success fees, prepayment premiums, make whole premiums or penalties, and fees or
expenses actually incurred (including attorneys’ fees) associated with the
prepayment of any Indebtedness and (B) any and all amounts owed by the Sellers
to any Affiliate of the Sellers.

 

“Indemnified Person” shall mean the Person or Persons entitled to, or claiming a
right to, indemnification under Article XII.

 

 

8

--------------------------------------------------------------------------------


 

 

“Indemnifying Person” shall mean the Person or Persons claimed by the
Indemnified Person to be obligated to provide indemnification under Article XII.

 

“Information and Records” shall have the meaning set forth in Section 2.1(d).

 

“Initial Deferred Assets Value” shall have the meaning set forth in
Section 3.1(e).

 

“Intellectual Property” shall mean intellectual property rights, whether
protected, created or arising under the Laws of the United States or any other
jurisdiction anywhere in the world, including:

 

(a)           patent registrations and applications, including any
continuations, continuations-in-part, divisionals, reexaminations, or reissues
or any equivalent or counterpart thereof;

 

(b)           registrations of and applications for trade names, trademarks,
service names and service marks, including any renewals or extensions or any
equivalent or counterpart thereof; and

 

(c)           Technology (which includes, inter alia, copyright registrations
and applications and domain names).

 

“Inventory” shall mean all supplies, materials and other inventories of raw
materials, works-in-progress and finished goods owned by any Seller or its
Affiliate (wherever located) to the extent held for use in, or exclusively
related to, the Business, including any inventories on consignment with contract
manufacturers or customers in connection with the Business.

 

“Inventory Adjustment Amount” shall mean the amount (which may be a positive or
negative number) equal to (a) the Net Inventory Amount minus (b) $28,000,000.

 

“Inventory Hurdle Amount” shall have the meaning set forth in Section 3.2(f).

 

“IRS” shall mean the Internal Revenue Service.

 

“Law” shall mean any law, statute, regulation, ordinance, rule, Order, decree or
governmental requirement enacted, promulgated or imposed by any Governmental
Authority, including the federal or any state constitution and common law.

 

“LIBOR Rate” shall have the meaning set forth in Section 3.2(f).

 

“License Agreements” shall mean the Technology License Agreement substantially
in the form set forth in Exhibit C-1 pursuant to which the Purchaser grants a
license to Andrew and their Affiliates and the Technology License Agreement
substantially in the form set forth in Exhibit C-2 pursuant to which Andrew, on
behalf of itself and the other Sellers, grants a license to the Purchaser and
its Affiliates.

 

“Lien” shall mean any lien, mortgage, pledge, hypothecation, right of first
refusal, claim, encumbrance, title defect, security interest or similar
restriction or limitation.

 

 

9

--------------------------------------------------------------------------------


 

 

“Loss” or “Losses” shall mean any and all losses, liabilities, claims, damages,
penalties, fines, judgments, awards, settlements, Taxes, reasonable costs and
reasonable expenses (including reasonable fees and expenses of counsel) and
disbursements.

 

“Major Competing Business” shall have the meaning set forth in
Section 6.11(c)(i).

 

“Material Customers” shall have the meaning set forth in Section 4.9.

 

“Material Suppliers” shall have the meaning set forth in Section 4.9.

 

“Minor Competing Business” shall have the meaning set forth in
Section 6.11(c)(ii).

 

“Net Inventory Amount” shall mean the aggregate value of the Inventory as of the
Closing Date, net of reserves, in each case as determined in accordance with the
Calculation Principles.

 

“Net Tax Reduction” shall have the meaning set forth in Section 12.9(a).

 

“Non-Business Portion” shall have the meaning set forth in Section 2.4(c).

 

“Non-US and Canadian Severance Estimates” shall have the meaning set forth in
Section 4.14(c).

 

“Notice of Acceptance” shall have the meaning set forth in Section 3.2(b)(i).

 

“Notice of Disagreement” shall have the meaning set forth in Section 3.2(b)(ii).

 

“Order” shall mean any order, judgment, injunction, award, decree, ruling,
charge or writ of any Governmental Authority.

 

“Other Andrew Business” shall mean any business of the Sellers or any of their
Affiliates other than the Business.

 

“Other Employees’ Transfer Date” shall have the meaning set forth in
Section 11.1(c).

 

“Parent” shall mean ASC Signal Holdings Corporation, a Delaware corporation.

 

“Parent Shares” shall mean such number of shares of common stock of Parent equal
to 19.9% of the fully diluted equity of Parent held by Andrew, The Resilience
Fund II, L.P., and any other equity holder that is not an Employee Investor (as
such term is defined in the Stockholders Agreement), as of the Closing Date.

 

“Patent Assignment” shall mean the patent assignment by the Sellers in favor of
the Purchaser substantially in the form of Exhibit D.

 

“Permit” shall mean any permit, license, approval or other authorization
required or granted by any Governmental Authority.

 

“Permitted Liens” shall mean:  (a) Liens for Taxes that are not yet delinquent;
(b) workers’, mechanics’, materialmen’s, repairmen’s, suppliers’, carriers’ or
similar Liens

 

 

10

--------------------------------------------------------------------------------


 

arising in the ordinary course of business with respect to obligations that are
not yet delinquent; (c) covenants, zoning restrictions, easements, licenses, or
other restrictions on the use of real property or other irregularities in title
(including leasehold title) thereto that do not materially impair the use of
such real property, leases or leasehold estates; (d) Liens, other than Liens
securing indebtedness, that would not reasonably be expected to materially
impair the value of the property subject to such Lien or the use of such
property in the conduct of the Business; (e) Liens that secure obligations that
are reflected as liabilities on or that otherwise are disclosed in the Financial
Statements (including supplementary information thereto) as set forth on
Schedule 4.4; (f) public filings evidencing leases of personal property; and
(g) any matters which would be revealed by a current, accurate survey of the
applicable real property that would not reasonably be expected to materially
impair the value of the applicable real property or the use of such real
property in the conduct of the Business; and (h) those Liens set forth on
Schedule 4.6.

 

“Person” shall mean any individual, corporation, proprietorship, firm,
partnership, limited partnership, limited liability company, trust, association
or other entity.

 

“Personal Property Taxes” shall have the meaning set forth in Section 6.10(c).

 

“Post-Closing Straddle Period” shall have the meaning set forth in
Section 6.10(e).

 

“Pre-Closing Straddle Period” shall have the meaning set forth in
Section 6.10(e).

 

“Pre-Closing Tax Period” shall have the meaning set forth in Section 6.10(d).

 

“Proceeding” shall mean an action, suit, claim, complaint, arbitration,
proceeding or other litigation.

 

“Proposed Adjustments” shall have the meaning set forth in Section 3.2(b)(ii).

 

“PTO” shall have the meaning set forth in Section 11.7.

 

“PTO Policy” shall have the meaning set forth in Section 11.7.

 

“Purchase Price” shall mean the aggregate of the Assumed Obligations, the Parent
Shares, the Cash Payment and the Seller Promissory Notes.

 

“Purchased Contracts” shall mean the Contracts or contractual rights described
in Section 2.3.

 

“Purchaser” shall have the meaning set forth in the Preamble.

 

“Purchaser Benefit Plans” shall have the meaning set forth in Section 11.2.

 

“Purchaser Canadian Plans” shall have the meaning set forth in Section 11.10(b).

 

“Purchaser 401(k) Plan” shall have the meaning set forth in Section 11.10(a).

 

“Purchaser Indemnified Party” shall have the meaning set forth in Section 12.2.

 

 

11

--------------------------------------------------------------------------------


 

 

“Purchaser’s Knowledge,” or any similar expression with regard to the knowledge
or awareness of or receipt of notice by the Purchaser, shall mean the actual,
direct and personal knowledge of any of the Persons listed on Schedule 1.1B.

 

“Real Property” means all land, together with all buildings, structures,
improvements and fixtures thereon and all easements and other rights and
interests appurtenant thereto.

 

“Real Property Taxes” shall have the meaning set forth in Section 6.10(c).

 

“Real Property Title Warranty” shall mean a representation or warranty in
Section 4.7(c).

 

“Related Agreement” shall mean any Contract that is to be entered into at the
Closing or otherwise pursuant to this Agreement on or prior to the Closing Date,
including the Assignment and Assumption Agreement, the Bill of Sale, the License
Agreements, the Patent Assignment, the Special Warranty Deeds, the Trademark
Assignment, the Trademark License Agreement, the Seller Promissory Notes and the
Transition Services Agreement.  The Related Agreements executed by a specified
Person shall be referred to as “such Person’s Related Agreements,” “its Related
Agreements” or other similar expression.

 

“Release” shall mean any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, migrating,
dumping or disposing of a Hazardous Substance into the Environment (including,
without limitation, the abandonment or discarding of barrels, containers and
other closed receptacles containing any Hazardous Substances).

 

“Requisite Deliveries” shall have the meaning set forth in Section 6.16.

 

“Restricted Actions” shall have the meaning set forth in Section 6.2.

 

“Retained IT Assets” shall mean the information technology assets, systems,
networks and Contracts of the Sellers or any of their Affiliates (other than
Skyware) that are used to administer payroll, employee benefits, financial
accounting, tax and other administrative functions other than those set forth on
Schedule 1.1C.

 

“Retained Obligations” shall have the meaning set forth in Section 2.7.

 

“Reynosa Spin Lathe” shall have the meaning set forth in Section 6.17.

 

“Second Appraiser” shall have the meaning set forth in Section 6.11(c)(ii).

 

“Second Seller Promissory Note” shall mean the promissory note to be issued by
the Purchaser to Andrew on the Deferred Transaction Date in an amount equal to
$2.5 million, in the form attached as Exhibit I-2.

 

“Seller” or “Sellers” shall have the meaning set forth in the Preamble.

 

“Seller Benefit Plans” shall have the meaning set forth in Section 4.14(a).

 

 

12

--------------------------------------------------------------------------------


 

“Seller Indemnified Party” shall have the meaning set forth in Section 12.3.

 

“Seller Material Adverse Effect” shall mean a material and adverse effect (a) on
the ability of the Sellers to perform their obligations under this Agreement and
their Related Agreements or (b) on the ability of the Sellers to consummate the
transactions required to be effected by them as contemplated hereby and thereby.

 

“Seller Promissory Notes” shall mean the First Seller Promissory Note and the
Second Seller Promissory Note.

 

“Sellers’ Knowledge,” or any similar expression with regard to the knowledge or
awareness of or receipt of notice by any Seller, shall mean the actual, direct
and personal knowledge of any of the Persons listed on Schedule 1.1D.

 

“Severance Estimates” shall have the meaning set forth in Section 4.14(c).

 

“Shared Contract” shall mean any Contract under which (a) the Business and
(b) at least one other business unit of any Seller or any Affiliates of any
Seller purchase or sell goods or services on a joint basis or otherwise have
rights or obligations, including those Contracts set forth on Schedule 1.1E.

 

“Skyware” shall mean Skyware Radio Systems GmbH, a German limited liability
company.

 

“Skyware Assets” shall have the meaning set forth in Section 4.6(a).

 

“Skyware Benefit Plan” shall have the meaning set forth in Section 4.14(a).

 

“Skyware D&O Insurance Policy” shall mean the insurance policy titled “Executive
Protection Portfolio Policy” with Federal Insurance Company (Chubb) as lead
carrier, which is maintained by Andrew for the benefit of the directors and
officers of Andrew and certain of its Affiliates, including Skyware.

 

“Skyware Employees” shall mean any Person who is employed by Skyware immediately
prior to the Closing Date, including any such Person on leave of absence,
maternity, pregnancy, parental,  or paternity leave, family medical leave,
vacation, sick leave, short term or long term disability, workers compensation
(or workplace safety and insurance), military leave, jury duty or bereavement
leave.

 

“Skyware IP” shall mean any Intellectual Property owned by Skyware.

 

“Skyware Reference Financial Statements” shall have the meaning set forth in
Section 4.4(a).

 

“Smithfield Lease” shall mean the real property lease, dated June 27, 2006,
between Smithfield Business Park, LLC and Andrew.

 

13

--------------------------------------------------------------------------------


 

“Special Warranty Deeds” shall mean the special warranty deeds, limited warranty
deeds or transfers/deeds of land to be delivered by the applicable Seller for
each Transferred Owned Real Property owned by the applicable Seller, which
special warranty deed for the Transferred Owned Real Property located in Texas
being in the form set forth in Exhibit E, and the transfers/deeds for the
Transferred Owned Real Property located in the Province of Ontario, Canada, with
any warranties of title contained therein (whether statutory, implied or
otherwise) to be limited to the applicable Seller warranting title against
anyone claiming by, through or under such Seller, but not otherwise.

 

“Straddle Period” shall have the meaning set forth in Section 6.10(e).

 

“Straddle Period Tax Matter” shall have the meaning set forth in
Section 6.10(f).

 

“Stockholders Agreement” shall mean that certain Stockholders Agreement by and
among Parent, Andrew and the other equity owners of Parent, in the form set
forth as Exhibit J.

 

“Subsidiary” of a Person shall mean any Person controlled by such Person.  The
term “control” as used in the preceding sentence means, with respect to a
corporation, the right to exercise, directly or indirectly, more than fifty
percent (50%) of the voting rights attributable to the shares of such
corporation, or with respect to any Person other than a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person.

 

“Tax Return” shall mean any report, return, declaration or other information
(including any related schedules or statements) required to be filed or supplied
to a Governmental Authority in connection with any Taxes.

 

“Tax Warranty” shall mean a representation or warranty in Section 4.16.

 

“Taxes” shall mean (i) all taxes, charges, fees, duties, levies or other
assessments (including income, gross receipts, net proceeds, ad valorem,
turnover, real and personal property (tangible and intangible), sales, use,
franchise, excise, goods and services, value added, stamp, user, transfer, fuel,
excess profits, occupational, interest equalization, windfall profits,
severance, payroll, employer health, unemployment and Social Security taxes)
which are imposed by any Law or Governmental Authority, and such term shall
include any interest, penalties or additions to tax attributable thereto (or to
the nonpayment thereof), (ii) any liability for the payment of any amounts of
any of the foregoing types as a result of being a member of an affiliated,
consolidated, combined or unitary group (or any similar group under foreign
Law), and (iii) any liability to indemnify or otherwise assume or succeed to the
liability of any other Person for any of the foregoing items listed in
immediately preceding clause (i).

 

“Technology” shall mean copyrights, copyrightable works, registrations for
copyrights, domain names, trade secrets, proprietary information, inventions,
designs, patterns, drawings, mask works, customer lists, slogans, logos,
blueprints, discoveries, know-how, formulae, practices, processes, procedures,
ideas, methods, moral and economic rights of authors and inventors,
specifications, engineering data, software, firmware, programs, source codes,
databases and data collections, other intellectual or industrial property rights
and foreign equivalent or counterpart rights.

 

 

14

--------------------------------------------------------------------------------


 

“Title and Authorization Warranty” shall mean a representation or warranty in
Section 4.1, 4.2, 4.3, 4.6(a), 4.11(c)(iv), 5.1, 5.2 or 5.6.

 

“Title Commitments” shall have the meaning set forth in Section 7.8.

 

“Title Policy” shall have the meaning set forth in Section 7.8.

 

“Trademark Assignment” shall mean the Trademark Assignment by the Sellers in
favor of the Purchaser substantially in the form of Exhibit F.

 

“Trademark License Agreement” shall mean the Trademark License Agreement
substantially in the form set forth in Exhibit G.

 

“Transfer Taxes” shall have the meaning set forth in Section 6.10(b).

 

“Transferable Permits” shall have the meaning provided in Section 2.3.

 

“Transferred Canadian Employee” shall have the meaning set forth in
Section 11.1(b).

 

“Transferred Employee” shall mean any Transferred US Employee, Transferred
Canadian Employee, Transferred UK Employee or Transferred Other Employee, and
“Transferred Employees” shall mean, collectively, the Transferred US Employees,
the Transferred Canadian Employees, the Transferred UK Employees and the
Transferred Other Employees.

 

“Transferred Intellectual Property” shall mean, collectively, the Transferred
Trademarks, the Transferred Technology and the Transferred Patents.

 

“Transferred IT Assets” shall mean the information technology assets, systems
and networks of any Seller that are set forth on Schedule 1.1C.

 

“Transferred IT Contracts” shall mean (a) all Contracts of any Seller for the
provision of software, systems, networks and services that are set forth on
Schedule 1.1F and (b) those certain rights under each Shared Contract set forth
on Schedule 1.1E under the heading “Shared IT Contracts” to the extent
pertaining to the conduct of the Business.

 

“Transferred Other Employee” shall have the meaning set forth in
Section 11.1(c).

 

“Transferred Owned Real Property” shall mean the real properties set forth on
Schedule 1.1G.

 

“Transferred Patents” shall mean the patents and patent applications, including
any continuations, continuations-in-part, divisionals, reexaminations, or
reissues or any equivalent or counterpart thereof (a) that are set forth on
Schedule 1.1H or (b) that claimed inventions used or held for use by any Seller
exclusively in the Business.

 

“Transferred Personal Property Leases” shall mean (a) the personal property
leases set forth on Schedule 1.1I and (b) those other leases of personal
property that are held for use in,

 

 

15

--------------------------------------------------------------------------------


 

primarily used in, or related primarily to, the Business and involve aggregate
remaining payments or other liabilities and obligations of less than $50,000.

 

“Transferred Real Property” shall mean (a) the Transferred Owned Real Property
and (b) the real property that is subject to the Transferred Real Property
Leases.

 

“Transferred Real Property Leases” shall mean the real property leases set forth
on Schedule 1.1J.

 

“Transferred Shares” shall have the meaning set forth in Section 2.2.

 

“Transferred Technology” shall mean all Technology owned by any Seller that
(a) is described on Schedule 1.1K or (b) is currently used or held for use by
any Seller exclusively in the Business.

 

“Transferred Trademarks” shall mean all registered or unregistered trade names,
trademarks, service names and service marks (and applications for registration
of the same), including any renewals or extensions and any equivalents or
counterparts thereof that (a) are set forth on Schedule 1.1K, or (b) are
currently used by any Seller exclusively in the Business.

 

“Transferred UK Employees” shall have the meaning set forth in Section 11.15(a).

 

“Transferred US Employee” shall have the meaning set forth in Section 11.1(a).

 

“Transition Services Agreement” shall mean the transition services agreement
between Andrew and the Purchaser substantially in the form set forth in
Exhibit H.

 

“TTM EBITDA” shall have the meaning set forth in Section 3.4(a)(iii).

 

“TUPE Regulations” shall mean The Transfer of Undertakings (Protection of
Employment) Regulations 2006.

 

“US and Canadian Severance Estimates” shall have the meaning set forth in
Section 4.14(c).

 

“UK Employees” shall mean the Transferred UK Employees and the UK Skyware
Employees.

 

“UK Skyware Employees” shall mean shall mean those Skyware Employees employed in
the United Kingdom.

 

“Unresolved Adjustments” shall have the meaning set forth in Section 3.2(c).

 

“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of
1988, as amended, and any similar Law.

 

“Welfare Plan” shall mean a Seller Benefit Plan that is an “employee welfare
benefit plan” as such term is defined in Section 3(1) of ERISA (whether or not
such plan is subject to ERISA).

 

 

16

--------------------------------------------------------------------------------


 

 

“WildBlue Agreement” shall mean the Purchase Agreement, dated February 28, 2006,
between Andrew Corporation and WildBlue Communications, Inc.

 

“Year End Skyware Statements” shall have the meaning set forth in
Section 4.4(a).

 

1.2           Interpretation.  The headings preceding the text of Articles and
Sections included in this Agreement and the headings to Schedules attached to
this Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement.  The use of the
masculine, feminine or neuter gender or the singular or plural form of words
herein shall not limit any provision of this Agreement.  The use of the terms
“including” or “include” shall in all cases herein mean “including, without
limitation” or “include, without limitation,” respectively.  Reference to any
Person includes such Person’s successors and assigns to the extent such
successors and assigns are permitted by the terms of any applicable agreement. 
Reference to a Person in a particular capacity excludes such Person in any other
capacity or individually.  Reference to any agreement (including this
Agreement), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms hereof.  Underscored references to
Articles, Sections, paragraphs, clauses, Exhibits or Schedules shall refer to
those portions of this Agreement.  The use of the terms “hereunder,” “hereof,”
“hereto” and words of similar import shall refer to this Agreement as a whole
and not to any particular Article, Section, paragraph or clause of, or
Exhibit or Schedule to, this Agreement.

 

ARTICLE II

PURCHASE AND SALE; ASSUMPTION OF ASSUMED OBLIGATIONS

 

2.1           Purchase and Sale of Assets.  Except as provided in Sections 2.4
and 2.5 and subject to the other terms and conditions of this Agreement, at the
Closing, each Seller shall, and shall cause its Affiliates, as applicable, to,
sell, assign, convey, transfer and deliver to the Purchaser, and the Purchaser
shall purchase and acquire from such Seller or such Affiliate, and take
assignment and delivery from such Seller or such Affiliate of, all of such
Seller’s or such Affiliate’s right, title and interest in and to all assets,
rights and properties of every nature, kind and description, whether tangible or
intangible, owned, leased or licensed, real, personal or mixed, held for use in,
primarily used in, or related primarily to, the conduct of the Business, free
and clear of any and all Liens (other than Permitted Liens), including the
following:

 

(a)           Transferred Owned Real Property.  The Transferred Owned Real
Property;

 

(b)           Equipment.  All equipment, machinery, furniture, tools, spare
parts, computer hardware, molds, dies, cranes, fixtures, compressors, vehicles,
supplies and other items of tangible personal property which are owned by such
Seller and held for use in, primarily used in, or related primarily to, the
conduct of the Business (other than such items included in the Deferred
Transaction Assets);

 

(c)           Inventory.  The Inventory (other than the Inventory included in
the Deferred Transaction Assets);

 

 

17

--------------------------------------------------------------------------------


 

 

(d)           Information and Records.  All customer lists, supplier lists,
price lists, sales records, personnel records (to the extent allowed by
applicable Law), referral sources, business and accounting records and other
information and records of any kind and in whatever form that are owned by such
Seller and held for use in, primarily used in, or have arisen from or are
related primarily to the conduct of the Business (collectively, the “Information
and Records”); provided, that each Seller shall be entitled to retain copies of
the Information and Records, and in the event where originals of such
Information and Records must be retained by such Seller under applicable Law,
such Seller shall provide the Purchaser a copy of the same;

 

(e)           Trademarks.  The Transferred Trademarks;

 

(f)            Technology.  The Transferred Technology;

 

(g)           Patents.  The Transferred Patents;

 

(h)           Goodwill.  All of the customer relationships and related goodwill
of the Sellers to the extent resulting from the conduct of the Business by the
Sellers (it being understood, for the avoidance of doubt, that such goodwill
shall not include any goodwill associated with the Andrew Name or with any Other
Andrew Business);

 

(i)            Transferred IT Assets.  The Transferred IT Assets;

 

(j)            Deposits.  All deposits made with any Seller by any customer or
other business relation of any Seller relating to the Business to the extent
that cash has actually been received by such Seller and such deposits have not
been converted into Inventory, in each case excluding any deposits held by any
Seller pursuant to the WildBlue Agreement;

 

(k)           Communication Rights.  All rights to receive and retain mail and
other communications related primarily to the Business;

 

(l)            Signage and Materials.  All signs and advertising marketing and
promotional materials and all other printed or written materials (subject in
each case to any restrictions on the use of any Intellectual Property embodied
in such materials, including restrictions contained in the Related Agreements)
and all telephone numbers held for use or exclusively used in the conduct of the
Business;

 

(m)          Other Assets.  All other properties, assets, rights and interests
held for use in, primarily used in, or related primarily to, the Business (other
than the properties, assets, rights and interests of the types referred to in
subsections (e), (f), (g) and (i) of this Section 2.1) and not referred to in
subsections (a) through (l) above or in Section 2.3, except for any Excluded
Assets;

 

(n)           Benefit Plans.  All assets held with respect to the Benefit Plans
that are assumed by the Purchaser under Article XI; and

 

(o)           Other Specified Assets.  Those assets set forth on Schedule
2.1(o).

 

 

 

18

--------------------------------------------------------------------------------


 

2.2           Purchase and Sale of Transferred Shares.  Subject to the other
terms and conditions of this Agreement, at the Closing, Andrew shall sell,
assign, convey, transfer and deliver to the Purchaser, and the Purchaser shall
purchase and acquire from Andrew, and take assignment and delivery from Andrew
of, all of the issued and outstanding capital stock or other equity interests of
Skyware (the “Transferred Shares”).

 

2.3           Assignment of Permits and Contracts.  Except as provided in
Sections 2.4 and 2.5 and subject to the other terms and conditions of this
Agreement, at the Closing, each Seller shall, and shall cause its Affiliates, as
applicable, to, assign and transfer to the Purchaser, and the Purchaser shall
take assignment of, all of such Seller’s or such Affiliate’s right, title and
interest in and to (x) all Permits used, held for use in, or related primarily
to, the conduct of the Business, to the extent such Permits are transferable
(collectively, the “Transferable Permits”), and (y) in and to the following
Contracts or contractual rights of such Seller or such Affiliate:

 

(a)           Transferred Real Property Leases.  The Transferred Real Property
Leases;

 

(b)           Personal Property Leases.  The Transferred Personal Property
Leases;

 

(c)           Customer Contracts.  (i) All sale orders and other Contracts for
the provision of goods or services to customers arising exclusively from the
conduct of the Business by such Seller and (ii) the portion of each Shared
Contract set forth on Schedule 1.1E under the heading “Shared Customer
Contracts” to the extent pertaining to the operation of the Business by
Purchaser after the Closing;

 

(d)           Vendor Contracts.  (i) All purchase orders and other Contracts for
the purchase of goods or services related exclusively to the conduct of the
Business by such Seller and (ii) the portion of each Shared Contract set forth
on Schedule 1.1E under the heading “Shared Vendor Contracts” to the extent
pertaining to the operation of the Business by Purchaser after the Closing;

 

(e)           Distributor Contracts.  (i) All Contracts with sales
representatives, manufacturer’s representatives, distributors, dealers, brokers,
sales agencies, advertising agencies or other Persons engaged in sales,
distribution or promotional activities for or on behalf of such Seller
exclusively in connection with the Business and that are terminable by such
Seller (or its assignee) upon 60 days notice without penalty to such Seller (or
its assignee) or any Contract pursuant to which such Seller acts in one of the
foregoing specified capacities on behalf of any Person exclusively in connection
with the Business and that is terminable by such Seller (or its assignee) upon
60 days notice without penalty to such Seller (or its assignee), or any Contract
set forth on Schedule 2.3(e),  and (ii) the portion of each Shared Contract set
forth on Schedule 1.1E under the heading “Shared Distributor Contracts” to the
extent pertaining to the operation of the Business by Purchaser after the
Closing;

 

(f)            Intellectual Property Licenses.  Other than the Transferred IT
Contracts, (i) all Contracts involving the licensing, sharing, assignment or
transfer to any Seller of Intellectual Property that is held for use in,
primarily used in, or related primarily to, the

 

 

19

--------------------------------------------------------------------------------


 

conduct of the Business and (ii) those certain rights under each Shared Contract
set forth on Schedule 1.1E under the heading “Shared Intellectual Property
Licenses” to the extent pertaining to the operation of the Business by Purchaser
after the Closing;

 

(g)           Non-Disclosure Obligations.  All non-disclosure, confidentiality
and similar obligations owed to such Seller to the extent related to the
Business;

 

(h)           Transferred IT Contracts.  The Transferred IT Contracts;

 

(i)            Claims.  All warranties, indemnities, claims, refunds, prepaid
expenses, deposits, causes of action against or with third parties, in each case
to the extent arising under or related to the Purchased Contracts, the Assumed
Obligations, the Assets or the Transferred Shares;

 

(j)            Other Contracts.  (i) All other Contracts set forth on Schedule
2.3(j), (ii) those certain rights under each Shared Contract set forth on
Schedule 1.1E under the heading “Other Shared Contracts” to the extent
pertaining to the operation of the Business by Purchaser after the Closing,
(iii) such other Shared Contracts entered into between the date hereof and the
Closing Date in the ordinary course of business to the extent pertaining to the
operation of the Business by Purchaser after the Closing, and (iv) such other
Contracts entered into between the date hereof and the Closing Date in the
ordinary course of, which relate exclusively to, the conduct of the Business by
such Seller, and in the case of clauses (iii) and (iv), not entered into in
violation of Section 6.2;

 

(k)           Employee Non-Compete Obligations.  All rights with respect to any
obligation of any Employee owed to such Seller to refrain from competing with
the Business; and

 

(l)            Skyware Share Purchase Agreement.  The Share Purchase Agreement
dated 10 and 11 November 2005 regarding the sale and purchase of the entire
stated capital of Skyware.

 

2.4           Certain Provisions Regarding Assignments.

 

(a)           Anything in this Agreement to the contrary notwithstanding, this
Agreement shall not constitute an agreement to assign or transfer any Contract
or any claim, right, benefit or obligation thereunder or resulting therefrom if
(i) an assignment or transfer thereof, without the Consent of a third party
thereto, would constitute a breach or violation thereof or impose any obligation
or liability on any Seller and (ii) such Consent is not obtained at or prior to
the Closing; provided, that Sellers shall use their reasonable best efforts to
obtain such Consents after the Closing.

 

(b)           If the parties are not successful in obtaining a Consent at or
prior to the Closing, then each Seller, as necessary, shall use reasonable best
efforts to (A) provide to the Purchaser the benefits of the Contract in question
accruing after the Closing Date; (B) cooperate in any reasonable and lawful
arrangement designed to provide such benefits to the Purchaser and (C) enforce,
at the request and expense of the Purchaser

 

 

20

--------------------------------------------------------------------------------


 

and for the account of the Purchaser, any rights of a Seller arising from any
such Contract; and each Seller, as necessary, will promptly pay to the Purchaser
when received all monies received by such Seller under such Contract.  So long
as the Purchaser is provided the benefit of any such Contract pursuant to its
terms, the Purchaser will perform or discharge, on behalf of such Seller,
Seller’s obligations and liabilities under each such Contract in accordance with
the provisions thereof except for any obligations and liabilities under any such
Contract that constitute a Retained Obligation.  This Section 2.4(b) will not be
construed to require any Seller or the Purchaser to assume any additional
liability hereunder or to perform under or assume any obligations with respect
to such Contracts in excess of those currently required by such Contracts.  Once
a necessary Consent is obtained, the applicable Contract will be deemed to have
been automatically transferred to the Purchaser on the terms set forth in this
Agreement with respect to the other Contracts transferred and assumed at the
Closing, and consistent with the foregoing, the obligations pursuant to the
applicable Contract will be deemed to be Assumed Obligations, and the rights
pursuant to the applicable Contract will be deemed to be Assets.  The terms of
this Section 2.4(b) shall not apply with respect to Shared Contracts, it being
understood that the treatment of Shared Contracts is addressed in
Section 2.4(c).

 

(c)                                  Prior to the Closing, each Seller and the
Purchaser shall use their reasonable best efforts to work together (and, if
necessary and desirable, to work with the third parties to the Shared Contracts)
in an effort to (i) divide, modify and/or replicate (in whole or in part) the
respective rights and obligations under and in respect of the Shared Contracts
and (ii) if possible, novate the respective rights and obligations under and in
respect of the Shared Contracts, such that, effective as of the Closing, (y) the
Purchaser is the beneficiary of the rights and is responsible for the
obligations related to that portion of the Shared Contract included in the
Purchased Contracts (the “Business Portion”) (so that, subsequent to the
Closing, the applicable Seller shall have no rights or obligations with respect
to the Business Portion of the Shared Contract) and (z) the applicable Seller is
the beneficiary of the rights and is responsible for the obligations related to
the Shared Contract other than the Business Portion (the “Non-Business Portion”)
(so that, subsequent to the Closing, the Purchaser shall have no rights or
obligations with respect to the Non-Business Portion of the Shared Contract). 
If the parties are not able to enter into an arrangement to formally divide,
modify and/or replicate one or more Shared Contracts prior to the Closing as
contemplated by the previous sentence, then each Seller, as necessary, shall use
reasonable best efforts to (A) provide to the Purchaser the benefits of the
Business Portion of each such Shared Contract accruing after the Closing Date;
(B) cooperate in any reasonable and lawful arrangement designed to provide such
benefits to the Purchaser and (C) enforce, at the request and expense of the
Purchaser and for the account of the Purchaser, any rights of a Seller arising
from the Business Portion of any such Shared Contract; and each Seller, as
necessary, will promptly pay to the Purchaser when received all monies received
by such Seller under the Business Portion of such Shared Contract.  So long as
the Purchaser is provided the benefit of the Business Portion of any such Shared
Contract, pursuant to its terms the Purchaser will perform or discharge, on
behalf of such Seller, Seller’s obligations and liabilities under the Business
Portion of each such Shared Contract in accordance with the provisions thereof
except for any obligations and

 

 

21

--------------------------------------------------------------------------------


 

liabilities under the Non-Business Portion of any such Shared Contract.  This
Section 2.4(c) will not be construed to require any Seller or the Purchaser to
assume any additional liability hereunder or to perform under or assume any
obligations with respect to such Shared Contracts in excess of those currently
required by the Business Portion of such Shared Contracts.  Once a necessary
Consent is obtained, the Business Portion of the applicable Shared Contract will
be deemed to have been automatically transferred to the Purchaser on the terms
set forth in this Agreement with respect to the Business Portion of the
applicable Shared Contracts transferred and assumed at the Closing, and
consistent with the foregoing, the obligations pursuant to the Business Portion
of applicable Shared Contract will be deemed to be Assumed Obligations, and the
rights pursuant to the Business Portion of applicable Shared Contract will be
deemed to be Assets.

 

2.5                                 Excluded Assets.  Notwithstanding the
provisions of Sections 2.1 and 2.3, except with respect to the assets of
Skyware, all of which shall remain with Skyware, no Seller shall sell, assign,
convey, transfer or deliver to the Purchaser, and the Purchaser shall not
purchase, acquire or take assignment or delivery of, any of the following assets
or Contracts, or any right, title or interest therein (collectively, the
“Excluded Assets”):

 

(a)                                  Cash.  Except as specifically set forth in
Section 2.1(j), all cash, certificates of deposit, bank deposits, negotiable
instruments, marketable securities and other cash equivalents, together with all
accrued but unpaid interest thereon;

 

(b)                                 Current Assets.  Except as specifically set
forth in Section 2.1(j) or Section 2.3(i), all Accounts Receivable, notes
receivable, prepaid expenses and other current assets (other than Inventory).

 

(c)                                  Andrew Name.  The Andrew Name and all
goodwill associated therewith, except as provided in the Trademark License
Agreement;

 

(d)                                 Tax Refunds; Tax Returns.  All claims for
and rights to receive refunds, rebates, or similar payments of Taxes to the
extent such Taxes were paid by or on behalf of any Seller or any Affiliates of
any Seller (except to the extent such refunds, rebates or similar payments are
attributable to amounts paid by Purchaser hereunder, in which case such refunds,
rebates or similar payments shall be the property of Purchaser), all Tax
Returns, and all notes, worksheets, files or documents relating thereto;

 

(e)                                  Corporate Records.  All minute books and
corporate records of the Sellers or any of their Affiliates;

 

(f)                                    Employee Records.  All personnel,
employee compensation, medical and benefits and labor relations records relating
to employees or past employees of the Sellers or any of their Affiliates who do
not become Transferred Employees pursuant to Article XI;

 

(g)                                 Sale Documents.  All books and records
prepared or received in connection with the proposed sale of the Business,
including offers received from

 

 

22

--------------------------------------------------------------------------------


 

prospective purchasers, and the right, title and interest of the Sellers under
this Agreement;

 

(h)                                 Shared Contracts.  All Shared Contracts
other than the respective Business Portions of the Shared Contracts;

 

(i)                                     Disposed Assets.  All assets sold or
otherwise disposed of, and rights expiring or terminated, in the ordinary course
of business and not in violation of Section 6.2 during the period from the date
of this Agreement until the Closing Date;

 

(j)                                     Insurance.  Any insurance policies or
insurance coverage relating to the Assets or the Business;

 

(k)                                  Intercompany Agreements.  All Contracts
between the Sellers or any Seller (on the one hand) and any Affiliate of any
Seller, including Skyware (on the other hand);

 

(l)                                     Intercompany Accounts Receivable.  All
accounts receivable from or accounts payable to,  any Affiliate of any Seller;

 

(m)                               Intellectual Property.  All right, title and
interest in or to any Intellectual Property or other intangible property or
rights owned by, or leased or licensed to, any Seller or any Affiliate of any
Seller, other than the Transferred Intellectual Property;

 

(n)                                 Non-Disclosure Obligations.  All
non-disclosure, confidentiality and similar rights or obligations to the extent
related to any Other Andrew Business;

 

(o)                                 Employee Non-Compete Obligations.  All
rights with respect to any obligation of any Employee to refrain from competing
with any Other Andrew Business;

 

(p)                                 Retained IT Assets.  The Retained IT Assets;

 

(q)                                 Benefit Plans.  All assets held with respect
to the Benefit Plans that are not assumed by the Purchaser under Article XI;

 

(r)                                    Other Inventory.  All inventory of any
Seller other than the Inventory; and

 

(s)                                  Other Excluded Assets.  Those assets listed
on Schedule 2.5(s).

 

None of the Excluded Assets shall be included in the term “Assets,” “Purchased
Contracts,” “Transferable Permits” or any other term defined in Sections 2.1 or
2.3.

 

2.6                                 Assumed Obligations.  At the Closing,
subject to the provisions of Section 2.7, the Purchaser shall assume, and shall
agree to pay, perform and discharge when due, all liabilities of the Sellers and
their Affiliates arising out of or with respect to the Assets or the

 

 

23

--------------------------------------------------------------------------------


 

Business, except to the extent such obligations and liabilities constitute
obligations and liabilities of Skyware, all of which shall remain with Skyware
(the “Assumed Obligations”), including:

 

(a)                                  Purchased Contracts.  All obligations and
liabilities arising under the Purchased Contracts, including the Business
Portion of the Shared Contracts, other than any obligations and liabilities
arising out of any breach or violation by Sellers or any of their Affiliates of
such Purchased Contracts prior to the Closing;

 

(b)                                 Product Claims.  All obligations and
liabilities arising with respect to the products or services of the Business,
whether sold or provided prior to or after the Closing, and whether arising
under warranty, contract, equity, tort, strict liability, product liability,
statute or otherwise, including all obligations and liabilities arising with
respect to any pending recalls of products that have been sold by the Business;

 

(c)                                  Employee and Benefit Obligations.  Those
obligations and liabilities to or with respect to the German Skyware Employees
and the UK Skyware Employees and the obligations and liabilities under or with
respect to the Skyware Benefit Plans that are assumed by the Purchaser in
Article XI;

 

(d)                                 Permits.  All obligations and liabilities
with respect to the Transferable Permits other than any obligations or
liabilities arising out of any breach or violation by Sellers or any of their
Affiliates of any such Transferable Permit prior to the Closing;

 

(e)                                  Assumed Proceedings.  The obligations and
liabilities arising from or associated with the matters specifically set forth
on Schedule 2.6(e); and

 

(f)                                    Other Assumed Obligations.  All other
obligations and liabilities specifically set forth on Schedule 2.6(f).

 

2.7                                 Retained Obligations.  Notwithstanding any
other provisions of this Agreement, the Purchaser shall not assume or otherwise
be liable in respect of any of the obligations and liabilities of the Sellers
other than to the extent set forth in Section 2.6.  All other obligations and
liabilities of the Sellers (the “Retained Obligations”) shall be retained by the
Sellers.  The Retained Obligations shall include the following:

 

(a)                                  Current liabilities.  Accounts Payable,
accrued expenses, and other current liabilities arising out of or with respect
to the Business, excluding warranty accruals and deferred revenues to the extent
included in the Assumed Obligations;

 

(b)                                 Taxes.  Any liabilities for (i) Transfer
Taxes for which the Seller is liable under Section 6.10, (ii) Taxes of any
Seller, and (iii) Taxes that relate to the Assets or the Assumed Obligations for
taxable periods (or portions thereof) ending on or before the Closing Date,
including, without limitation, Taxes allocable to the Seller pursuant to
Section 6.10(c);

 

(c)                                  Indebtedness.  Indebtedness of any Seller
or their Affiliates (including, without limitation, Skyware);

 

 

24

--------------------------------------------------------------------------------


 

(d)                                 Benefit Plans.  All obligations and
liabilities of the Sellers under the Benefit Plans, other than those obligations
and liabilities to or with respect to the Employees or the Benefit Plans that
are assumed by the Purchaser in Article XI, and all obligations and liabilities
of the Sellers or any ERISA Affiliate of the Sellers with respect to employee
benefit plans other than the Benefit Plans; and

 

(e)                                  Other Retained Obligations.  All
obligations and liabilities related to Echostar Technologies Corp. v. Andrew
Corporation (In re Channel Master Holdings), B.R. DE, Adversary No.: 06-50925
(Chapter 7 Case No. 03-13004).

 

2.8                                 Prorations.  Except as otherwise provided in
Section 6.10(c), each Seller and the Purchaser agree that all of the items
listed below relating to the Business or the Assets will be prorated as of the
Closing Date, with the applicable Seller liable to the extent such items relate
to any time period up to and including the Closing Date and the Purchaser liable
to the extent such items relate to periods subsequent to the Closing Date:

 

(a)                                  the amount of any fees and charges which in
any case are payable periodically by the applicable Seller with respect to any
of the Purchased Contracts;

 

(b)                                 the amount of any fees or charges which in
any case are payable periodically by the applicable Seller with respect to any
of the Transferable Permits; and

 

(c)                                  with respect to the Transferred Owned Real
Property, the amount of any fees and charges which in any case are payable
periodically by the applicable Seller with respect to any utilities, water and
sewer charges based upon meter readings as of the effective time of the Closing
and at the prevailing rates, if available; otherwise, such charges will be
apportioned based upon the number of operating days occurring before and after
the effective time of the Closing during the billing period for each charge.

 

The Sellers agree to furnish the Purchaser with such documents and other records
as the Purchaser reasonably requests in order to confirm all adjustment and
proration calculations made pursuant to this Section 2.8.  Final payments with
respect to prorations contemplated by this Section 2.8 that are not
ascertainable on or before the Closing Date shall be settled between the parties
as soon as practicable after such prorations are ascertainable.

 

ARTICLE III

PURCHASE PRICE; ADJUSTMENT; ALLOCATION

 

3.1                                 Payment of Purchase Price.

 

(a)                                  In addition to the issuance of the Parent
Shares as set forth in Section 3.1(b) and the assumption by the Purchaser of the
Assumed Obligations, the Purchaser shall pay, in the manner set forth in
Section 3.1(c), and in consideration for the Assets and the Transferred Shares,
an amount equal to $14,000,000, or such greater or lesser amount determined as a
result of an adjustment, if any, pursuant to Sections 3.2 and 3.4 payable as
follows:

 

 

25

--------------------------------------------------------------------------------


 

(i)                                     at the Closing, the Purchaser will
(A) pay to Sellers an amount in cash equal to $9,000,000 (the “Cash Payment”)
and (B) issue to Andrew the First Seller Promissory Note; and

 

(ii)                                  on the Deferred Transaction Date, the
Purchaser will issue to Andrew the Second Seller Promissory Note in accordance
with Section 3.1(e).

 

(b)                                 At the Closing, the Purchaser will issue to
Andrew the Parent Shares.

 

(c)                                  All payments made hereunder shall be made
in accordance with Section 13.4 and to such account or accounts as the receiving
party shall designate in writing to the paying party not less than one Business
Day prior to the applicable payment date.  The Purchase Price shall be allocated
among the Sellers at or prior to Closing.

 

(d)                                 Notwithstanding anything herein to the
contrary, the Purchaser shall be entitled to withhold any and all amounts from
the Purchase Price equal to any withholding Tax owed to any Governmental
Authority as a result of the transactions contemplated by this Agreement to the
extent required under applicable Law.

 

(e)                                  On the Deferred Transaction Date, the
Purchaser shall issue to Andrew the Second Seller Promissory Note in exchange
for the Deferred Transaction Assets, which such assets shall be usable in the
ordinary course; provided, however, that (i) if the value of the Inventory that
is part of the Deferred Transaction Assets transferred to Purchaser on the
Deferred Transaction Date, as calculated consistent with the Calculation
Principles (the “Final Deferred Assets Value”), is less than the value of the
Inventory located at the Reynosa, Mexico facility as reflected in the Closing
Statement as finally determined in accordance with Section 3.2 (the “Initial
Deferred Assets Value”), then Andrew shall pay Purchaser an amount in cash equal
to such deficiency; and (ii) if the Final Deferred Assets Value is greater than
the Initial Deferred Assets Value, then, in addition to the Second Seller
Promissory Note, the Purchaser shall pay Andrew an amount in cash equal to the
value of the Inventory attributable to such excess as such value is determined
in accordance with the terms of the Transition Services Agreement; provided, 
however, that Andrew shall use its reasonable best efforts to cause the Final
Deferred Assets Value not to exceed the Initial Deferred Assets Value, except to
the extent such excess is a result of performing its obligations in the ordinary
course or instructions made by or received from the Purchaser pursuant to the
Transition Services Agreement.  Between the Closing Date and the Deferred
Transaction Date, Andrew shall keep the Purchaser apprised of the value of the
Deferred Transaction Assets (estimated in a manner consistent with the
Calculation Principles) as often as reasonably practicable, but in no event less
than on a monthly basis.  To the extent that there is a dispute with the
calculation of the Final Deferred Assets Value, then the parties shall follow
the procedures outlined in Section 3.2(c).

 

26

--------------------------------------------------------------------------------


 

3.2                                 Purchase Price Adjustment.

 

(a)                                  The Purchaser shall, as soon as
practicable, and in any event no later than ninety (90) days after the Closing
Date, (i) prepare the initial draft of a statement (the “Closing Statement”)
setting forth, as of 12:01 a.m. (central standard time) on the Closing Date, the
Net Inventory Amount and the Inventory Adjustment Amount and (ii) deliver the
same to Andrew.  In connection with the preparation of the initial draft of the
Closing Statement, on the Closing Date, Andrew shall cause to be prepared and
delivered to the Purchaser a statement of Inventory by location as of the
Closing Date.  Such statement shall be prepared in a manner consistent with the
Calculation Principles and the Purchaser shall have the right to review all work
papers and procedures used to prepare the calculation of the amount of Inventory
as of the Closing Date and shall have the right to perform any other reasonable
procedures necessary to verify the accuracy thereof.

 

(b)                                 Andrew shall review the initial draft of the
Closing Statement during the thirty (30) day period commencing on the date that
Andrew receives the initial draft of the Closing Statement.  At or prior to the
end of such thirty (30) day period, Andrew shall either:

 

(i)                                     deliver a notice to the Purchaser
confirming that no adjustments are proposed by the Sellers to the initial draft
of the Closing Statement or the Purchaser’s calculation of the Inventory
Adjustment Amount (a “Notice of Acceptance”); or

 

(ii)                                  deliver a notice to the Purchaser to the
effect that Andrew disagrees with the initial draft of the Closing Statement
and/or the Purchaser’s calculation of the Inventory Adjustment Amount (a “Notice
of Disagreement”), specifying the nature of such disagreement and the
adjustments that the Sellers seek to the initial draft of the Closing Statement
and/or the calculation of the Inventory Adjustment Amount (collectively, the
“Proposed Adjustments”).

 

(c)                                  To the extent that there are any Proposed
Adjustments, the Purchaser will, no later than fifteen (15) days after their
receipt of the Proposed Adjustments, notify Andrew which of the Proposed
Adjustments it accepts (if any) and which of the Proposed Adjustments it rejects
(if any).  Andrew and the Purchaser shall seek in good faith to resolve any
differences that remain in relation to the Proposed Adjustments and to reach
agreement in writing on any Proposed Adjustments not accepted by the Purchaser. 
If any of the Proposed Adjustments are not so resolved (the “Unresolved
Adjustments”) within thirty (30) days after Andrew’s receipt of the Purchaser’s
notice relating to the Proposed Adjustments, the Unresolved Adjustments shall be
submitted at the request of either Andrew or the Purchaser to a mutually
acceptable internationally recognized independent public accounting firm as
shall be agreed upon by the parties hereto in writing (the “Accounting Firm”)
for arbitration.  The scope of the review by the Accounting Firm shall be
limited to a determination of (i) whether the portions of the initial draft of
the Closing Statement and the calculation of the Inventory Adjustment Amount
related to the Unresolved Adjustments were prepared in accordance with
Section 3.2(g) and (ii) based on its determinations of the matters described in
clause (i), a final calculation of the Inventory Adjustment Amount.  The
Accounting Firm is not to make or be asked to make any determination other than
as set

 

27

--------------------------------------------------------------------------------


 

forth in the previous sentence.  Further, the Accounting Firm may not assign a
value to any item greater than the greatest value for such item claimed by the
Purchaser or Sellers or less than the smallest value for such item claimed by
the Purchaser or Sellers, or review the calculation of the Inventory Adjustment
Amount using a methodology which deviates from that set forth in the Calculation
Principles.  Andrew and the Purchaser shall use reasonable best efforts to cause
the Accounting Firm to render its written decision resolving the matters
submitted to it as promptly as practicable and, if at all possible, within
thirty (30) days after such submission of the Unresolved Adjustments.  Judgment
may be entered upon the determination of the Accounting Firm in any court having
jurisdiction over the party against which such determination is to be enforced. 
The Purchaser shall bear and pay a percentage of the fees and disbursements of
the Accounting Firm that is equal to the percentage of the total amount of
changes proposed to the Closing Statement by Andrew that are successful, and
Andrew shall bear and pay a percentage of the fees and disbursements of the
Accounting Firm that is equal to the percentage of the total amount of changes
proposed to the Closing Statement by the Sellers that are not successful, in
each case as determined by the Accounting Firm.  The fees and disbursements (if
any) of the Purchaser’s outside experts incurred in connection with the
preparation and certification of the initial draft of the Closing Statement and
their review of any Proposed Adjustments or Unresolved Adjustments shall be
borne by the Purchaser, and the fees and disbursements (if any) of Andrew’s
outside experts incurred in connection with their review of the draft Closing
Statement and any Proposed Adjustments or Unresolved Adjustments shall be borne
by the Sellers.

 

(d)                                 The Closing Statement shall become final and
binding on all parties, and shall have the effect of an arbitral award, upon the
earliest of (i) the date that a Notice of Acceptance is delivered by Andrew
pursuant to Section 3.2(b)(i) (in which case the final Inventory Adjustment
Amount shall be as set forth in the Closing Statement delivered pursuant to
Section 3.2(a)), (ii) the date that is one (1) day after the thirty (30) day
review period specified in Section 3.2(b) has ended if no Notice of Disagreement
has been delivered by Andrew pursuant to Section 3.2(b)(ii) during such thirty
(30) day period (in which case the final Inventory Adjustment Amount shall be as
set forth in the Closing Statement delivered pursuant to Section 3.2(a)),
(iii) the date of an agreement in writing by Andrew and the Purchaser that the
Closing Statement, together with any modifications thereto agreed by Andrew and
the Purchaser, are final and binding (in which case the final Inventory
Adjustment Amount shall be as so agreed upon by the parties) and (iv) the date
on which the Accounting Firm finally resolves in writing any disputed matters
(in which case the final Inventory Adjustment Amount shall be as determined by
the Accounting Firm pursuant to Section 3.2(c)).

 

(e)                                  Andrew, on the one hand, and the Purchaser,
on the other hand, shall provide the other (and such other’s independent
auditors) with reasonable access to any books, records, working papers and
employees as the other may reasonably request in connection with the preparation
and review of the Closing Statement pursuant to this Section 3.2.

 

 

28

--------------------------------------------------------------------------------


 

(f)                                    In the event that the absolute value of
the final Inventory Adjustment Amount is greater than $2,800,000 (the “Inventory
Hurdle Amount”), the Purchase Price shall be increased by the absolute value of
the final Inventory Adjustment Amount less the Inventory Hurdle Amount if the
final Inventory Adjustment Amount is positive and decreased by the absolute
value of the final Inventory Adjustment Amount less the Inventory Hurdle Amount
if the final Inventory Adjustment Amount is negative.  If the final Inventory
Adjustment Amount is a negative number, the Sellers shall, within two
(2) Business Days after the Closing Statement becomes final and binding on the
parties (as provided in Section 3.2(d)), make payment by wire transfer in
immediately available funds to one or more accounts designated by the Purchaser
of the absolute value of such amount together with a sum equivalent to interest
thereon at a rate equal to the LIBOR Rate, accrued from the Closing Date to and
including the date of payment and calculated on the basis of the actual number
of days elapsed divided by 360.  If the final Inventory Adjustment Amount is a
positive number, the Purchaser shall, within two (2) Business Days after the
Closing Statement becomes final and binding on the parties (as provided in
Section 3.2(d)), make payment by wire transfer in immediately available funds to
an account designated by the Sellers of the absolute value of such amount
together with a sum equivalent to interest thereon at a rate equal to the LIBOR
Rate, accrued from the Closing Date to and including the date of payment and
calculated on the basis of the actual number of days elapsed divided by 360. 
“LIBOR Rate” shall mean the closing rate of interest announced publicly by the
British Bankers Association as its three (3) month LIBOR rate for U.S. Dollars
on the Business Day immediately following the day the Closing Statement becomes
final and binding on the parties (as provided in Section 3.2(d)).  The parties
agree that any amounts paid pursuant to this Section 3.2(f) shall be allocated
in a manner that is consistent with the allocation of the Purchase Price as set
forth on the Allocation Schedule.

 

(g)                                 The Closing Statement shall be prepared in
accordance with the Calculation Principles consistent with historical practices
of the Business.

 

3.3                                 Allocation of Consideration for Assets and
Transferred Shares.  Within ninety (90) days after the final determination of
the Purchase Price as adjusted pursuant to Section 3.2, (or sooner with respect
to certain specified Assets, as mutually identified by Andrew and the Purchaser
in good faith, including the Transferred Owned Real Property), the Purchaser
shall deliver to Andrew a schedule allocating, among the Purchaser or its
designees, the Purchase Price (including Assumed Obligations) among the Assets,
the Transferred Shares and the covenant contained in Section 6.11 in accordance
with Section 1060 of the Code and the regulations thereunder (and any other Tax
Laws applicable to the Assets) (the “Allocation Schedule”).  If within thirty
(30) days of receipt of the Allocation Schedule, Andrew notifies the Purchaser
in writing that Andrew objects to one or more items reflected on the Allocation
Schedule, Andrew and the Purchaser shall negotiate in good faith to resolve such
dispute.  If Andrew and the Purchaser fail to resolve any such dispute within
thirty (30) days of the Andrew’s receipt of the Purchaser’s notice, the parties
shall submit the dispute for resolution to the Accounting Firm for resolution of
the dispute which resolution shall be final and binding on both parties.  The
Purchaser and Andrew and their respective Affiliates shall file all necessary
Tax Returns and other forms (including Internal Revenue Service Form 8594) to
report the transactions contemplated herein for U.S. federal, state, local and
non-United States income Tax

 

 

29

--------------------------------------------------------------------------------


 

purposes in accordance with such allocation, and shall not take any position
inconsistent with such allocation.  Any adjustment to the Purchase Price for the
Assets or the Transferred Shares shall be allocated as provided in Treasury
Regulation Section 1.1060-1, and, in the event of such adjustment, the Purchaser
and the Sellers agree to revise and amend the Allocation Schedule and Form 8594
within thirty (30) days of such adjustment.

 

3.4                                 Earnout Payment.

 

(a)                                  (i)                             Not later
than 120 days after the three (3) year anniversary of the Closing Date (such
three-year period, the “Earnout Period”), the Purchaser shall prepare and
deliver to Andrew a statement of the cumulative EBITDA for the Earnout Period
(“Cumulative EBITDA”), together with appropriate supporting documentation (the
“Earnout Statement”).

 

(ii)                                  Not later than 120 days after each
anniversary of the Closing Date (but excluding the three year anniversary), the
Purchaser shall prepare and deliver to Andrew a statement of the Cumulative
EBITDA for the one-year periods commencing on the Closing Date and the first and
second anniversaries of such date, as applicable, together with appropriate
supporting documentation (the “Earnout Update”).

 

(iii)                               For the purposes of calculating Cumulative
EBITDA, the Parties hereby agree that EBITDA shall:

 

(A)                              not include the appropriate financial items for
any Person or business unit of a Person (including product lines), that has been
directly or indirectly acquired by the Purchaser or Skyware during such relevant
period; provided however, if such Person or business unit of a Person (including
product lines), so acquired manufactures or sells products that would be
reasonably expected to result in a material reduction of Cumulative EBITDA to be
derived from the manufacture and sale of products manufactured and sold by the
Business as it is conducted by the Sellers and Skyware immediately prior to
Closing (the “Existing Products”) that would not have occurred but for such
acquisition, and the aggregate amount of the trailing twelve month EBITDA (the
“TTM EBITDA”) derived from the manufacture and sale of the applicable Existing
Products was an amount greater than zero, the EBITDA Target Amount shall be
(1) decreased by an amount equal to:  (x) the aggregate amount of the TTM EBITDA
derived from such applicable Existing Products multiplied by (y) a fraction, the
numerator of which is the number of months that remain in the Earnout Period at
the time of such acquisition and the denominator of which is twelve (12), and
(2) increased by an amount equal to the lesser of (x) the amount by which the
EBITDA Target Amount was decreased in accordance

 

 

30

--------------------------------------------------------------------------------


 

with Section 3.4(a)(iii)(A)(1) above or (y) the amount of actual EBITDA derived
from the manufacture and sale of the applicable Existing Product after such
acquisition; and

 

(B)                                not include the appropriate financial items
for any Person or business unit of a Person (including product lines), that
Purchaser or Skyware has ceased to operate, or that has been directly or
indirectly disposed of by Purchaser or Skyware, in each case for the period
beginning on the date of such cessation or disposition and ending at the end of
the Earnout Period; provided however, if the Person or business unit of a Person
(including product lines), so ceased or disposed of had a positive impact on
EBITDA as determined by review of its TTM EBITDA prior to such cessation or
disposition, the EBITDA Target Amount shall be decreased by an amount equal to: 
(x) the aggregate amount of the TTM EBITDA derived from such Person or business
unit of a Person (including product lines), multiplied by (y) a fraction, the
numerator of which is the number of months that remain in the Earnout Period at
the time of the cessation or disposition and the denominator of which is twelve
(12).

 

(b)                                 Audit Rights and Dispute Resolution.

 

(i)                                     The Purchaser shall provide Andrew (and
its independent auditors) with reasonable access to any books, records, working
papers and employees as it may reasonably request in connection with the
preparation and review of the Earnout Statement or Earnout Update pursuant to
this Section 3.4.

 

(ii)                                  Within 120 days following receipt by
Andrew of the Earnout Statement, Andrew shall deliver written notice (an
“Earnout Dispute Notice”) to the Purchaser of any dispute the Sellers have with
respect to the preparation or content of the Earnout Statement.  The Earnout
Dispute Notice must describe in reasonable detail the items contained in the
Earnout Statement that the Sellers dispute and the basis for any such disputes. 
Any items included in the Earnout Statement and not disputed in the Earnout
Dispute Notice will be deemed to have been accepted by the Sellers.  If Andrew
does not deliver an Earnout Dispute Notice within such 120-day period, the
Earnout Statement will be final, conclusive and binding on the parties.  If an
Earnout Dispute Notice is delivered to the Purchaser, the Purchaser and Andrew
shall negotiate in good faith to resolve such dispute.  If the Purchaser and
Andrew, notwithstanding such good faith effort, fail to resolve such dispute
within 120 days after Andrew delivers an Earnout Dispute Notice, then the
Purchaser and Andrew jointly shall engage the Accounting Firm to resolve such
dispute in accordance with the standards set forth in this Section 3.4(b).  The
scope of the review by the Accounting Firm shall be limited to a determination
of whether the disputed portions of the initial draft of the Earnout Statement
were prepared in accordance with this Section 3.4.  Based on its determinations
of the matters described

 

31

--------------------------------------------------------------------------------


 

in the preceding sentence, the Accounting Firm shall make a final determination
of Cumulative EBITDA.  The Accounting Firm is not to make or be asked to make
any determination other than as set forth above.  Further, the Accounting Firm
may not assign a value to any item greater than the greatest value for such item
claimed by the Purchaser or Sellers or less than the smallest value for such
item claimed by the Purchaser or Sellers, or review the Earnout Statement using
a methodology which deviates from that set forth in this Section 3.4.  Andrew
and the Purchaser shall use reasonable best efforts to cause the Accounting Firm
to render its written decision resolving the matters submitted to it as promptly
as practicable and, if at all possible, within thirty (30) days after such
submission of the Earnout Dispute Notice.  Judgment may be entered upon the
determination of the Accounting Firm in any court having jurisdiction over the
party against which such determination is to be enforced.  The Purchaser shall
bear and pay a percentage of the fees and disbursements of the Accounting Firm
that is equal to the percentage of the total amount of changes proposed to
Cumulative EBITDA by Andrew that are successful, and Andrew shall bear and pay a
percentage of the fees and disbursements of the Accounting Firm that is equal to
the percentage of the total amount of changes proposed to Cumulative EBITDA by
the Sellers that are not successful, in each case as determined by the
Accounting Firm.  The fees and disbursements (if any) of the Purchaser’s outside
experts incurred in connection with the preparation and certification of the
initial draft of the Earnout Statement and their review related to any Earnout
Dispute Notice shall be borne by the Purchaser, and the fees and disbursements
(if any) of Andrew’s outside experts incurred in connection with their review of
the draft Earnout Statement and any Earnout Dispute Notice shall be borne by the
Sellers.

 

(c)                                  Earnout Payments.  If Cumulative EBITDA (as
finally determined pursuant to Section 3.4(b)(ii)) is equal to or greater than
$30,000,000 (as such amount may be adjusted pursuant to Section 3.4(a)(iii), the
“EBITDA Target Amount”), the Purchaser shall pay to Sellers an amount equal to
the sum of (i) $10,000,000 plus (ii) the product of (x) $1.50 multiplied by
(y) an amount equal to Cumulative EBITDA minus the EBITDA Target Amount (the
“Earnout Payment”); provided, however, that in no event shall the Earnout
Payment exceed $25,000,000.  For avoidance of doubt, if the Earnout Statement
(as finally determined pursuant to Section 3.4(b)) reflects Cumulative EBITDA of
less than the EBITDA Target Amount, no Earnout Payment shall be due.

 

(d)                                 Post-Closing Conduct of the Business. 
Following the Closing Date and until the expiration of the Earnout Period, the
Purchaser will not take any actions that are intended to decrease the Earnout
Payment or the Cumulative EBITDA.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

The Sellers jointly and severally represent and warrant to the Purchaser that,
except as otherwise set forth on a Schedule hereto the relationship of such
matter to such other Schedule is reasonably apparent in its face:

 

 

32

--------------------------------------------------------------------------------


 

4.1                                 Due Organization; Capitalization of Skyware.

 

(a)                                  Each Seller and Skyware (i) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has the requisite power and authority to
own, operate and lease its properties and to conduct its business as presently
conducted, and (iii) is duly qualified to do business and is in good standing
(or equivalent status) as a foreign entity in each jurisdiction that recognizes
the concept of good standing (or equivalent status) and in which its ownership
of Assets and its historic conduct of the Business makes such qualification
necessary.

 

(b)                                 All Transferred Shares are owned
beneficially and of record by the applicable Seller, are duly authorized,
validly issued, fully paid and nonassessable, have neither been issued in
violation of nor are subject to any preemptive rights and are free and clear of
any Liens.  Except for this Agreement, there are no outstanding (i) agreements,
arrangements, warrants, options, puts, calls, rights, subscriptions, preemptive
rights or other commitments to which Skyware or the applicable Seller is a party
relating to the sale, issuance or voting of any of any shares of capital stock
of Skyware or to which the Transferred Shares are subject or (ii) securities or
other instruments convertible into, exchangeable for or evidencing the right to
purchase any shares of capital stock of Skyware.  Such Sellers have good and
marketable title to its respective Transferred Shares.  Upon the consummation of
the transactions contemplated by this Agreement, the Purchaser will acquire good
and valid title to the Transferred Shares, free and clear of all Liens (other
than Permitted Liens).

 

4.2                                 No Conflict; Due Authorization.  Each Seller
and Skyware has full corporate power and authority to execute, deliver and
perform this Agreement and its Related Agreements and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance by such Seller of this Agreement and its Related Agreements and the
consummation by such Seller of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action, including, if
required, the approval of the board of directors or other governing body of such
Seller.  Each Seller has duly and validly executed and delivered this Agreement
and, at, prior to or after the Closing, as applicable, such Seller will have
duly and validly executed and delivered each of its Related Agreements. 
Assuming the due authorization, execution and delivery of this Agreement and its
Related Agreements by the Purchaser, this Agreement constitutes, and each
Related Agreement will after the Closing constitute, the legal, valid and
binding obligations of each Seller (or its Affiliate who is a party thereto),
enforceable against it in accordance with its respective terms, subject to the
Enforceability Limitations.

 

4.3                                 Consents and Approvals; Authority Relative
to this Agreement.

 

(a)                                  Except as set forth on Schedule 4.3(a), no
Consent of or with any Governmental Authority is necessary in connection with
(y) the execution, delivery or performance of this Agreement by any Seller or of
any of the applicable Related Agreements by such Seller or (z) the consummation
of any of the transactions contemplated hereby or thereby by any Seller.

 

 

33

--------------------------------------------------------------------------------


 

(b)                                 Except as set forth on Schedule 4.3(b), the
execution, delivery and performance of this Agreement and of the applicable
Related Agreements by any Seller, and the consummation of the transactions
contemplated hereby and thereby by any Seller, do not and will not: 
(w) violate, conflict with or result in a breach of any Law applicable to or
binding on any Seller or any material Assets or any of the material assets or
properties of Skyware; (x) constitute a breach or default of, or permit
cancellation of, or result in the creation of any Lien upon any of the material
assets of, or result in or constitute a circumstance which, with or without
notice or lapse of time or both, would constitute any of the foregoing under,
any material Contract to which any Seller or Skyware is a party or by which any
Seller or Skyware or any of its respective assets is bound; (y) permit the
(i) acceleration of the maturity of any Indebtedness of any Seller, Skyware or
any of their respective Affiliates or Indebtedness secured by any of their
respective assets, or (ii) the acceleration or creation in any Person of any
right to declare a default, termination or to otherwise modify or cancel any
Purchased Contract; or (z) violate or conflict with any provision of the
certificate of incorporation or by-laws (or similar organizational documents) of
any Seller or Skyware.

 

4.4                                 Financial Statements.

 

(a)                                  Schedule 4.4 sets forth (a) the combined
balance sheet and statement of operations and cash flows of Skyware as of and
for the years ended September 30, 2006 and 2005, respectively (referred to
collectively as the “Year End Skyware Statements”), (b) the unaudited balance
sheet of Skyware as of August 31, 2007 (the “Balance Sheet Date”) and the
statement of operations and cash flow for the eleven (11) month period ended on
the Balance Sheet Date (the “Skyware Reference Financial Statements,” and
(c) except as with respect to Skyware, the combined fixed asset register,
Inventory register, and deferred revenue statement of the Business as of the
Balance Sheet Date and other Business financial information (the “Business
Reference Financials,” and together with the Year End Skyware Statements and the
Skyware Reference Financial Statements, the “Financial Statements”).  The
Financial Statements were prepared from the books and records of the Sellers,
Skyware and in accordance with the Calculation Principles consistent with
historical practices of the Business.  The Financial Statements present fairly
in all material respects the matters set forth in such Financial Statements as
of the respective dates and for the respective periods indicated, except as
otherwise set forth in such Financial Statements.

 

(b)                                 Skyware does not have, and the Business does
not have any material liabilities (whether accrued, absolute, contingent,
unliquidated or otherwise, whether due or to become due, whether known or
unknown, regardless of when asserted) except (i) liabilities reflected in the
Skyware Reference Financial Statements (ii) liabilities reflected on the
Business Reference Financials, (iii) liabilities arising after the Balance Sheet
Date in the ordinary course of business, (iv) liabilities arising under
Purchased Contracts (none of which relates to breach of contract),
(v) liabilities relating to the Retained Obligations, (vi) liabilities with
respect to environmental matters (these liabilities are addressed by
Section 4.17 and the corresponding Schedules), (vii) liabilities with respect to
pending, threatened or potential Proceedings (these liabilities

 

 

34

--------------------------------------------------------------------------------


 

are addressed by Section 4.10 and the corresponding Schedules) or (viii) as
specifically set forth in the Schedules hereto.

 

4.5                                 No Adverse Effects or Changes.  Except
(a) with respect to the Excluded Assets and the Retained Obligations, (b) as set
forth on Schedule 4.5 or any other Schedule to this Agreement and (c) as
otherwise contemplated by this Agreement, from March 31, 2007 until the date of
this Agreement, (i) the Business has not suffered any event which has had a
Business Material Adverse Effect, and (ii) the Business has been conducted in
the ordinary course and in substantially the same manner as previously
conducted.  No Seller or Skyware has taken any Restricted Actions since the
Balance Sheet Date.

 

4.6                                 Title to Assets and Transferred Shares.

 

(a)                                  Except as set forth on Schedule 4.6,
(i) one or more of the Sellers or Affiliates of such Sellers, as applicable, has
title to, and is the lawful owner of, the Transferred Shares and each of the
Assets free and clear of any Lien other than Permitted Liens and (ii) Skyware
has title to, and is the lawful owner of, its properties, assets and rights free
and clear of any Liens other than Permitted Liens (the “Skyware Assets”). 
Except as set forth on Schedule 4.6 and subject to obtaining and making all
applicable Consents, each Seller or Affiliate (as applicable) has the right to
sell, convey, transfer, assign and deliver the Transferred Shares and the Assets
owned by it to the Purchaser and at the Closing, such Seller or such Affiliate
shall convey to the Purchaser good title to such Transferred Shares and Assets,
in each case free and clear of any Lien (other than Permitted Liens).  This
Section 4.6 does not apply to Transferred Owned Real Property, it being agreed
that the sole and exclusive representations and warranties regarding Transferred
Owned Real Property are set forth in Section 4.7.

 

(b)                                 The Sellers have not intentionally avoided
the assignment to Purchaser hereunder of any properties, assets or rights which,
together with the rights and services to be provided by the Sellers to the
Purchaser under the Transition Services Agreement and the License Agreements are
to Sellers’ Knowledge necessary to operate the Business in all material respects
as it is currently conducted by the Sellers and Skyware.

 

4.7                                 Owned Real Property and Leased Real
Property.

 

(a)                                  Except as set forth on Schedule 4.7(a), the
Transferred Real Property and the Real Property owned or leased by Skyware is
the only Real Property currently used by the Sellers or Skyware in connection
with the Business.

 

(b)                                 Subject to the Permitted Liens, except as
set forth on Schedule 4.7(b), neither the Sellers nor Skyware have assigned,
subleased or otherwise encumbered their rights in any Transferred Real Property
Lease or any lease for Real Property leased by Skyware, as the case may be.  The
Sellers have provided the Purchasers with complete and correct copies of all
Transferred Real Property Leases and all leases of Real Property leased by
Skyware.  No Transferred Real Property Lease and no lease for Real Property
leased by Skyware has been modified, changed, altered or amended in any material
way from the copy of the Transferred Real Property Lease, or the lease of the

 

 

35

--------------------------------------------------------------------------------


 

Real Property leased by Skyware, as the case may be, delivered to the Purchaser
pursuant to this Agreement, nor has any Seller or Skyware received any written
notice, or to the Sellers’ Knowledge oral notice, of termination with respect to
any material Transferred Real Property Lease or any material lease of Real
Property leased by Skyware.  To the Sellers’ Knowledge, except as set forth on
Schedule 4.7(b), the Transferred Real Property Leases and the leases of Real
Property leased by Skyware are in full force and effect.  None of the Sellers or
Skyware (as applicable) is in default under any material term of the Transferred
Real Property Leases, or any lease of Real Property leased by Skyware, as the
case may be, nor to the Sellers’ Knowledge, has any event occurred which, with
notice or the passage of time, or both, would give rise to such a default by a
Seller or Skyware (as applicable).  To the Sellers’ Knowledge, no other party to
any Transferred Real Property Lease or any lease of Real Property leased by
Skyware is in default thereunder.

 

(c)                                  Subject to the Permitted Liens, a Seller
has the right to sell, convey, transfer, assign and deliver the Transferred
Owned Real Property to the Purchaser, and at the Closing such Seller shall
convey to the Purchaser good and marketable fee simple title to the Transferred
Owned Real Property, free and clear of all Liens (other than Permitted Liens).

 

(d)                                 Except as set forth on Schedule 4.7(d),
neither the Sellers nor Skyware have received any written, or, to Seller’s
Knowledge, oral notices from any Governmental Authority stating or alleging that
any improvements or facilities owned by the Sellers or Skyware and located on
the Transferred Real Property or the Real Property owned or leased by Skyware,
have not been constructed in compliance with applicable Law or are being
operated in violation of applicable Law.

 

(e)                                  Except as set forth on Schedule 4.7(e), all
facilities located on the Transferred Real Property and the Real Property owned
or leased by Skyware are currently supplied with utilities and other services
necessary for the current normal operation of said facilities.

 

(f)                                    Neither the Sellers nor Skyware have
received any written, or, to the Seller’s Knowledge, oral notice from any
Governmental Authority of any pending, threatened or contemplated condemnation
proceeding affecting the Transferred Real Property or the Real Property owned or
leased by Skyware, or any part thereof.

 

(g)                                 Each of the Sellers and Skyware (as
applicable) has maintained all material buildings, structures or other
improvements located on the Transferred Real Property and the Real Property
owned or leased by Skyware (as applicable), or any portion thereof, in
accordance with each Seller’s or Skyware’s (as applicable) customary practices
and maintenance of such items had not been deferred beyond a reasonable time
period.

 

(h)                                 The Transferred Owned Real Property shall be
conveyed to the Purchaser, and the Real Property owned or leased by Skyware
shall be accepted by Purchaser, in “as is”, “where is” condition and, except as
otherwise set forth in this

 

36

--------------------------------------------------------------------------------


 

Section 4.7 or in this Agreement or any Related Agreements, without
representation or warranty of any kind.

 

4.8                                 Equipment; Leased Personal Property. 
Schedule 4.8 includes a true and complete list (including the location thereof)
as of the Balance Sheet Date of all of the material equipment owned by a Seller
(and held for use in, primarily used in, or related primarily to, the Business)
or held by Skyware having an individual book value in excess of $50,000. 
Schedule 4.8 also sets forth an accurate and complete list of each lease to
which any Seller or Skyware is a party with respect to personal property used
exclusively in the conduct of the Business having aggregate remaining lease
payments in excess of $50,000.  The Sellers have made available to the Purchaser
true and complete copies of all the personal property leases set forth on
Schedule 4.8 (excluding personal property leases that the Sellers have provided
in redacted form due to confidentiality restrictions).

 

4.9                                 Customers and Suppliers.  Schedule 4.9 sets
forth, collectively (i) with respect to the last two (2) fiscal years of the
Sellers, a list of the dollar amount derived from each of the ten (10) largest
(based on dollar aggregate amounts purchased from the Sellers and Skyware
related to the Business) customers of the Sellers and Skyware (“Material
Customers”), and (ii) with respect to the last two (2) calendar years, the
dollar amount purchased from each of the ten (10) largest (based on dollar
aggregate amounts purchased by the Sellers and Skyware related to the Business)
suppliers of the Sellers and Skyware (“Material Suppliers”).  Except as set
forth on Schedule 4.9, no Material Customer or Material Supplier has provided a
written notice, or, to the Sellers’ Knowledge, oral notice terminating its
relationship with any Seller, Skyware or any Affiliate thereof, or to the
Sellers’ Knowledge, has threatened to do so. No Seller is involved in any
Proceeding with any Material Customer or Material Supplier.

 

4.10                           Proceedings.  Except as set forth on Schedule
4.10, there are no Proceedings pending, or, to the Sellers’ Knowledge,
threatened against any Seller or Skyware that relates to the Business or the
Assets.  Except as set forth on Schedule 4.10, the operation of any Business by
any Seller and Skyware is not subject to any Order, judgment, decree,
injunction, stipulation or consent order of or with any court or other
Governmental Authority, the failure to comply with which would be reasonably
expected to have a Business Material Adverse Effect, other than any such Orders
having application to industry-wide matters.  Except as set forth on Schedule
4.10, neither the Sellers nor Skyware (solely in relation to its conduct of the
Business) has entered into any agreement to settle or compromise any Proceeding
pending or threatened against it which has involved any obligation other than
the payment of money and for which it has any continuing obligation the failure
to comply with which would reasonably be expected to have a Business Material
Adverse Effect or Seller Adverse Effect.

 

4.11                           Intellectual Property.

 

(a)                                  Schedule 4.11(a) sets forth a true and
complete list of all licenses, other than “off the shelf” commercially available
software programs purchased or licensed for less than $100,000 in the aggregate,
pursuant to which any Seller or Skyware licenses Intellectual Property which is
material to and used in the conduct of the Business by such Seller or Skyware.

 

 

37

--------------------------------------------------------------------------------


 

(b)                                 To the Sellers’ Knowledge, Schedules 1.1H
and 1.1K set forth a complete and correct list of all Transferred Patents,
Transferred Trademarks and registered forms of Transferred Technology and
applications therefor and registered, pending and patented forms of Skyware IP. 
To the Sellers’ Knowledge, the Transferred Intellectual Property (including the
Skyware IP), together with the Intellectual Property that is licensed under the
License Agreement set forth on Exhibit C-2 and the Trademark License Agreement
constitutes all the Intellectual Property necessary for the conduct of the
Business as currently conducted and as currently contemplated to be conducted

 

(c)                                  Except as set forth on Schedule 4.11(c):

 

(i)                                     to the Sellers’ Knowledge, the use of
the Transferred Intellectual Property and Skyware IP as currently used by the
Sellers or Skyware in the conduct of the Business and the conduct of the
Business, as presently conducted by the Sellers or Skyware, including the
manufacture, use, sale and importation of products of the Business and the
possession, use, disclosure, copying or distribution of any information, data,
products or other tangible or intangible used in the Business, has, does and
will not infringe, misappropriate, violate or otherwise conflict with the
Intellectual Property of any other Person;

 

(ii)                                  since January 1, 2004 and February 3, 2006
with respect to Skyware, and to the Sellers’ Knowledge, since January 1, 2001
(and for the period from January 1, 2001 through February 3, 2006 with respect
to Skyware), no Seller or Skyware has received a written notice from any Person
which: (A) asserts an ownership interest in any Transferred Intellectual
Property or any Intellectual Property owned by any Seller or Skyware and
material to the operation of the Business; (B) alleges that the conduct of the
Business by any Seller or Skyware violated any material rights relating to
Intellectual Property of any Person; or (C) challenges the validity or
enforceability of the Transferred Intellectual Property or any Intellectual
Property owned by any Seller or Skyware and material to the operation of the
Business;

 

(iii)                               there is no Proceeding pending or, to the
Sellers’ Knowledge, threatened that (A) challenges the rights of the Sellers or
Skyware in respect of, or the scope of, any of the Transferred Intellectual
Property, or any Intellectual Property owned by any Seller or Skyware and
material to the operation of the Business, or is otherwise adverse to the use,
registration, right to use, validity, enforceability or sole and exclusive
ownership of any of the Transferred Intellectual Property or any Intellectual
Property owned by any Seller or Skyware and material to the operation of the
Business or (B) asserts that the operation of the Business as conducted by the
Seller is, was or will be infringing or otherwise in violation of any
Intellectual Property of any other Person.  None of the Transferred Intellectual
Property or any Intellectual Property owned by any Seller or Skyware and
material to the operation of the Business, any Intellectual Property licensed
pursuant to the License Agreement set forth in Exhibit C-2 or any Skyware IP is
subject to any Order, or, to the Sellers’ Knowledge, has been the subject of any
Proceeding;

 

 

38

--------------------------------------------------------------------------------


 

(iv)                              the Sellers or Skyware, as applicable, are the
sole and exclusive owner of the Transferred Intellectual Property and Skyware
IP, respectively, free and clear of any Liens other than Permitted Liens; and

 

(v)                                 none of the Sellers or Skyware has filed any
Proceeding or sent any notice of a violation, infringement, misuse or
misappropriation by any Person of the Sellers’ or Skyware’s rights to, or in
connection with, the Transferred Intellectual Property or the Skyware IP and, to
the Sellers’ Knowledge, none of the Transferred Intellectual Property or Skyware
IP is being materially infringed, diluted, misappropriated or otherwise violated
by any Person.

 

(d)                                 With respect to the Transferred Patents,
Transferred Trademarks and Skyware IP, all necessary registration, maintenance
and renewal fees that were due and payable to any applicable United States or
other Governmental Authority on or prior to the date of this Agreement, have
been paid, except as set forth on Schedule 4.11(d).  To the Sellers’ Knowledge,
reasonable steps have been taken to record each owner throughout the entire
chain of title of all of the Transferred Patents, Transferred Trademarks and
Skyware IP with each applicable Governmental Authority up through Closing
including payment of all costs, fees, taxes and expenses associated with such
recording activities.

 

(e)                                  None of the Sellers, Skyware, nor any of
their respective Affiliates has granted any license of any Transferred
Intellectual Property or Skyware IP that is material to the operation of the
Business except (i) as set forth on Schedule 4.11(e) and (ii) for non-exclusive
licenses granted in the ordinary course of business.

 

(f)                                    To the Sellers’ Knowledge, no director,
stockholder, employee, consultant, agent or other representative of the Sellers
or Skyware or any of their respective Affiliates owns or claims any personal
rights in (nor has any of them made application for) any of the Transferred
Intellectual Property or Skyware IP.

 

(g)                                 Section 4.2, Section 4.3, Section 4.6,
Section 4.10, Section 4.11, Section 4.12 and Section 4.19 contain the sole and
exclusive representations and warranties of the Sellers regarding Intellectual
Property matters.

 

(h)                                 The Escrow/Technology License Agreement,
dated April 25, 2007, between Andrew Corporation and L3 Communications Narda
Microwave East was never executed.

 

4.12         Contracts.  Schedule 4.12 contains a  true and complete list of all
Executory Contracts of the following types to which (a) any Seller or Skyware is
a party (but only if such Contract primarily relates to the Business) or (b) any
of the Assets or Skyware Assets is subject:

 

(a)                                  any Contract with a sales representative,
manufacturer’s representative, distributor, dealer, broker, sales agency,
advertising agency or other Person engaged in sales, distribution or promotional
activities for or on behalf of the Business, or any Contract to act in one of
the foregoing specified capacities on behalf of any Person;

 

 

39

--------------------------------------------------------------------------------


 

(b)                                 any Contract pursuant to which any Seller or
Skyware has made or will make loans or advances, or has incurred, or is
obligated to incur, Indebtedness or has become a guarantor or surety or pledged
its credit for or otherwise become responsible with respect to any undertaking
of another Person (except for the negotiation or collection of negotiable
instruments in transactions in the ordinary course of business);

 

(c)                                  any Contract with (i) any Affiliate of any
Seller (but excluding any contract with or relating to a Benefit Plan), or
(ii) any officer or director of any Seller or Skyware (other than employment
agreements or similar arrangements relating to their employment);

 

(d)                                 any Contract (including a purchase order)
with any customer or supplier with whom the Sellers or Skyware have entered into
Contracts (including purchase orders), which, in the aggregate, have a
commitment of more than $100,000 on an annual basis;

 

(e)                                  any Contract involving a partnership, joint
venture or other cooperative undertaking;

 

(f)                                    any Contract involving any
non-competition or similar restrictions binding on any Seller or Skyware,
including with respect to the geographical area of operations or scope or type
of business of such Seller or Skyware;

 

(g)                                 any Contract for any material capital
expenditures or material leasehold improvement, in each case in excess of
$100,000;

 

(h)                                 any collective bargaining agreement;

 

(i)                                     any Contract involving the licensing,
sharing, assignment or transfer of Intellectual Property, except “off the shelf”
commercially available software programs purchased or licensed for less than
$100,000 in the aggregate;

 

(j)                                     any Contract containing an Andrew
Guarantee;

 

(k)                                  any letter of credit utilized in or
otherwise related to the conduct of the Business;

 

(l)                                     any Shared Contract the Business Portion
of which contains a commitment of more than $100,000 on an annual basis; and

 

(m)                               any other Contract that is otherwise material
to the operation of the Business.

 

The Sellers have made available to the Purchaser copies of each Contract that is
listed on Schedule 4.12 (excluding Contracts that the Sellers have provided in
redacted form due to confidentiality restrictions).  Except as set forth on
Schedule 4.12, to Sellers’ Knowledge, all Contracts listed or required to be
listed on Schedule 4.12 are in full force and effect and are enforceable by the
applicable Seller or Skyware, as applicable, in accordance with their terms

 

 

40

--------------------------------------------------------------------------------


 

(subject to the Enforceability Limitations).  With respect to the Contracts set
forth or required to be set forth on Schedule 4.12:  (i) neither the applicable
Seller or Skyware nor, to the Sellers’ Knowledge, any other party thereto, is in
default under or in violation of any material term of such Contract; (ii) to the
Sellers’ Knowledge, no event has occurred that, with notice or lapse of time or
both, would constitute such a default or violation; (iii)  no Seller or Skyware
has released in writing or to the Sellers’ Knowledge orally, any of its rights
under any such Contract; and (iv) no party to such Contracts has (x) repudiated
in writing or, to Sellers’ Knowledge, orally, any of the material terms thereof,
(y) or, to the Sellers’ Knowledge, threatened to terminate or cancel any such
Contracts or (z) to the Sellers’ Knowledge, provided written notice that it will
not renew any such Contract.

 

4.13                           Permits.  Each Seller and Skyware possesses or
has applied for all material Permits required by applicable Law to conduct the
Business as currently conducted.  Schedule 4.13 is a true and complete list of
all Permits (other than Environmental Permits) held by any Sellers or Skyware
related to in the conduct of the Business.  This Section 4.13 does not relate to
matters specifically covered by other representations and warranties specified
in this Article IV, including any representations and warranties with respect to
compliance with Environmental Laws or possession of Environmental Permits, each
of which matters are addressed solely and exclusively in Section 4.17.

 

4.14                           Employee Benefit Plans.

 

(a)                                  Schedule 4.14 (a) sets forth (i) each
“employee benefit plan” (as defined in Section 3(3) of ERISA whether or not such
plan is subject to ERISA) (ii) all other severance pay, salary continuation,
bonus, incentive, stock option, retirement, pension, profit sharing or deferred
compensation plans, contracts, programs, or arrangements, and (iii) all other
employee benefit plans, contracts, programs, or arrangements (whether written or
oral, qualified or nonqualified, funded or unfunded, foreign or domestic,
currently effective or terminated), including any change of control agreements,
and any trust, escrow, or similar agreement related thereto, whether or not
funded, in respect of Current Employees or Skyware Employees that are sponsored
or maintained by any Seller, Skyware, or any of their ERISA Affiliates or with
respect to which any Seller, Skyware, or any of their ERISA Affiliates is
required to make contributions or other payments in respect to the Current
Employees or Skyware Employees (all of the above being hereinafter individually
or collectively referred to as an “Benefit Plan” or “Benefit Plans,”
respectively).  Schedule 4.14(a) separately identifies each Benefit Plan in
respect of Current Employees as a “Seller Benefit Plan” and each Benefit Plan in
respect of Skyware Employees as a “Skyware Benefit Plan”.

 

(b)                                 All Benefit Plans are in compliance in form
and operation in all material respects with all applicable requirements of Law
and none of the Sellers or Skyware has received any written notice from any
Governmental Authority questioning or challenging such compliance.

 

(c)                                  Copies of the following materials have been
delivered or made available to the Purchaser:  (i) with respect to those Benefit
Plans covering Current US Employees or Current Canadian Employees: (A) all
current plan and trust documents for

 

 

41

--------------------------------------------------------------------------------


 

each Benefit Plan or, in the case of an unwritten Benefit Plan, a written
description thereof, (B) the most recent determination letter from the IRS with
respect to each of the Benefit Plans that is intended to satisfy the
tax-qualification requirements of Section 401(a) of the Code and (C) each
employee’s severance entitlement (subject to the last two sentences of this
Section 4.14(c)) under the applicable plans of the Sellers and their Affiliates
as of October 31, 2007 (provided on an anonymous basis) and attached hereto as
Schedule 4.14(c)(i) (the “US and Canadian Severance Estimates”), (ii) with
respect to those Benefit Plans covering Skyware Employees:  all material
documents pursuant to which the Benefit Plans are maintained, administered and
funded; and (iii) with respect to those Benefit Plans covering Current Employees
who are not Current US Employees or Current Canadian Employees:  a written
description of each such Benefit Plan and each employee’s severance entitlement
(subject to the last two sentences of this Section 4.14(c)) under the applicable
plans of the Sellers and their Affiliates as of October 31, 2007 (provided on an
anonymous basis) and attached hereto as Schedule 4.14(c)(ii) (the “Non-US and
Canadian Severance Estimates” and, together with the US and Canadian Severance
Estimates, the “Severance Estimates”).  The Severance Estimates with respect to
Transferred US Employees represent the true and correct calculations of the
severance obligations to each Transferred US Employee assuming that such
Transferred US Employee had been terminated immediately prior to the date of the
Severance Estimates.  The Severance Estimates with respect to Transferred UK
Employees, Transferred Canadian Employees, Skyware Employees and Transferred
Other Employees represent the good faith estimates of the Sellers of the
severance obligations to each of the Transferred UK Employees, Transferred
Canadian Employees, Skyware Employees and Transferred Other Employees, assuming
that such Transferred UK Employee, Transferred Canadian Employee, Skyware
Employee and Transferred Other Employee had been terminated immediately prior to
the date of the Severance Estimates, and such estimated amounts were calculated
in good faith by Andrew based on the Benefit Plans and Laws applicable to the
relevant Employees and Andrew’s past practice.

 

(d)                                 Each Benefit Plan intended to be qualified
under Section 401(a) of the Code is so qualified and has been determined by the
IRS to be so qualified, and each trust created thereunder has been determined by
the IRS to be exempt from tax under the provisions of Section 501(a) of the
Code, all amendments to any such Benefit Plan for which the remedial amendment
period (within the meaning of Section 401(b) of the Code and applicable
regulations) has expired are covered by a favorable IRS determination letter,
and to Sellers’ Knowledge, nothing has occurred since the date of any such
determination that could reasonably be expected to give the IRS grounds to
revoke such determination.

 

(e)                                  None of the Sellers, Skyware or any of
their ERISA Affiliates currently has, and at no time in the past has had, an
obligation to contribute to a “defined benefit plan” as defined in Section 3(35)
of  ERISA or any Canadian legislation respecting pension benefits, funding,
standards or regulations, any pension plan subject to the funding standards of
Section 302 of ERISA or Section 412 of the Code, any “multiemployer plan” as
defined in Section 3(37) of ERISA or Section 414(f) of the Code or any “multiple
employer plan” within the meaning of Section 210(a) of ERISA

 

 

42

--------------------------------------------------------------------------------


 

or Section 413(c) of the Code, or any Canadian legislation respecting multiple
employer pension plans, or any Contract requiring minimum contributions by a
Seller to a benefit plan or benefit to a Current Canadian Employee, that would
reasonably be expected to become a liability of Purchaser, and except with
respect to those obligations and liabilities relating to any Benefit Plan that
are assumed by the Purchaser under Article XI, there is no other liability with
respect to any employee benefit plan or arrangement of Sellers, Skyware or their
respective ERISA Affiliates that would reasonably be expected to become a
liability of Purchaser, and there are no Contracts of employment with any
Current Canadian Employees pertaining to any employee’s rights to notice or
payment of any nature on termination of employment or any stay bonuses
respecting employment through the Closing Date.

 

4.15                           Employment and Labor Matters.  The Sellers have
made available to the Purchaser a true and complete list as of October 3, 2007
of the names and titles of all employees of any Seller (involved primarily in
the Business) and Skyware.  Except as set forth on Schedule 4.15, there is, and
within the last three years there has been, no labor strike, material labor
dispute, material labor slow-down, material work stoppage, lockout or other
material labor difficulty pending or, to the Sellers’ Knowledge, threatened,
against any Seller or Skyware and primarily relating to the  Business.  None of
the employees of the Sellers (involved primarily in the Business) or Skyware is
covered by any collective bargaining agreement, and, to the Sellers’ Knowledge,
no representation petition is pending before the National Labor Relations Board
(or any similar non-U.S. Governmental Authority), and within the last three
years, no union organizing campaign is in progress or is threatened.  The German
Skyware Employees have established a works council.  Skyware is not subject to
any agreements with the works council which would prevent restructuring,
terminations of employees, respectively terminating only against payment of
severance or any similar restrictions.  There are no outstanding employee
invention fees to be paid, and there neither is nor has been in the past years
any dispute between Skyware and any Skyware Employee on the rights and claims in
respect of employee inventions.

 

4.16                           Taxes.  Except as set forth on Schedule 4.16:

 

(a)                                  All Tax Returns with respect to (i) the
Business, (ii) Skyware or (iii) the Assets that are required by applicable Law
to be filed on or before the Closing Date by any Seller or Skyware have been
timely filed or will be filed in a timely manner (within any applicable
extension periods).  Such Tax Returns are or will be complete and accurate in
all material respects and all Taxes shown to be due on such Tax Returns have
been or will be timely paid in full.  There are no Liens for Taxes with respect
to any of the Assets or Skyware Assets (other than Permitted Liens).  All Taxes
which Skyware or the Sellers with respect to the Business are required by Law to
withhold or collect, including without limitation, sales and use taxes, and
amounts required to be withheld for Taxes of employees or other Persons, have
been duly withheld or collected and, to the extent required, have been paid over
to the proper Governmental Authorities or, to the extent not yet payable, are
held in separate bank accounts for such purpose.

 

(b)                                 Skyware has not granted or has had granted
on its behalf any extension or waiver of the statute of limitations period
applicable to any Tax Return, which period (after giving effect to such
extension or waiver) has not yet expired.  To the Sellers’

 

 

43

--------------------------------------------------------------------------------


 

Knowledge, no written claim has ever been made by a Governmental Authority in a
jurisdiction where any Seller (with respect to the Business) or Skyware does not
file Tax Returns and that it is or may be subject to taxation by that
jurisdiction or Governmental Authority.  There is no audit or Proceeding now
pending or threatened against or with respect to any Seller (with respect to the
Business) or Skyware in respect of any Tax.

 

(c)                                  Skyware is treated as a disregarded entity
for U.S. federal income tax purposes.  Schedule 4.16(c) lists each Seller that
is not a foreign person within the meaning of Section 1445 of the Code
(“Nonforeign Sellers”).  None of the Sellers that is a foreign person within the
meaning of Section 1445 of the Code is transferring any United States real
property interest (within the meaning of Section 897 of the Code) to the
Purchaser pursuant to the transactions contemplated by this Agreement.  Skyware
has never made an election under Section 897(i) of the Code to be treated as a
domestic corporation.

 

(d)                                 Skyware has no liability for the Taxes of
any Person under Treasury Regulation Section 1.1502-6 (or any similar provision
of state, local or foreign Law) as a transferee or successor, by contract or
otherwise.  Skyware is not a party to any Tax allocation or sharing agreement.

 

4.17                           Environmental Matters.  Except as set forth on
Schedule 4.17:

 

(a)                                  The Sellers and Skyware (in relation to the
Transferred Real Property, the Real Property owned by Skyware, the tangible
Assets and the Business) have materially complied and are in material compliance
with all applicable Environmental Laws.

 

(b)                                 (i) The Sellers and Skyware are in
possession of all Environmental Permits, if any, required for their operation of
the Business and ownership and operation of the tangible Assets as currently
conducted, including those required for operations, on the Transferred Real
Property and the Real Property owned by Skyware, and have materially complied
and are in material compliance with all of the requirements and limitations
included in such Environmental Permits, and (ii) a list of all such
Environmental Permits is set forth on Schedule 4.17(b)(ii).

 

(c)                                  Except as has been resolved prior to the
date of this Agreement without any material future or continuing obligation of
any Seller or Skyware, no written notice from any Governmental Authority or any
other Person has been received by any Seller or Skyware claiming that (i) the
operation of the Business, including the operation at or on any of the
Transferred Real Property or the Real Property owned by such Seller or Skyware
is or was in violation of any Environmental Law or Environmental Permit, or
(ii) the Sellers (in connection with the Business) or Skyware is responsible (or
potentially responsible) for the investigation or cleanup of any Hazardous
Substances or for any other environmental response action at any Transferred
Real Property or the Real Property owned by Skyware or any other locations.

 

 

44

--------------------------------------------------------------------------------


 

(d)                                 To the Sellers’ Knowledge, there are no
active or abandoned underground tanks and related pipes at the Transferred Real
Property and the Real Property owned by Skyware.

 

(e)                                  To the Sellers’ Knowledge, neither the
Sellers nor Skyware sells or has sold any product containing asbestos or that
utilizes or incorporates asbestos-containing materials in any way.

 

(f)                                    To the Sellers’ Knowledge, the Business,
the Transferred Real Property and the Real Property owned by Skyware will not
require a material capital expenditure or annual operating expense increase
during the two years following the Closing Date to achieve compliance with any
Environmental Law.

 

(g)                                 No Seller (in relation to the Transferred
Real Property, Real Property of Skyware, tangible Assets or the Business) is the
subject of any pending, or, to the Sellers’ Knowledge, threatened Proceeding in
any forum, judicial or administrative, involving a demand for damages,
injunctive relief, penalties or other potential liability with respect to any
Environmental Liability or any violation of any Environmental Law.  Except as
has been resolved prior to the date of this Agreement without any material
future or continuing obligation, no Seller (in relation to the Transferred Real
Property, tangible Assets or the Business) has entered into or been or is
subject to any Order, including any consent decree, compliance order or
administrative order pursuant to an Environmental Law.

 

(h)                                 To the Sellers’ Knowledge, with respect to
the Transferred Real Property, Real Property of Skyware, tangible Assets and the
Business, there has been no Release, disposal, arrangement for disposal of or
exposure of any Person to any Hazardous Substance that has given or could give
rise to any material liabilities under any Environmental Law.

 

(i)                                     The Sellers have furnished or made
available to Purchaser all environmental compliance audits, Phase I and II
environmental assessment reports, asbestos surveys and other material
environmental documents relating to the Transferred Real Property, Real Property
of Skyware, tangible Assets and the Business that are in their possession or
under their reasonable control.

 

4.18                           Inventories.  The Inventory and the inventory of
Skyware are of a quality useable and fit for the purpose for which they were
procured or it was manufactured, subject to appropriate allowances reflected in
the Financial Statements for obsolete, excess, slow moving and other irregular
items.  Such allowances have been calculated in accordance with the Calculation
Principles and in a manner consistent with the past practice of the Sellers and
Skyware.  Except as set forth on Schedule 4.18, none of the Sellers’ or
Skyware’s inventory is held on consignment, or otherwise, by third parties
(other than any Affiliate of any Seller).

 

4.19                           Related Party Transactions.  Except as set forth
on Schedule 4.19, none of the Sellers or any of their respective Affiliates
(other than wholly owned Subsidiaries of any Seller), nor any current director
or officer or, to the Sellers’ Knowledge, any employee or any former

 

 

45

--------------------------------------------------------------------------------


 

director, officer or employee of the Sellers to the extent relating to the
Business (a) has or during the last five fiscal years has had any direct or
indirect material interest (i) in, or is or during the last five fiscal years
was, a director, officer or, to the Sellers’ Knowledge, an employee of, any
Person that is a client, customer, supplier, lessor, lessee, debtor, creditor or
competitor of any Seller or Skyware in respect of the Business or (ii) in any
material property, asset or right that is owned or used by the any Seller or
Skyware in the conduct of the Business or (b) is, or during the last five fiscal
years has been, a party to any material agreement or transaction with any Seller
or Skyware relating to the Business.  Except as set forth in Schedule 4.19,
there is no outstanding Indebtedness to any Seller with respect to the Business
or Skyware of any current or former director, officer, employee or consultant of
any Seller, Skyware or any of their Affiliates.

 

4.20                           Product Liability.  In connection with the
Business, except as set forth on Schedule 4.20:

 

(a)                                  to the Sellers’ Knowledge, each product
manufactured, sold or otherwise delivered by the Sellers or Skyware has been in
material conformity with all applicable contractual commitments and all express
and implied warranties;

 

(b)                                 none of  the Sellers or Skyware has any
liability for replacement or repair of any such products or other damages or
other costs in connection therewith in excess of the lesser of (x) $780,000.00
or (y) the warranty accruals reflected in the Closing Warranty Accruals
Statement; and

 

(c)                                  there have been no product recalls by the
Sellers or Skyware.

 

4.21                           Indebtedness.  Schedule 4.21 sets forth a true,
correct and complete list of the individual components (indicating the amount
and the Person to whom such Indebtedness is owed) of all the Indebtedness
outstanding with respect to Skyware.

 

4.22                           Canadian Income Tax Act.  Andrew Canada Inc. is
not a non-resident of Canada within the meaning of the Income Tax Act (Canada).

 

4.23                           Andrew Canada Inc.  Andrew Canada Inc. is the
sole Seller of Assets located in Canada.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser represents and warrants to the Sellers as follows:

 

5.1                                 Due Incorporation.  The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
own, operate and lease its assets and to conduct its business as presently
conducted.

 

5.2                                 Due Authorization.  The Purchaser has full
corporate power and authority to execute, deliver and perform this Agreement and
its Related Agreements and to consummate the

 

 

46

--------------------------------------------------------------------------------


 

transactions contemplated hereby and thereby.  The execution, delivery and
performance by the Purchaser of this Agreement and its Related Agreements and
the consummation by the Purchaser of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action, including
the approval of the board of directors of the Purchaser.  The Purchaser has duly
and validly executed and delivered this Agreement and, at, prior to or after the
Closing, as applicable, will have duly and validly executed and delivered each
of its Related Agreements.  Assuming the due authorization, execution and
delivery of this Agreement and the Related Agreements by each Seller (as
applicable), this Agreement constitutes, and each of the Related Agreements will
after the Closing constitute, the Purchaser’s legal, valid and binding
obligation, enforceable against it in accordance with their respective terms,
subject to Enforceability Limitations.

 

5.3                                 Consents and Approvals; Authority Relative
to This Agreement.

 

(a)                                  Except as set forth on Schedule 5.3, no
Consent of or with any Governmental Authority or any other Person is necessary
in connection with the execution, delivery or performance by the Purchaser of
this Agreement or any of its Related Agreements or the consummation by the
Purchaser of the transactions contemplated hereby or thereby.

 

(b)                                 Except as set forth on Schedule 5.3, the
execution, delivery and performance by the Purchaser of this Agreement and its
Related Agreements, and the consummation by the Purchaser of the transactions
contemplated hereby and thereby, do not and will not:  (i) violate any Law
applicable to or binding on the Purchaser or any of its assets; (ii) constitute
a breach or default of, or permit cancellation of, or result in the creation of
any Lien upon any of the assets of the Purchaser under, or result in or
constitute a circumstance which, with or without notice or lapse of time or
both, would constitute any of the foregoing under, any Contract to which the
Purchaser or any of its Affiliates is a party or by which the Purchaser or any
of its Affiliates or any of their respective assets is bound; (iii) permit the
acceleration of the maturity of any Indebtedness of the Purchaser or any of its
Affiliates or Indebtedness secured by any of their respective assets; or
(iv) violate or conflict with any provision of the Purchaser’s certificate of
incorporation and bylaws.

 

5.4                                 Proceedings.  There are no Proceedings
pending, or, to the Purchaser’s Knowledge, threatened, by or against the
Purchaser or any of its Affiliates with respect to this Agreement or the Related
Agreements, or in connection with the transactions contemplated hereby or
thereby.

 

5.5                                 Financing.  The Purchaser at the Closing
will have sufficient cash, available lines of credit or other sources of
immediately available funds to enable it to consummate the purchase of the
Assets which are in an aggregate amount sufficient to consummate the
transactions contemplated hereby.

 

5.6                                 Independent Investigation.  In making the
decision to enter into this Agreement and the Related Agreements and to
consummate the transactions contemplated hereby and thereby, other than reliance
on the representations, warranties, covenants and obligations of the

 

 

47

--------------------------------------------------------------------------------


 

Sellers set forth in this Agreement and in the Related Agreements, the Purchaser
has relied solely on its own independent investigation, analysis and evaluation
of the Business, the Transferred Shares and the Assets (including the
Purchaser’s own estimate and appraisal of the value of the business, financial
condition, operations and prospects of the Business and the Assets).

 

ARTICLE VI

COVENANTS

 

6.1                                 Access to Information.  From and after the
date of this Agreement until the Closing Date, each Seller and Skyware shall
afford to the Purchaser and its accountants, counsel and other representatives
reasonable access, upon reasonable notice during normal business hours, to all
the personnel, properties, books, contracts, commitments, Tax Returns and
records of the Business and during such period shall furnish to the Purchaser
any information of the Business relating to (and then only to the extent
relating to) the Assets or the business of Skyware which is reasonably available
to the Sellers as the Purchaser may reasonably request; provided, that nothing
herein will obligate any Seller to (a) take any actions that would unreasonably
interrupt the normal course of business of the Business or (b) violate any Law
or the terms of any Contract to which any Seller or any Affiliate of any Seller
is a party or to which any assets of any Seller or any Affiliates of any Seller
are subject, and provided, further, that if any particular document or other
item containing information to which the Purchaser has the right of access
pursuant to this Section 6.1 contains both (y) information related to the
Business and (z) other information, then the applicable Seller may, at its
option, either (i) provide a copy of such document or item to the Purchaser
subject to the Purchaser’s obligations contained herein to keep such other
information confidential or (ii) create a new form of such document or item and
provide the Purchaser with access to such new form of document or item (which
new form of document or item shall incorporate all information that the
Purchaser has the right to access  pursuant to this Section 6.1).

 

6.2                                 Preservation of Business.  From the date of
this Agreement until the Closing Date, except as set forth on Schedule 6.2 or as
contemplated by this Agreement, each Seller shall, and shall cause Skyware to,
operate the Business in the ordinary course of business and in a manner
consistent with past practice.  Without limiting the generality of the
foregoing, except as set forth on Schedule 6.2 or as contemplated by this
Agreement, prior to the Closing the Sellers shall not (solely in relation to the
Business), and shall cause Skyware not to, without the prior written consent of
the Purchaser, which shall not be unreasonably withheld or delayed:

 

(a)                                  sell, transfer, convey or otherwise dispose
of any of the Assets (or assets of Skyware) having an individual book value in
excess of $100,000 except in the ordinary course of business and consistent with
past practice;

 

(b)                                 acquire or lease any material assets having
an individual book value in excess of $100,000, except in the ordinary course of
business and consistent with past practice;

 

(c)                                  make any material changes in the accounting
principles or practices of the Business;

 

 

48

--------------------------------------------------------------------------------


 

(d)                                 enter into, adopt, amend or terminate any
bonus, profit sharing, compensation, termination, stock option, stock
appreciation right, restricted stock, performance unit, pension, retirement,
deferred compensation, employment, severance or other employee benefit
agreement, trust, plan or fund for the benefit or welfare of any director,
officer or Employee, or materially increase the compensation or benefits of any
director, officer or Employee, or enter into any Contract to do any of the
foregoing, in each case except (1) in the ordinary course of business or as
required by Law or (2) as reasonably required by Andrew to conduct Other Andrew
Business;

 

(e)                                  make any loans, advances or capital
contributions to, or investments in, any other Person, in each case, solely with
respect to the Business;

 

(f)                                    make, change or revoke any Tax election
with respect to the Business or the Assets that will be binding on the Purchaser
or adversely affect the Tax liability of the Purchaser or any of its Affiliates;
make any write-off or write-down of or made any determination to write-off or
write-down any of the assets and properties of any Seller or Skyware;

 

(g)                                 sell, assign, transfer (including, without
limitation, transfers to any employees, stockholders or Affiliates), license or
subject to any Lien any tangible or intangible assets or properties, other than
sales of inventory in the ordinary course of business;

 

(h)                                 solely with respect to Skyware, authorize or
make any capital expenditures or commitments therefore in excess of $100,000
individually or $100,000 in the aggregate;

 

(i)                                     solely with respect to Skyware, amend
its certificate of incorporation, bylaws or equivalent organizational documents;

 

(j)                                     solely with respect to Skyware, declare
or pay any dividends or other distributions with respect to any shares of its
capital stock or redeem or purchase, directly or indirectly, any shares of its
capital stock or other equity securities; provided, however, that Skyware shall
not be prohibited from declaring and paying one or more cash dividends prior to
the Closing to the extent permitted by applicable Law and to the extent such
dividend does not result in any liability to Skyware beyond payment of such
dividend, which payment shall occur prior to Closing;

 

(k)                                  solely with respect to Skyware, issue or
sell any capital stock or other equity interests or split, combine or subdivide
the capital stock or other equity interests;

 

(l)                                     solely with respect to Skyware, enter
into, adopt, amend or terminate any bonus, profit sharing, compensation,
termination, stock option, stock appreciation right, restricted stock,
performance unit, pension, retirement, deferred compensation, employment,
severance or other employee benefit agreement, trust, plan or fund for the
benefit or welfare of any officer, employee, director, partner or consultant of
Skyware or its Affiliates, or materially increase the compensation or benefits
of any such Person, or

 

 

49

--------------------------------------------------------------------------------


 

enter into any Contract to do any of the foregoing, in each case except as
required by Law;

 

(m)                               solely with respect to Skyware, institute or
settle any Proceeding that involves more than $100,000;

 

(n)                                 solely with respect to Skyware, make any
write-off or write-down of or make any determination to write-off or write-down
any of its assets and properties in excess of $100,000;

 

(o)                                 solely with respect to Skyware, license in
or purchase any Intellectual Property other than in the ordinary course of
business or license out or otherwise permit any Person to use any Intellectual
Property;

 

(p)                                 commence or terminate any line of business
relating to the Business;

 

(q)                                 make or change any election, change an
annual accounting period, adopt  or change any accounting method, file any
amended Tax Return, enter into any closing agreement, settle any Tax claim or
assessment, surrender any right to a claim for refund of Taxes, consent to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment or take any other similar action relating to the filing of any Tax
Return or the payment of any Tax, if such election, adoption, change, amendment,
agreement, settlement, surrender, consent or other action would have the effect
of increasing the Tax liability of the Purchaser or any of its Affiliates for
any period ending after the Closing Date; or

 

(r)                                    agree to do any of the foregoing.

 

Each such courses of conduct described in Sections 6.2(a) - (r) being a
“Restricted Action,” and collectively, the “Restricted Actions.”

 

6.3                                 Consents and Approvals.

 

(a)                                  On the terms and subject to the conditions
of this Agreement, each party shall use its reasonable best efforts to cause the
Closing to occur, including taking all reasonable actions necessary to comply
promptly with all legal requirements that may be imposed on it or any of its
Affiliates with respect to the Closing.  For purposes of this Section 6.3, the
“reasonable best efforts” of the Purchaser shall include opposing any motion or
action for a temporary, preliminary or permanent injunction against or other
prohibition of the Closing.  The Purchaser shall be responsible for
transferring, applying for, or otherwise obtaining (in the name of the Purchaser
or any Affiliate of the Purchaser) all Permits that are required for the conduct
of the Business by the Purchaser from and after the Closing, within the period
of time required by any Law or Governmental Authority.

 

(b)                                 In furtherance and not limitation of the
provisions of Section 6.3(a), each Seller and the Purchaser shall cooperate with
each other with respect to obtaining and making the Consents of Governmental
Authorities and act as if all notifications, filings,

 

50

--------------------------------------------------------------------------------


 

submissions and other evidence, and all assurances, commitments or undertakings
to be provided, or consent decrees to be entered into, in such connection are
required to be prepared and filed jointly by all parties even if under
particular circumstances they are formally made by only one party.  In
particular, each Seller and the Purchaser shall promptly provide drafts to the
other party, allow reasonably adequate time for comment by the other party and
consult promptly with the other party with respect to the contents of all
notifications, filings, submissions, further documentation and evidence to be
submitted to all relevant Governmental Authorities.  Each Seller and the
Purchaser shall, in each case where permitted by the relevant Governmental
Authority, allow Persons nominated by the other party to attend all meetings
with Governmental Authorities and, where appropriate, to make oral submissions
at such meetings.  The Purchaser and each Seller shall (i) furnish to the other
such necessary information and reasonable assistance as the other may require in
connection with its preparation of any notification, filing, submission or
further documentation or evidence that is necessary in obtaining and making
Governmental Required Consents and (ii) promptly disclose to the other all
correspondence received from or sent to any relevant Governmental Authority in
connection herewith and shall keep the other fully informed of any other related
communication in whatever form with any of the relevant Governmental
Authorities. The Purchaser and the Sellers shall comply promptly with any
inquiry or request for additional information from any relevant Governmental
Authority in connection herewith and shall promptly provide any supplemental
information requested in connection with the notifications, filings and/or
submissions made hereunder for the purposes of obtaining and making the
Governmental Required Consents.

 

(c)           Each party shall, and shall cause its Affiliates to, use its
reasonable best efforts (at its own expense) to obtain, and to cooperate in
obtaining, all Consents from third parties in respect of Purchased Contracts (or
Contracts of Skyware, as applicable) to the extent such Purchased Contracts (or
Contracts of Skyware) require such Consents as a result of the transactions
contemplated hereby; provided, however, that the parties shall not be required
to pay or commit to pay any amount to (or incur any obligation in favor of) any
Person from whom any such Consent may be required (other than nominal filing or
application fees and, with respect to the Smithfield Lease, guarantees not to
exceed a period of twelve (12) months after the Closing Date).  The Purchaser
acknowledges that certain Consents with respect to the transactions contemplated
by this Agreement may be required from parties to Contracts and that such
consents and waivers may not be obtained prior to Closing.  No Seller or any of
their respective Affiliates shall have any liability whatsoever to the Purchaser
arising out of or relating to the failure to obtain any Consents that may be
required in connection with the transactions contemplated by this Agreement or
because of the termination of any Purchased Contract (or Contracts of Skyware)
as a result thereof, in each case so long as the Purchaser is provided the
benefit of any such Contract as provided in Section 2.4.

 

6.4           Garner Facility Sublease.  Purchaser and Andrew shall enter into a
sublease effective as of the Closing Date for the Garner Property, which
sublease shall be consistent with the following terms:  (i) the sublease shall
be for period equal to the remaining term of the Garner Lease; (ii) the
additional rent, base rent (including any upward adjustments in the rent as set
forth in the Garner Lease) and common area costs and expenses (including
janitorial and

 

 

51

--------------------------------------------------------------------------------


 

other maintenance services) to be paid by Purchaser under the sublease shall be
based on the pro rata portion of the Garner Property deemed to be occupied by
the Business as of the Closing Date; and (iii) the sublease otherwise shall be
on substantially the same terms as set forth in the Garner Lease, including, but
not limited to, all such terms, conditions, requirements and obligations that
relate to environmental, insurance and notice matters, and any costs or
obligations due or payable in connection therewith shall be allocated to the
Purchaser based on the pro rata share of square footage occupied by the Business
at the Garner Property as of the Closing Date.  For purposes of this
Section 6.4, the pro rata portion of the Garner Property deemed to be occupied
by the Business as of the Closing Date shall equal (i) the non-common area
square footage occupied by the Business at the Garner Property as of the Closing
Date, divided by (ii) the total of the non-common square footage contained in
the Garner Property.

 

6.5           Brokers.  Regardless of whether the Closing shall occur, (a) the
Sellers shall indemnify the Purchaser and its Affiliates against, and hold the
Purchaser and its Affiliates harmless from, any and all liability for any
brokers’ or finders’ fees or other commissions arising with respect to brokers
or finders retained or engaged by the Sellers or any of its Affiliates in
respect of the transactions contemplated by this Agreement, and (b) the
Purchaser shall indemnify the Sellers and its Affiliates against, and hold the
Sellers and its Affiliates harmless from, any and all liability for any brokers’
or finders’ fees or other commissions arising with respect to brokers or finders
retained or engaged by the Purchaser or any of its Affiliates in respect of the
transactions contemplated by this Agreement.

 

6.6           Preservation of Books and Records; Access and Assistance.

 

(a)           For a period of seven (7) years after the Closing Date, the
Purchaser shall preserve and retain all Information and Records and other
accounting, legal, auditing and other books and records (including any documents
relating to any governmental or non-governmental claims, actions, suits,
proceedings or investigations with respect to any Seller or Skyware) relating to
(i) the conduct of the Business or (ii) the ownership of the Assets (or the
assets of Skyware) on or prior to the Closing Date.  Notwithstanding the
foregoing, during such seven-year period, the Purchaser may dispose of any such
books and records which are offered to, but not accepted by, any Seller.  If at
any time after such seven-year period the Purchaser intends to dispose of any
such books and records, the Purchaser shall not do so without first offering
such books and records to such Seller.

 

(b)           After the Closing Date, the Purchaser shall permit any Seller and
its authorized representatives to have reasonable access to, and to inspect and
copy, all Information and Records and other books and records referred to in
Section 6.6(a) and to meet with officers and employees of the Purchaser on a
mutually convenient basis in order to obtain explanations with respect to such
Information and Records and books and records and to obtain additional
information.

 

(c)           In the event and for so long as any party hereto is contesting or
defending against any third-party charge, complaint, action, suit, proceeding,
hearing, investigation, claim or demand in connection with (i) any transaction
contemplated under this Agreement or relating to any (A) Excluded Asset,
(B) Retained Obligation,

 

 

52

--------------------------------------------------------------------------------


 

(C) Acquired Asset, or (D) Assumed Obligation, or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving any Asset or the Business, each other party hereto shall
(A) reasonably cooperate with it and its counsel in, and reasonably assist it
and its counsel with, the contest or defense, (B) reasonably make available its
personnel (including for purposes of fact finding, consultation, interviews,
depositions and, if required, as witnesses), (C) provide such information,
testimony and access to its books and records, in each case as shall be
reasonably requested in connection with the contest or defense, and
(D) reasonably cooperate in the implementation of any settlement thereof, in
each case, all at the sole cost and expense (not including employee compensation
and benefits costs) of the contesting or defending party (unless the contesting
or defending party is entitled to indemnification therefor under Article XII). 
For the avoidance of doubt, this Section 6.6(c) shall not apply with respect to
disputes between the parties hereto.

 

6.7           Insurance.

 

(a)           The Purchaser acknowledges that except for the Skyware D&O
Insurance Policy, (i) all of the insurance policies maintained by any Seller or
any Affiliate of any Seller prior to the Closing Date will be terminated with
respect to the Business effective as of the Closing Date and (ii) upon such
termination, the Business will cease to be covered under such policies and the
Purchaser will have to obtain replacement coverage (including coverage as the
Purchaser deems appropriate for the Assets, the operation of the Business and
the satisfaction of the Assumed Obligations).

 

(b)           From and after the Closing Date, Sellers shall use commercially
reasonable efforts to assist Purchaser in pursuing claims for any loss,
liability or damage relating to Skyware’s directors and officers under the
Skyware D&O Insurance Policy solely arising out of insured incidents occurring
from the date coverage thereunder first commenced until the Closing Date to the
extent that the terms and conditions of such policy so allow; provided, that
(i) all of Sellers’ reasonable costs and expenses incurred in connection with
the foregoing (including the payment of any required deductibles) are the sole
obligation of the Purchaser and such costs and expenses shall be promptly paid
by the Purchaser, (ii) Sellers may, at any time, amend, commute, terminate,
buy-out, extinguish liability under or otherwise modify the Skyware D&O
Insurance Policy, provided that such modification shall not materially and
adversely affect any rights of Purchasers with respect to this
Section 6.7(b) and (iii) any such claim will be subject to all the terms and
conditions of the Skyware D&O Insurance Policy.

 

6.8           Confidentiality.

 

(a)           The Purchaser acknowledges that the information being provided to
it in connection with the transactions contemplated hereby is subject to the
terms of the Confidentiality Agreement, the terms of which are incorporated
herein by reference.  Effective upon, and only upon, the Closing, the
Confidentiality Agreement shall terminate with respect to information relating
solely to (i) the Business and/or (ii) the Assets.  The Purchaser acknowledges
that any and all other information provided to it

 

 

53

--------------------------------------------------------------------------------


 

prior to the Closing by the Sellers or any of their Affiliates or
representatives shall remain subject to the terms and conditions of the
Confidentiality Agreement after the Closing.

 

(b)           The Purchaser acknowledges that, subsequent to the Closing, it may
be furnished with, receive or otherwise have access to, information associated
with the Other Andrew Businesses, including information contained in
Intellectual Property of the Other Andrew Businesses.  The Purchaser further
acknowledges that certain Transferred Employees that the Purchaser will hire in
connection with the transactions contemplated hereby may have obtained
Confidential Information, and that these employees have previously signed
confidentiality agreements which contain covenants prohibiting the use or
disclosure of such Confidential Information.

 

(c)           Subsequent to the Closing, except as otherwise permitted in the
Related Agreements, the Purchaser shall not disclose, and shall maintain the
confidentiality of, all Confidential Information.  The Purchaser shall use at
least the same degree of care to safeguard and to prevent the disclosure,
publication, dissemination, destruction, loss or alteration of the Confidential
Information as it employs to avoid unauthorized disclosure, publication,
dissemination, destruction, loss, or alteration of its own information (or
information of its customers) of a similar nature, but in no case less than
reasonable care.  Except as otherwise permitted in the Related Agreements, the
Purchaser shall not (i) use any Confidential Information in any manner,
(ii) make any copies of any Confidential Information, (iii) acquire any right in
or assert any Lien against any Confidential Information, (iv) sell, assign,
transfer, lease, license or otherwise dispose of any Confidential Information to
third parties or commercially exploit any Confidential Information, including
through derivative works, or (v) refuse for any reason (including a default or
breach of this Agreement or any Related Agreement by any Seller) to promptly
provide any tangible embodiments of the Confidential Information (including
copies thereof) to any Seller if requested to do so, in the form reasonably
requested.  The Purchaser agrees to respect the terms and conditions of the
confidentiality agreements referenced in Section 6.8(b) above, including by not
seeking or requiring the disclosure of any Confidential Information by such
employees in breach of such confidentiality agreements.

 

(d)           Except as otherwise permitted in the Related Agreements, nothing
contained in this Agreement shall be construed as obligating any Seller or any
Affiliate of any Seller to disclose any Confidential Information to the
Purchaser, or as granting to or conferring on the Purchaser, expressly or
impliedly, any right, title, interest or license to any Confidential Information
or any components thereof.

 

(e)           The Sellers acknowledge that, subsequent to the Closing, they will
be in possession of information associated with the Business and the Assets,
which will at that time be owned by the Purchaser.

 

(f)            Subsequent to the Closing, except as otherwise permitted in the
Related Agreements, the Sellers shall not disclose, and shall maintain the
confidentiality of, all Business Confidential Information.  The Sellers shall
use at least the same degree of

 

 

54

--------------------------------------------------------------------------------


 

care to safeguard and to prevent the disclosure, publication, dissemination,
destruction, loss or alteration of the Business Confidential Information as it
employs to avoid unauthorized disclosure, publication, dissemination,
destruction, loss or alteration of its own information (or information of its
customers) of a similar nature, but in no case less than reasonable care.

 

(g)           Regarding Business Confidential Information, except as otherwise
permitted in the Related Agreements, the Sellers shall not (i) use any such
Business Confidential Information in any manner, (ii) make any copies of any
Business Confidential Information, (iii) acquire any right in or assert any Lien
against any such Business Confidential Information, (iv) sell, assign, transfer,
lease, license or otherwise dispose of any such Business Confidential
Information to third parties or commercially exploit any such Business
Confidential Information, including through derivative works, or (v) refuse for
any reason (including a default or breach of this Agreement or any Related
Agreement by any Seller) to promptly provide any tangible embodiments of such
Business Confidential Information (including copies thereof) to the Purchaser if
requested to do so, in the form reasonably requested.

 

(h)           Notwithstanding any other provision of this Agreement, it is
understood and agreed that the remedy of indemnity payments pursuant to
Article XII and other remedies at law may be inadequate in the case of any
breach of the covenants contained in this Section 6.8.  Accordingly, each Seller
and Purchaser shall be entitled to seek equitable relief, including the remedies
of specific performance and injunction, with respect to any breach or attempted
breach of such covenants.

 

6.9           Guarantees.  The Purchaser will cooperate with the Sellers in
obtaining, and use its reasonable best efforts to obtain, a full and
unconditional release of all Andrew Guarantees listed on Schedule 4.12,
including by agreeing to enter into a replacement guarantee in favor of any
third party creditor who is a beneficiary of such Andrew Guarantee; provided,
however, in the event that Purchaser is required to provide a letter of credit
or other payment assurance, Andrew shall retain such Andrew Guarantee and the
Purchaser shall indemnify Andrew for any and all Losses arising from and payment
required to be made by Andrew pursuant to such Andrew Guarantee.

 

6.10         Taxes.

 

(a)           Cooperation.  After the Closing, each Seller and the Purchaser
shall reasonably cooperate in preparing and filing all Tax Returns to the extent
such filing requires providing necessary information, records and documents
relating to (i) the Assets or (ii) the Business.  Each Seller and the Purchaser
shall cooperate in the same manner in defending or resolving any audit,
examination or litigation relating to Taxes.  Each of the Sellers shall provide,
within 10 days of the Purchaser’s request therefor, any information required to
be reported by the Purchaser under Section 6043A of the Code.

 

(b)           Taxes Related to Transaction.  Except for any value-added tax,
100% of which shall be paid by the Purchaser, the Sellers, on the one hand, and
the Purchaser, on the other hand, shall each pay 50% of the cost of all sales,
use or transfer Taxes, and all

 

 

55

--------------------------------------------------------------------------------


 

recording costs, arising out of the transfer of the Assets, the Business and the
Transferred Shares pursuant to this Agreement and all costs and expenses
incurred in connection with the transferring and recording of title to the
Assets and the Transferred Shares (the “Transfer Taxes”).  The Tax Returns
required by reason of said transfer shall be timely prepared by the party
legally obligated to make such filing.  The parties agree to cooperate with each
other in connection with the preparation and filing of such Tax Returns, in
obtaining all available exemptions from such Transfer Taxes and in timely
providing each other with resale certificates and any other documents necessary
to satisfy any such exemptions.

 

(c)           All Real Property Taxes and all Personal Property Taxes with
respect to the Assets will be prorated as of the Closing Date with (i) the
applicable Seller being liable for such taxes relating to any time period or
periods ending on or prior to the Closing Date and (ii) Purchaser being liable
for such taxes relating to any time period or periods beginning after the
Closing Date.  Proration of Real Property Taxes and Personal Property Taxes will
be made on the basis of the most recent officially certified tax valuation and
assessment for the Assets.  If such valuation pertains to a tax period other
than that in which the Closing occurs, such apportionment will be recalculated
at such time as actual tax bills for such period are available, and the parties
shall cooperate with each other in all respects in connection with such
recalculation and pay any sums due in consequence thereof to the party entitled
to recover the same within 60 days after the issuance of such actual tax bills. 
For purposes of this Section 6.10(c), “Real Property Taxes” mean real property
taxes, ad valorem taxes, general assessments and special assessments with
respect to real property, as well as any assessments or other charges assessed
against real property under any private covenants, conditions and restrictions
affecting such real property; “Personal Property Taxes” mean ad valorem taxes
with respect to the Assets other than real property.

 

(d)           The Sellers shall cause Skyware to prepare and timely file all Tax
Returns the due date of which is on or prior to the Closing Date.  The Sellers
shall cause Skyware to pay all Taxes owed with respect to such Tax Returns.  The
Purchaser shall prepare and timely file, or cause to be prepared and timely
filed, all Tax Returns of Skyware that are due with respect to any Pre-Closing
Tax Period or Straddle Period and required to be filed after the Closing Date. 
(“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date.)  At least fifteen (15) days before the due date for such Tax
Returns, the Purchaser shall inform the Sellers of the amount of all Taxes
imposed on Skyware with respect to such Tax Returns (in the case of a Tax Return
for a Straddle Period, to the extent such Taxes relate to the Pre-Closing
Straddle Period).  The Sellers may dispute the calculation of such amount with
the Purchaser until the date that is five (5) Business Days before the due date
for such Tax Returns, in which case the Sellers and the Purchaser shall
reasonably cooperate to finally determine such amount.  The Sellers shall issue
a check to the Purchaser to pay such amount (in the case of a dispute, the
amount finally determined by the Sellers and the Purchaser) at least 3 Business
Days before the date the Taxes shown on such Tax Returns are required to be
paid.

 

 

56

--------------------------------------------------------------------------------


 

 

(e)           For purposes of this Agreement, the portion of Tax with respect to
the income, property or operations of Skyware that is attributable to any Tax
period that begins on or before the Closing Date and ends after the Closing Date
(a “Straddle Period”) will be apportioned between the period of the Straddle
Period that extends before the Closing Date through the Closing Date (the
“Pre-Closing Straddle Period”) and the period of the Straddle Period that
extends from the day after the Closing Date to the end of the Straddle Period
(the “Post-Closing Straddle Period”) in accordance with this Section 6.10(e). 
The portion of such Tax attributable to the Pre-Closing Straddle Period will
(i) in the case of any Taxes other than sales or use taxes, value-added taxes,
employment taxes, withholding taxes, and any Tax based on or measured by income,
receipts or profits earned during a Straddle Period, be deemed to be the amount
of such Tax for the entire taxable period multiplied by a fraction, the
numerator of which is the number of days in the Pre-Closing Straddle Period and
denominator of which is the number of days in the Straddle Period, and (ii) in
the case of any sales or use taxes, value-added taxes, employment taxes
withholding taxes, and any Tax based on or measured by income, receipts or
profits earned during a Straddle Period, be deemed equal to the amount that
would be payable if the Straddle Period ended on and included the Closing Date. 
The portion of Tax attributable to a Post-Closing Straddle Period will be
calculated in a corresponding manner.

 

(f)            Notwithstanding anything to the contrary in Article XII, the
Purchaser at its own expense has the right to represent the interests of Skyware
before the relevant Governmental Authority with respect to any inquiry, audit,
assessment, Proceeding or other similar event relating to a Straddle Period (a
“Straddle Period Tax Matter”) and has the right to control the defense,
compromise or other resolution of any such Straddle Period Tax Matter, including
responding to inquiries, filing Tax Returns and contesting, defending against
and resolving any assessment for additional Taxes or notice of Tax deficiency or
other adjustment of Taxes of, or relating to, such Straddle Period Tax Matter. 
If the Sellers would be required to indemnify a Purchaser Indemnified Party
pursuant to Section 12.2 with respect to such Straddle Period Tax Matter then:
(i) a representative of the Sellers has the right (but not the duty) to
participate in the defense of such Straddle Period Tax Matter and to employ
counsel, at its own expense, separate from counsel employed by the Purchaser,
and (ii) the Purchaser shall not enter into any settlement of or otherwise
compromise any such Straddle Period Tax Matter to the extent that it adversely
affects the indemnification obligations of the Sellers hereunder without the
prior written consent of the representative of the Sellers, which consent shall
not be unreasonably withheld or delayed.

 

(g)           The provisions of this Agreement related to the Transferred Real
Property located in Ontario are subject to the express condition that same be
effective only if the subdivision control provisions of the Planning Act
(Ontario) are complied with.

 

(h)           Andrew Canada Inc. and the Purchaser shall elect jointly pursuant
to the provisions of subsection 167(1) of the Excise Tax Act (Canada) (the
“ETA”), by completing and filing all prescribed forms and related documents in
such manner and at such time as is prescribed, so that no Tax will be payable
under the ETA in respect of

 

 

57

--------------------------------------------------------------------------------


 

the transfer of the Canadian related Assets.  The Purchaser and the Sellers
agree that the transactions contemplated under this Agreement should not attract
any goods and services tax or harmonized sales tax (“GST”) under Part IX of the
ETA by virtue of subsection 167.1 of the ETA, or otherwise.  Notwithstanding the
foregoing, the Purchaser acknowledges to, and agrees with, the Sellers that the
Purchase Price is exclusive of any applicable GST and, if applicable, is
calculated in addition to the Purchase Price at the appropriate ad valorem
rate.  The Purchaser shall indemnify and hold the Sellers harmless from and
against any and all GST that may arise or result in connection with the
transactions contemplated herein, including any fines, interest, penalties on or
in respect of, or in lieu of, or for non-collection of, GST.  This indemnity
shall include, without limitation, reasonable expenses of investigation and
legal fees and expenses in connection with any assessment, claim, demand, action
or Proceeding against the Sellers in respect of the foregoing.  The Purchaser
shall indemnify the Sellers within six (6) Business Days of written notice by
Andrew to the Purchaser of any indemnified amounts owing or of any such
assessment, claim, demand, action or Proceeding against the Sellers for any such
indemnified amounts.  This indemnity shall continue in full force and effect
subsequent to and notwithstanding the expiration or termination of this
Agreement and shall survive the Closing of the transactions contemplated by this
Agreement and shall expire on the date of the expiration of the applicable
statute of limitation under the ETA.  Subject to the Purchaser’s foregoing
indemnity, the Sellers shall agree to not charge and collect any GST on the
Purchase Price hereunder.

 

(i)            Andrew Canada Inc. and the Purchaser agree to execute and file on
a timely basis and in the form prescribed (if any) such joint Tax elections as
reasonably requested by either the Purchaser or Andrew Canada Inc., specifying
elected amounts that are mutually agreeable to Purchaser and Seller.

 

6.11         Agreement Not to Compete.

 

(a)           For a period of five (5) years from the Closing Date, the Sellers
shall not, and shall cause their Affiliates not to, (A) directly or indirectly
engage in the manufacture and sale of products that are (1) substantially
similar in form, function and application with Existing Products, and (2) that
are competitive with such Existing Products from the perspective of an end-user
thereof; or (B) solicit for employment or hire any employee of the Purchaser or
former employee of any Seller hired by the Purchaser, including any employees
that are Transferred US Employees, UK Employees and Transferred Canadian
Employees, whose annual salary exceeds or exceeded $50,000 at any time during
their employment with the Purchaser or any Seller, respectively; provided,
however, that this Agreement shall not prohibit soliciting the employment or
hiring of any such employee who has been terminated by the Purchaser or its
Affiliates; and provided, further, that the placement of advertisements in
newspapers or journals of general circulation not directed or targeted to
employees of the Purchaser or any of its Affiliates shall not constitute
solicitation for purposes of this Section 6.11(a).

 

 

58

--------------------------------------------------------------------------------


 

 

(b)           Notwithstanding the terms of Section 6.11(a), nothing in
Section 6.11(a) shall prohibit or otherwise restrict any Seller or any
Affiliates of any Seller from:

 

(i)            acquiring the whole or any part of a Person which carries on all
or a portion of the Business or the whole or any part of a business which
includes the carrying on of all or a portion of the Business, except (A) that
where fifty percent (50%) or more of the annual revenues of the Person or of the
business acquired as set out in the latest audited or otherwise available
financial statements of that Person or business is derived from the Business,
such Seller or the applicable Affiliate shall (i) enter into a definitive
agreement for the disposition of such business within sixty (60) days from the
date such business was acquired by such Seller or its Affiliates, and (ii) shall
have effected the aforementioned disposition within one-hundred and eighty (180)
days from the date such business was acquired by such Seller or its Affiliates,
and (B) where (1) less than fifty percent (50%) but more than $20 million of the
revenues of the Person or of the business acquired as set out in the latest
audited or otherwise available financial statements of that Person or business
is derived from the Business, or (2) less than fifty percent (50%) and less than
$20 million of the revenues of the Person or of the business acquired as set out
in the latest audited or otherwise available financial statements of that Person
or business is derived from the Business, such Seller or the applicable
Affiliate shall follow the procedures described in Section 6.11(c) with respect
to such Business; or

 

(ii)           owning (A) less than an aggregate of five percent (5%) of any
class of stock of a Person engaged, directly or indirectly, in all or a portion
of the Business; or (B) less than five percent (5%) in value of the Indebtedness
of a Person engaged, directly or indirectly, in all or a portion of the
Business.

 

(c)           (i)          In the event that any Seller or any Affiliate of any
Seller acquires a Business described in Section 6.11(b)(i)(B)(1) (in each case,
a “Major Competing Business”) prior to the date that is five (5) years after the
Closing Date, Andrew shall, as promptly as reasonably practicable, dispose of
the Major Competing Business to a third party (which third party may be the
Purchaser) in a sale process to be conducted in Andrew’s reasonable discretion;
provided, that, a definitive agreement with respect to such disposition shall be
executed within six (6) months of the acquisition of the Major Competing
Business and such disposition shall be consummated within twelve (12) months of
the acquisition of the Major Competing Business; and provided, further, that
such sale process shall be conducted by, or on behalf of, Andrew in good faith
and each bidder (including the Purchaser, as the case may be shall be treated at
arms-length by Andrew.

 

(ii)           In the event that any Seller or any Affiliate of any Seller
acquires a Business described in Section 6.11(b)(i)(B)(2) (in each case, a
“Minor Competing Business”) prior to the date that is five (5) years after the
Closing Date, such Seller or its Affiliate, shall provide Purchaser with
reasonable financial information with respect to such Minor Competing Business,
and shall offer the Purchaser the opportunity to purchase the Minor Competing
Business.  The Purchaser may, within thirty (30) days after receipt of financial
information with respect to such Minor Competing Business, provide written
notice of its interest in acquiring the Minor Competing Business.  In the

 

 

59

--------------------------------------------------------------------------------


 

event the Purchaser does not provide written notice of its interest in the Minor
Competing Business within such thirty (30) day period, the applicable Seller
shall have no further obligation to dispose of such Minor Competing Business
under this Section 6.11.  If Purchaser provides written notice of its interest
in the Minor Competing Business within such thirty (30) day period, then
Purchaser shall, at its sole cost and expense, engage an Appraiser (the “First
Appraiser”) to determine an Appraised Value.  If the applicable Seller agrees
with the Appraised Value determined by the First Appraiser, such Seller or its
Affiliate shall then offer the Purchaser the opportunity to purchase the Minor
Competing Business for a price equal to the Appraised Value determined by the
First Appraiser and on other terms and conditions to be mutually agreed between
such Seller or its Affiliate and the Purchaser.  In the event that the
applicable Seller or its Affiliate does not agree with the Appraised Value
determined by the First Appraiser, then the applicable Seller shall, at its sole
cost and expense, engage a second Appraiser (the “Second Appraiser”) to
determine an Appraised Value.  In the event that the Appraised Value determined
by the First Appraiser differs from the Appraised Value determined by the Second
Appraiser, the applicable Seller and Purchaser shall negotiate in good faith to
determine a mutually satisfactory valuation with respect to the Minor Competing
Business; provided, that if the parties are unable to reach agreement on such
valuation within thirty (30) days, then an arbitrator shall be appointed
pursuant to the rules of the American Arbitration Association.  The arbitrator
shall, as promptly as practicable and in no event later than ninety (90) days
following its receipt of the competing Appraised Values, deliver to the
Purchaser and the applicable Seller a report (the “Appraisal Report”), in which
the arbitrator shall determine the final Appraised Value, such Appraisal Value
to be no greater than the higher of the First Appraisal and the Second Appraisal
or less than the lower of the First Appraisal and the Second Appraisal.  The
Appraisal Report shall set forth, in reasonable detail, the arbitrator’s
determination with respect to the final Appraised Value, together with
supporting calculations and considerations.  The Appraisal Report shall be final
and binding on the parties, absent arithmetical error, and shall be deemed a
final arbitration award that is enforceable against each of the parties in any
court of competent jurisdiction.  Each of the Purchaser and Seller shall bear
and pay such percentage of the fees and disbursements of the arbitrator as are
assigned by the arbitrator based upon the difference between the Appraised Value
as determined by the First Appraiser and as determined by the arbitrator, on the
one hand, and the difference between the Appraised Value as determined by the
Second Appraiser and as determined by the arbitrator, on the other hand.  Once a
final Appraised Value is agreed upon in accordance with this Section 6.11(c),
then the applicable Seller or Affiliate and Purchaser shall negotiate in good
faith in order to consummate Purchaser’s acquisition of the Minor Competing
Business as promptly as reasonably practicable.  Once the Appraised Value is
finally determined pursuant to this Section 6.11(c), the applicable Seller shall
offer to sell the Minor Competing Business to Purchaser at such Appraised
Value.  The Purchaser may, within thirty (30) days after receipt of such offer,
provide written notice of its decision to accept such offer.  In the event that
Purchaser accepts such offer by delivering written notice to the applicable
Seller within such thirty (30) day period, the applicable Seller and Purchaser
shall negotiate in good faith in order to consummate Purchaser’s acquisition of
the Minor Competing Business at a price equal to the Appraised Value as finally

 

 

60

--------------------------------------------------------------------------------


 

determined in accordance with this Section 6.11(c) and on other terms as are
mutually agreed between the applicable Seller and Purchaser as promptly as
reasonably practicable.  In the event the Purchaser does not provide written
notice of its acceptance of the offer within such thirty (30) day period, the
applicable Seller shall have no further obligation to dispose of such Minor
Competing Business under this Section 6.11.

 

(d)           Notwithstanding any other provision of this Agreement, it is
understood and agreed that the remedy of indemnity payments pursuant to
Article XII and other remedies at law may be inadequate in the case of any
breach of the covenants contained in Section 6.11(a).  Accordingly, the
Purchaser shall be entitled to seek equitable relief, including the remedy of
specific performance, with respect to any breach or attempted breach of such
covenants.

 

Notwithstanding anything to the contrary, Section 6.11(a) shall not apply to
(i) PCT International, Inc. or its Subsidiaries, and (ii) any Minor Competing
Business, so long as Seller and its Affiliates have complied with the terms of
Section 6.11(c) hereof with respect to such Minor Competing Business; provided
that Section 6.11 shall apply to any acquisition made by such Minor Competing
Business.

 

6.12         Payment of Related-Party Indebtedness.  Except as set forth on
Schedule 6.12, the Sellers will cause all Indebtedness owed (i) to Skyware by
any Seller or an Affiliate of any Seller or (ii) by Skyware to any Seller or an
Affiliate of any Seller to be settled at or prior to the Closing Date without
any liability, including with respect to Taxes, on Skyware.

 

6.13         Payment of Other Skyware Indebtedness.  The Sellers will cause any
and all Indebtedness of Skyware not otherwise settled pursuant to Section 6.12,
including the Indebtedness set forth on Schedule 4.21, to be settled at or prior
to the Closing Date without any liability, including with respect to Taxes, on
Skyware.

 

6.14         Deferred Transaction.  Upon the date that the last occurring
Transition Service (as such term is defined in the Transition Services
Agreement) related to the Deferred Transaction Assets is completed (such date,
the “Deferred Transaction Date”), each Seller shall sell, assign, transfer and
deliver to the Purchaser, and the Purchaser shall purchase and acquire from such
Seller, and take assignment and delivery from such Seller of, all of such
Seller’s right, title and interest in and to the Deferred Transaction Assets,
free and clear of all Liens (other than Permitted Liens) in exchange for the
payment provided in Section 3.1(e) hereof.  Each Seller and Purchaser shall use
its reasonable best efforts to cause the completion of the aforementioned
Transition Services to be achieved as promptly as practicable after the Closing
Date.

 

6.15         Transferred Intellectual Property on Record.  With respect to any
of the Transferred Intellectual Property that is or should have been listed on
Schedules 1.1H or 1.1K and that as of the date hereof appear on any public
records as being owned by any Person other than Andrew, Andrew shall promptly
record in such public record(s) evidence, in a form reasonably satisfactory to
Purchaser, of Andrew’s ownership of all right, title and interest therein free
and clear of all Liens.  Andrew shall use its best efforts to complete such
recording activities before the Closing.

 

 

61

--------------------------------------------------------------------------------


 

 

6.16         Registration of Transferred Owned Property.  Where the Transferred
Owned Real Property is under electronic registration in Ontario, the following
shall apply:  Where the transaction will be completed by electronic registration
pursuant to Part III of the Land Registration Reform Act, R.S.O. 1990, Chapter
L4 and the Electronic Registration Act, S.O. 1991, Chapter 44, and any
amendments thereto, the Seller and Purchaser acknowledge and agree that the
deliveries set out in Sections 9.2, 9.3 and elsewhere in this Agreement that are
intended to be electronically registered in Ontario (the “Requisite Deliveries”)
will: (a) occur prior to the registration of the Transfer/Deed (and any other
documents intended to be registered in connection with the completion of this
transaction) and (b) be held in escrow and not released except in accordance
with the terms of the applicable document registration agreement. Unless
otherwise agreed to by counsel for the parties, the exchange of the Requisite
Deliveries will occur on Closing at the offices of the Purchaser’s solicitors. 
Purchaser shall cause its solicitor to prepare and deliver the applicable
document registration agreement to Seller’s solicitor at least five (5) Business
Days before the day of Closing.

 

6.17         Spin Lathe.  As promptly as practicable after the date hereof,
Purchaser shall inspect the spin lathe transferred to the Purchaser and located
at Sellers’ Brownsville, Texas facility and related assorted equipment located
at Sellers’ other facilities (collectively, the “Brownsville Spin Lathe”) to
determine whether such equipment is in good working order and possesses the same
production capabilities (including quality and quantity) with respect to
products currently produced for the Business as currently possessed by the spin
lathe located in Reynosa, Mexico (the “Reynosa Spin Lathe”).  In the event that
the Brownsville Spin Lathe is not in good working order, Sellers shall reimburse
Purchaser for the costs to repair the Brownsville Spin Lathe to the extent such
costs exceed $10,000.  In the event that the Brownsville Spin Lathe does not
possess the production capabilities (including quality and quantity) with
respect to products currently produced for the Business as currently possessed
by the Reynosa Spin Lathe, Sellers, at their discretion, shall either (i) make
such capital expenditures to the Brownsville Spin Lathe to conform the
Brownsville Spin Lathe to substantially the same production capabilities
(including quality and quantity) relating to products produced for the Business
as the Reynosa Spin Lathe, (ii) provide product of the same quality and quantity
produced by the Reynosa Spin Lathe to the Purchaser at Sellers’ cost, or
(iii) replace the Brownsville Spin Lathe with a spin lathe in good working order
that is capable of producing products currently produced by the Business in
substantially the same quantity and quality produced by the Reynosa Spin Lathe
for the Business.

 

6.18         Financing.  Purchaser shall, as promptly as practicable after the
date hereof, obtain commitment letters for debt financing which, together with
the commitment letter for equity financing that was executed as of the date
hereof, shall provide for the funds necessary to consummate the transactions
contemplated hereby (together with any term sheets, annexes or appendices
relating thereto, the “Commitment Letter”).  Purchaser shall provide Andrew with
true, accurate and complete copies of the Commitment Letters immediately upon
obtaining such Commitment Letter.

 

6.19         Smithfield Lease.  From and after the Closing, each of Purchaser
and Andrew shall use its reasonable best efforts to obtain a complete and total
release of Andrew’s obligations under the Smithfield Lease; provided, however,
that neither Purchaser nor Andrew shall be required to pay or commit to pay any
amount to (or incur any obligation in favor of) the

 

 

62

--------------------------------------------------------------------------------


 

Landlord (as such term is defined in the Smithfield Lease) in order to obtain
such release.  In the event that the parties are unable to obtain a complete and
total release of Andrew’s obligations under the Smithfield Lease, Purchaser
agrees that:

 

(a)           it shall not exercise the Extension Option (as such term is
defined in the Smithfield Lease) and that it shall not amend, modify or extend
the Smithfield Lease (or agree to any amendment, modification or extension) in
any manner adverse to Andrew (including causing any expansion or increase of
Andrew’s obligations thereunder);

 

(b)           it shall provide written notice to Andrew no later than one
hundred eighty (180) days prior to the commencement of the period during which
the early termination option set forth in section 33.2 of the Smithfield Lease
is exercisable indicating whether Purchaser intends to exercise such termination
option (the “Early Termination Notice”).  In the event that Purchaser elects not
to exercise the early termination option under the Smithfield Lease and elects
instead to operate under the Smithfield Lease for the balance of the term of
that lease, Andrew shall have the right, in its sole discretion, to request
Purchaser to promptly obtain a complete and total release of all of Andrew’s
obligations under the Smithfield Lease for the remaining term of the lease and
Andrew will pay into a newly established escrow account an amount equal to the
amount payable pursuant to section 33.2 of the Smithfield Lease assuming the
early termination option is exercised as early as allowable under the lease;
with such amount becoming payable to the Purchaser one Business Day after the
earliest date that the early termination option can be exercised only so long as
Purchaser obtains a complete and total release of all of Andrew’s obligations
under the Smithfield Lease for the remaining term of the lease prior to that
date.  Purchaser shall not be entitled to any payment pursuant to the foregoing,
and the escrowed amounts shall be immediately released to Andrew, in the event
that Purchaser fails to obtain the complete and total release of Andrew’s
obligations for the remainder of the Smithfield Lease on or before the earliest
date that the early termination option can be exercised under the Smithfield
Lease; and

 

(c)           other than in connection with a good faith dispute between
Purchaser and Smithfield Business Park, LLC in its capacity as lessor under the
Smithfield Lease, in the event that (i) Purchaser (A) is not current on rental
payments or is otherwise in default (after the expiration of any applicable cure
periods) under the Smithfield Lease, in each case, for a period of three
(3) consecutive months, or (B) has failed to reimburse Andrew for amounts equal
to three (3) or more total months of rent under the Smithfield Lease paid by
Andrew under the Smithfield Lease after the Closing Date, or (ii) the lessor
seeks payment from Andrew for amounts due and owing by Purchaser under the
Smithfield Lease for three (3) or more months of rent in the aggregate, and
Andrew makes such payment or cures such default, upon the payment by Andrew of
such outstanding amounts required to make Purchaser current or cure any defaults
under the Smithfield Lease, Andrew shall have the option, at its sole
discretion, to require Purchaser to exercise the early termination option under
section 33.2 of the Smithfield Lease (and Andrew shall reimburse Purchaser for
the cost of the exercise of such early termination option).  In the event
that any of the circumstances described in clauses (i) or (ii) of the
immediately preceding sentence occurs, other than in connection with a good
faith dispute between Purchaser and Smithfield Business Park, LLC in its
capacity

 

 

63

--------------------------------------------------------------------------------


 

as lessor under the Smithfield Lease, immediately upon such occurrence, Andrew
shall be deemed to have been appointed, without any further action on the part
of any party hereto, Purchaser’s true and lawful attorney, with full power and
authority to take any action necessary, in Andrew’s sole discretion and at its
expense, to exercise on behalf of Purchaser Purchaser’s early termination option
under section 33.2 of the Smithfield Lease.

 

6.20         Payments Regarding Transferred Owned Real Property in Canada.  With
respect to the Transferred Owned Real Property located in Canada, Andrew shall
pay the Purchaser’s reasonable legal fees (up to an amount not to exceed
$15,000.00) incurred in the preparation of the title commitments and basic
premiums for standard title policies, and the Purchaser shall pay for the cost
of any extended coverage or any endorsements (including any modification of any
“survey exception”) to the title policies requested by the Purchaser.

 

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER

 

The obligations of the Purchaser under Articles II, III, and IX are subject to
the satisfaction or waiver by the Purchaser of the following conditions
precedent on or before the Closing Date:

 

7.1           Representations and Warranties.  The representations and
warranties of the Sellers contained herein shall have been accurate, true and
correct in all respects on and as of the date hereof, and, except to the extent
that any such representation or warranty is made solely as of the date hereof or
as of another date earlier than the Closing Date, shall also be accurate, true
and correct in all respects on and as of the Closing Date, except to the extent
that the failure of such representations and warranties to be true and correct
as of the date hereof or as of the Closing Date has not caused a Business
Material Adverse Effect or a Seller Material Adverse Effect.

 

7.2           Compliance with Agreements and Covenants.  Each Seller shall have
in all material respects performed and complied with all of its covenants and
obligations contained in this Agreement to be performed and complied with by it
on or prior to the Closing Date.

 

7.3           Certificate of Compliance.  The Sellers shall have delivered to
the Purchaser a certificate of each of the Sellers dated as of the Closing Date,
executed by a duly authorized officer of each of the Sellers, certifying as to
the satisfaction of the conditions set forth in Section 7.1 and Section 7.2.

 

7.4           No Injunctions or Other Legal Restraints.  No injunction or other
legal restraint or prohibition enacted, entered, promulgated, enforced or issued
by any Governmental Authority preventing the consummation of the Closing shall
have come into effect after the date of this Agreement and continue to be in
effect.

 

7.5           Absence of Proceedings.  There shall not be pending any Proceeding
brought by any Governmental Authority with at least a reasonable possibility of
success challenging or seeking to restrain or prohibit the Closing or any other
transaction contemplated by this Agreement or the Related Agreements or seeking
to obtain from the Purchaser or any of its

 

 

64

--------------------------------------------------------------------------------


 

Affiliates in connection with the Closing any damages that are material in
relation to the Purchaser and its Affiliates, taken as a whole.

 

7.6           Related Agreements.  The Purchaser shall have received from each
Seller a duly executed copy of each Related Agreement to which such Seller is a
party.

 

7.7           Release of Liens.  The Liens on the Assets, other than Permitted
Liens, shall have been terminated and released.

 

7.8           Title Policies.  Chicago Title Insurance Company (or such other
title insurance company as may be acceptable to the Purchaser in its reasonable
discretion) shall have issued to the Purchaser title commitments (the “Title
Commitments”) covering the Transferred Owned Real Property located within the
United States and shall be irrevocably prepared to issue to the Purchaser ALTA
(or such other forms as are available in the applicable jurisdiction) owner’s
title insurance policies, in such amounts as the Purchaser may reasonably
determine, insuring fee simple title to the Transferred Owned Real Property
located within the United States, subject only to the Permitted Liens (each, a
“Title Policy”).  Andrew shall pay the basic premium for standard Title
Policies, and the Purchaser shall pay for the cost of any extended coverage or
any endorsements (including any modification of any “survey exception”) to the
Title Policies requested by the Purchaser.

 

7.9           Material Adverse Effect.  Since the date hereof, there shall have
occurred no Business Material Adverse Effect or Seller Material Adverse Effect.

 

7.10         Lender Documents.  The Sellers shall have delivered subordination
agreements, non-disturbance agreements, landlord waivers, and such other
documents as the Purchaser’s lenders may reasonably request.

 

7.11         Other Closing Deliveries.  Sellers shall have delivered to
Purchaser all closing deliveries required to be delivered by Seller in
accordance with Section 9.2.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLERS

 

The obligations of each Seller under Articles II, III and IX are subject to the
satisfaction or waiver by such Seller of the following conditions precedent on
or before the Closing Date:

 

8.1           Representations and Warranties.  The representations and
warranties of the Purchaser contained herein shall have been accurate, true and
correct in all material respects (and in all respects with respect to those
representations and warranties qualified by materiality, or similar
qualification) on and as of the date hereof, and, except to the extent that any
such representation or warranty is made solely as of the date hereof or as of
another date earlier than the Closing Date, shall also be accurate, true and
correct in all material respects on and as of the Closing Date.

 

 

65

--------------------------------------------------------------------------------


 

 

8.2           Compliance with Agreements and Covenants.  The Purchaser shall
have in all material respects performed and complied with all of its covenants
and obligations contained in this Agreement to be performed and complied with by
it on or prior to the Closing Date.

 

8.3           Certificate of Compliance.  The Purchaser shall have delivered to
Andrew a certificate of the Purchaser dated as of the Closing Date, executed by
the Purchaser, certifying as to the satisfaction of the conditions set forth in
Sections 8.1 and 8.2.

 

8.4           No Injunctions or Other Legal Restraints.  No injunction or other
legal restraint or prohibition enacted, entered, promulgated, enforced or issued
by any Governmental Authority preventing the consummation of the Closing shall
have come into effect after the date of this Agreement and continue to be in
effect.

 

8.5           Absence of Proceedings.  There shall not be pending any Proceeding
brought by any Governmental Authority with at least a reasonable possibility of
success challenging or seeking to restrain or prohibit the Closing or any other
transaction contemplated by this Agreement or the Related Agreements or seeking
to obtain from any Seller or any of its Affiliates in connection with the
Closing any damages that are material in relation to the Sellers and their
Affiliates, taken as a whole.

 

8.6           Related Agreements.  Andrew shall have received from the Purchaser
a duly executed copy of each Related Agreement to which the Purchaser is a
party.

 

8.7           Other Closing Deliveries.  The Purchaser shall have delivered to
Andrew all closing deliveries required to be delivered by the Purchaser in
accordance with Section 9.3.

 

ARTICLE IX

CLOSING

 

9.1           Closing.  Subject to Articles VII and VIII, the Closing shall take
place at the offices of Mayer Brown LLP, 71 South Wacker Drive, Chicago,
Illinois 60606, at 10:00 a.m. (central standard time) on November 30, 2007 or,
if all the conditions set forth in Articles VII and VIII have not been satisfied
(or, to the extent permitted, waived by the parties entitled to the benefits
thereof) on or prior to such date, then on the second Business Day after all the
conditions set forth in Articles VII and VIII have been satisfied (or, to the
extent permitted, waived by the parties entitled to the benefits thereof);
provided, that the Closing Date may be varied by the written mutual agreement of
the Purchaser and the Sellers.  Once the Closing occurs, the Closing, and all
transactions to occur at the Closing, shall be deemed to have taken place at,
and shall be effective as of, 12:01 a.m. (central standard time) on the Closing
Date.

 

9.2           Deliveries by the Sellers.  At the Closing, each Seller (as
applicable) shall deliver, or cause its Affiliates (as applicable) to deliver,
to the Purchaser the following:

 

(a)           the Bill of Sale duly executed by such Seller or such Affiliate;

 

(b)           the Assignment and Assumption Agreement duly executed by such
Seller or such Affiliate;

 

 

66

--------------------------------------------------------------------------------


 

 

(c)           the Special Warranty Deeds duly executed by such Seller or such
Affiliate for each Transferred Owned Real Property in each case subject to all
matters of record in the applicable recording jurisdiction, to the extent the
same are valid, subsisting and affect the applicable property, as well as all
matters which a current, accurate survey of the applicable property would
reveal;

 

(d)           the Patent Assignment duly executed by such Seller or such
Affiliate;

 

(e)           the Trademark Assignment duly executed by such Seller or such
Affiliate;

 

(f)            the Transition Services Agreement duly executed by such Seller or
such Affiliate;

 

(g)           the License Agreements and the Trademark License Agreement duly
executed by such Seller or such Affiliate;

 

(h)           a notarial transfer deed evidencing the transfer of all of the
Transferred Shares;

 

(i)            resignations, effective as of the Closing Date, of all members of
the supervisory board and the board of directors of Skyware;

 

(j)            a certificate of the secretary or an assistant secretary of such
Seller certifying resolutions of the board of directors of such Seller,
approving and authorizing the execution, delivery and performance by such Seller
of this Agreement and its respective Related Agreements and the consummation by
such Seller of the transactions contemplated hereby and thereby (together with
an incumbency and signature certificate regarding the officer signing on behalf
of such Seller);

 

(k)           a non-foreign person affidavit of each U.S. Seller that complies
with the requirements of Section 1445 of the Code, executed under penalties of
perjury and reasonably satisfactory to the Purchaser;

 

(l)            the Stockholders Agreement duly executed by such Sellers in
receipt of Parent Stock;

 

(m)          a valid Purchase Certificate from the Ontario Workplace Safety and
insurance Board confirming that the Seller’s account is in good standing;

 

(n)           in respect of the Canadian related Assets, Andrew Canada Inc.
shall deliver to the Purchaser at Closing a clearance certificate under section
6 of the Retail Sales Tax Act (Ontario);

 

(o)           a sublease agreement related to the Garner Property duly executed
by Seller or such Affiliate;

 

 

67

--------------------------------------------------------------------------------


 

 

(p)           a subordination agreement duly executed by Andrew in a form
reasonably satisfactory to the Purchaser’s lender; and

 

(q)           such other documents and instruments as the Purchaser reasonably
requests to consummate the transactions contemplated hereby.

 

9.3           Deliveries by the Purchaser.  At the Closing, the Purchaser shall
deliver to Andrew the following:

 

(a)           the Assignment and Assumption Agreement duly executed by the
Purchaser;

 

(b)           the Transition Services Agreement duly executed by the Purchaser;

 

(c)           the License Agreements duly executed by the Purchaser;

 

(d)           a certificate of the secretary or an assistant secretary of the
Purchaser certifying resolutions of the board of directors of the Purchaser
approving and authorizing the execution, delivery and performance by the
Purchaser of this Agreement and its Related Agreements and the consummation by
the Purchaser of the transactions contemplated hereby and thereby (together with
an incumbency and signature certificate regarding the officer signing on behalf
of the Purchaser);

 

(e)           the Cash Payment in accordance with Sections 3.1 and 13.4;

 

(f)            the Parent Shares;

 

(g)           the Stockholder Agreement duly executed by Parent;

 

(h)           a sublease agreement related to the Garner Property duly executed
by Purchaser; and

 

(i)            such other documents and instruments as the Sellers reasonably
request to consummate the transactions contemplated hereby.

 

ARTICLE X

TERMINATION

 

10.1         Termination.  This Agreement may be terminated, and the
transactions contemplated herein may be abandoned, at any time on or prior to
the Closing Date:

 

(a)           with the mutual written consent of Andrew and the Purchaser;

 

(b)           by Andrew or the Purchaser, if the Closing shall not have taken
place on or prior to December 30, 2007; provided, that the right to terminate
this Agreement under this Section 10.1(b) shall not be available to (i) the
Sellers if the failure of the Sellers to fulfill any of their obligations under
this Agreement caused the failure of the

 

 

68

--------------------------------------------------------------------------------


 

Closing to occur on or prior to such date or (ii) the Purchaser if the failure
of the Purchaser to fulfill any of its obligations under this Agreement caused
the failure of the Closing to occur on or prior to such date;

 

(c)           by the Purchaser, if there shall have been a material breach of
any representation or warranty of the Sellers hereunder, or a material breach of
any covenant or obligation of the Sellers hereunder, and such breach (i) would
reasonably be expected to lead to the failure of a condition set forth in
Article VII hereof, and (ii) shall not have been remedied within thirty (30)
days after receipt by the Sellers of a notice in writing from the Purchaser
specifying the breach and requesting such breach be remedied; or

 

(d)           by Andrew, if there shall have been a material breach of any
covenant, obligation, representation or warranty of the Purchaser hereunder,
which breach shall not have been remedied within thirty (30) days after receipt
by the Purchaser of notice in writing from the Sellers specifying the breach and
requesting such breach be remedied.

 

In the event of termination by Andrew or the Purchaser pursuant to this
Section 10.1 (other than Section 10.1(a)), written notice thereof shall be given
to the other party hereto.

 

10.2         Effect of Termination.  If this Agreement is terminated pursuant to
Section 10.1, all obligations of the parties hereunder shall terminate, except
for the obligations set forth in Sections 6.5 (Brokers), 6.8 (Confidentiality),
13.1 (Expenses) and 13.8 (Publicity), each of which shall survive the
termination of this Agreement, and except that no such termination shall relieve
any party from liability for any prior intentional breach of this Agreement.

 

ARTICLE XI

EMPLOYEES AND EMPLOYEE BENEFITS

 

11.1         Offers of Employment to Current US Employees, Current Canadian
Employees and Current Other Employees.

 

(a)           Offers of Employment to Current US Employees.  Effective as of the
Closing Date, the employment by the Sellers and their Affiliates of each Current
US Employee shall terminate.  Not less than ten days prior to the Closing Date,
the Purchaser shall offer employment, effective as of the Closing, to each
Current US Employee listed on Schedule 11.1(a)(i), which offers of employment
shall be at substantially comparable positions and levels of compensation in the
same general geographic work location as applied to such employees immediately
prior to the Closing, and with employee benefits substantially the same, in the
aggregate, as the employee benefits described in Schedule 4.14(a)(1) applicable
to Current US Employees, excluding, however, for all purposes of this sentence
the benefits under the Executive Severance Benefit Plan (amended and restated
effective May 14, 2004), the Andrew Executive Officer Severance Benefit Plan,
effective May 10, 2007, the 1988 and 2000 Management Incentive Programs, the
2005 Long-Term Incentive Plan, the Postretirement Health Benefits Policy, the
Employee Retirement Benefit Restoration

 

 

69

--------------------------------------------------------------------------------


 

Plan (established effective October 1, 1997; amended and restated effective
October 1, 1998, January 1, 2000, and October 1, 2004), the Employee Assistance
Plan, the Relocation Plan, the Education Assistance Plan, the Andrew Employee
Severance Plan, effective May 1, 2007, the Business Improvement Process Plan,
the FY ‘06 Long Term Cash Plan, the Reward and Recognition Plan, the Performance
Cash Agreement, dated November 16, 2005, between Andrew Corporation and a
specified employee (as set forth in Schedule 4.14(a)(1)), the Andrew
Consulting/Support Services Agreement Template and the individual retention
letter agreements described in Schedule 4.14, each of which offers shall also be
subject to the terms and conditions of this Article XI with respect to Current
US Employees; provided, however, that nothing in this Section 11.1(a) shall be
construed as modifying or in any way negating or reducing the Purchaser’s
severance obligations set forth in Section 11.13 and further provided that the
Purchaser’s offers of employment to Current US Employees shall provide for
severance benefits in accordance with Section 11.13.  Each such Current US
Employee who accepts the Purchaser’s offer of employment, shall become an
employee of the Purchaser and its Affiliates as of the Closing and shall be
referred to herein as a “Transferred US Employee”.  The Sellers shall retain,
bear and discharge all employment liabilities with respect to each Current US
Employee who is absent from active employment on the Closing Date by reason of 
a short-term or long-term disability or by reason of a workers compensation
injury or illness, a list of such employees to be set forth on Schedule
11.1(a)(ii); provided, however, that if any such employee is able to return to
active employment (with or without a reasonable accommodation, which may
include, without limitation, a light duty assignment) within one year of the
Closing Date, the Purchaser shall offer such employee employment (with the
applicable accommodation, if any) in accordance with the terms of this
Section 11.1(a) and the terms and conditions of this Article XI. Each such
Current US Employee described in the preceding sentence who accepts the
Purchaser’s offer of employment shall become an employee of the Purchaser and
its Affiliates as of the employee’s date of acceptance and shall, from and after
such date, be a “Transferred US Employee,” and the Purchaser shall assume, bear
and discharge all employment liabilities with respect to such Transferred US
Employee that arise from and after such date. Notwithstanding the foregoing, the
Purchaser will be under no obligation to continue to employ any Transferred US
Employee for any period of time; provided, however, that the Purchaser shall
satisfy the severance obligations described in Section 11.13.

 

(b)           Offers of Employment to Current Canadian Employees.  Not less than
ten days prior to the Closing Date, the Purchaser shall offer employment,
effective as of the Closing, to each Current Canadian Employee. Such offers of
employment shall be on terms and conditions substantially similar to the terms
and conditions (including geographic work location) on which such Employees are
employed by the Sellers or their Affiliates, as applicable, on the Closing Date.
Without limiting the foregoing, the Purchaser’s offers of employment shall be at
substantially the same position and level of compensation, and shall provide for
employee benefits substantially the same, in the aggregate, as the benefits
described in Schedule 4.14(a)(3)(c), as applied to such Employees immediately
prior to the Closing, provided, however, that the Purchaser shall have no
obligation to provide any individual retention benefits or programs, and shall
also be subject to the terms and conditions of this Article XI with respect to

 

 

70

--------------------------------------------------------------------------------


 

Current Canadian Employees.  The Purchaser’s offers of employment shall be
delivered to the Current Canadian Employees in a written form (or forms)
satisfactory to the Sellers.  Each Current Canadian Employee who accepts the
Purchaser’s offer of employment, shall become an employee of the Purchaser as of
the Closing and shall be referred to herein as a “Transferred Canadian
Employee”.  Unless otherwise specified, references to “Transferred Canadian
Employee” as used in this Article XI shall refer only to Current Canadian
Employees who accept the Purchaser’s offer of employment.  The Purchaser and/or
one or more of its Affiliates agreeable to the Sellers shall assume, bear and
discharge all severance and termination costs and liabilities, as determined by
applicable Law, with respect to each Current Canadian Employee who does not
receive an offer of employment from the Purchaser that satisfies the conditions
of this Section 11.1(b).  Notwithstanding the foregoing, the Purchaser will be
under no obligation to continue to employ any Transferred Canadian Employee for
any period of time; provided, however, that the Purchaser shall satisfy the
severance obligations described in Section 11.13.

 

(c)           Offers of Employment to Current Other Employees. The Purchaser
shall offer employment to each Current Other Employee. Such offers of employment
shall be on terms and conditions substantially similar to the terms and
conditions (including geographic work location) on which such employees are
employed by the Sellers or their Affiliates, as applicable, on the Closing Date.
Without limiting the foregoing, the Purchaser’s offers of employment shall be at
substantially the same position and level of compensation and benefits as
applied to such employees immediately prior to the Closing, shall also be
subject to the terms and conditions of this Article XI with respect to Current
Other Employees and shall in any event comply with applicable Law. Such offers
of employment shall be effective as of a date to be mutually agreed upon by the
Sellers and the Purchaser, but in  no event later than 60 days after the Closing
Date (the “Other Employees’ Transfer Date”).  Each such Current Other Employee
who accepts the Purchaser’s offer of employment shall become an employee of the
Purchaser and its Affiliates as of the Other Employees’ Transfer Date and shall,
from and after such date, be a “Transferred Other Employee,” and the Purchaser
shall assume, bear and discharge all employment liabilities with respect to such
Transferred Other Employee from and after such date.  Notwithstanding the
foregoing, the Purchaser will be under no obligation to continue to employ any
Transferred Other Employee for any period of time; provided, however, that the
Purchaser shall satisfy the severance obligations described in Section 11.13.

 

11.2         Seller Benefit Plans.  Following the Closing Date, each Seller or
one or more of its Affiliates shall retain sponsorship of the Seller Benefit
Plans.  Effective as of the Closing Date, the participation of the Current US
Employees and the Current Canadian Employees in the Seller Benefit Plans shall
terminate except as otherwise may be required by applicable Law (e.g., COBRA, as
applicable).  No Seller or Seller Affiliate shall have any obligation under or
with respect to any employee benefit plan, program, policy or arrangement
maintained by the Purchaser and its Affiliates (the “Purchaser Benefit Plans”).

 

11.3         Service Credit.  The Transferred US Employees and the Transferred
Canadian Employees will receive credit for their service with the Sellers and
their respective Affiliates and

 

 

71

--------------------------------------------------------------------------------


 

their predecessors, as applicable, for purposes of eligibility to participate
in, and vest in benefits under, and for purposes of vacation and PTO accruals
under, the Purchaser Benefit Plans.  The Purchaser Benefit Plans shall not
include a waiting or eligibility period or a preexisting condition restriction
or limitation (except to the extent any such Transferred US Employee or
Transferred Canadian Employee is subject to a waiting or eligibility period or a
preexisting condition restriction or limitation under Seller Benefit Plans) and,
to the extent that such Transferred US Employees and Transferred Canadian
Employees have satisfied any internal limits, deductibles or co-payment
requirements of such Seller Benefit Plans for the year that includes the Closing
Date, such amounts will be credited toward the satisfaction of any such
requirements under the Purchaser Benefit Plans.

 

11.4         Individual Agreements and Continuation of Benefits.  Following the
Closing Date, the Purchaser shall, or shall cause its Affiliates to, honor and
maintain (in accordance with their terms) the individual agreements set forth on
Schedule 4.14(a) (whether written, oral, or implied) in existence as of the date
hereof between a Seller or any of its respective Affiliates and a Transferred US
Employee or a Transferred Canadian Employee, without offset, deduction,
counterclaim, interruption or deferment (unless superseded by a subsequent
agreement executed by the parties).

 

11.5         Accrued Salaries for Transferred US Employees and Transferred
Canadian Employees.  Sellers and their Affiliates shall pay to the Transferred
US Employees and the Transferred Canadian Employees all salaries earned by the
Transferred US Employees and the Transferred Canadian Employees through the
Closing Date.

 

11.6         Welfare Benefits.  The Sellers and their Affiliates shall retain,
bear and discharge all liabilities for welfare benefit claims with respect to
Transferred US Employees and Transferred Canadian Employees (and their
dependents) incurred prior to the Closing Date under the Seller Benefit Plans
that are Welfare Plans.  The Purchaser and its Affiliates shall cause the
Purchaser Benefit Plans that are Welfare Plans to bear and discharge all welfare
benefit claims with respect to the Transferred US Employees that are incurred on
or after the Closing Date and no Seller or any Seller Affiliate shall have any
liability or responsibility with respect to any such claim.  For the purposes of
this Section 11.6, a claim shall be deemed incurred in accordance with the
following:

 

(a)           a medical, dental, vision or flexible spending account (including
medical, dental, vision and dependent care flexible spending accounts) claim is
incurred on the date the service is rendered or the product is purchased;

 

(b)           a life insurance claim is incurred on the date of the individual’s
death; and

 

(c)           a short-term/long-term disability claim is incurred on the date
the individual becomes disabled under the terms of the relevant plan or program
(disregarding any elimination period following the disability date during which
the disabled individual is not eligible to commence receipt of disability
benefits), provided that if the individual returns to employment after the
Closing Date for a period of time

 

72

--------------------------------------------------------------------------------


 

that would require a new elimination period to be satisfied, any subsequent
claim shall not be deemed to have been incurred prior to the Closing Date.

 

11.7         PTO for Transferred US Employees.  With respect to any accrued but
unused paid time off (“PTO”) to which any Transferred US Employee is entitled
pursuant to the PTO policy of the Sellers and their Affiliates applicable to
such Transferred US Employee immediately prior to the Closing Date (the “PTO
Policy”), the Sellers and their Affiliates shall pay in cash to each such
Transferred US Employee an amount equal to the wages relating to such PTO if
such payment is required under the terms of the PTO Policy or is otherwise
required by applicable Law.

 

11.8         Vacation for Transferred Canadian Employees.  With respect to any
accrued but unused paid vacation time and/or unpaid vacation pay (as applicable)
to which any Transferred Canadian Employee is entitled pursuant to applicable
Law or the vacation policy of the Sellers and their Affiliates applicable to
such Transferred Canadian Employee immediately prior to the Closing Date (the
“Canadian Vacation Policy”), the Sellers and their Affiliates shall pay to the
Purchaser by way of a Purchase Price adjustment an amount equal to the wages
relating to such unused vacation time and/or unused vacation pay (as applicable)
(the “Accrued Vacation Payment”).  The Purchaser covenants that it will pay
vacation pay to the Transferred Canadian Employees in a cumulative amount not
less than the Accrued Vacation Payment either at the times of their vacations,
or upon termination of employment, or otherwise as required by Law.  For greater
clarity, no part of the Accrued Vacation Payment will be used by the Purchaser
to satisfy its obligations to Transferred Canadian Employees in respect of
vacation time or vacation pay earned by Transferred Canadian Employees after the
Closing Date.

 

11.9         Cafeteria Plan.  Effective as of January 1, 2008, the Purchaser
shall, or shall cause an Affiliate of the Purchaser to, take all action
necessary or otherwise appropriate to have the entity employing Transferred US
Employees adopt and become a participating employer in a cafeteria plan within
the meaning of Section 125 of the Code maintained for the benefit of the
Transferred US Employees and their dependents that provides those benefits set
forth on Schedule 11.1(a)(ii).  The Code Section 125 plan of the Sellers and
their Affiliates shall retain all liabilities with respect to reimbursements to
Transferred US Employees for calendar year 2007.

 

11.10       Savings Plans.

 

(a)           US Plans.  Effective as of the Closing Date, the participation of
Current Employees in the Andrew Profit Sharing Trust (the “Andrew 401(k) Plan”)
with respect to future contributions from and after the Closing Date shall cease
and such employees shall have the distribution, rollover and other rights
afforded under the terms of the Andrew 401(k) Plan to terminated employees;
provided, however, that eligible Current US Employees who participate in the
Andrew 401(k) Plan and who were employed by the Sellers on September 30, 2007,
shall receive an allocation of the employer profit sharing contribution, if any,
for the plan year that ends on such date, notwithstanding that the contribution
funding date may be later than the Closing Date.  Any such allocation shall be
determined in accordance with the terms of the Andrew 401(k) Plan.  The Sellers
shall cause each Current Employee to be fully vested in his or her account
balances under the Andrew 401(k) Plan as of the Closing Date.  The Purchaser
shall, or

 

73

--------------------------------------------------------------------------------


 

shall cause an Affiliate of the Purchaser to, cover the Transferred US
Employees, as soon as practicable after the Closing Date, but in no event later
than 30 days thereafter, under an existing or newly established defined
contribution savings plan that satisfies the requirements of Code
Section 401(a), includes a cash or deferred arrangement satisfying the
requirements of Code Section 401(k) and provides the benefit levels set forth in
Schedule 11.1(a)(ii)  (the “Purchaser 401(k) Plan”).  The Purchaser 401(k) Plan
shall accept the rollover of a Transferred US Employee’s Andrew 401(k) Plan
accounts, including the balance of any outstanding loans thereunder; provided,
however, that any such Transferred US Employee with outstanding loans elects to
rollover his Andrew 401(k) Plan accounts within 90 days after the Closing Date. 
The obligation of the Purchaser under the preceding sentence is conditioned upon
the accuracy of the representations contained in Section 4.14(d).

 

(b)           Canadian Plans.  Effective as of the Closing Date, the
participation of Current Canadian Employees in Andrew’s defined contribution
registered pension plan (the “Andrew DC Plan”) and Andrew’s deferred profit
sharing plan (the “Andrew DPSP”) with respect to future contributions from and
after the Closing Date shall cease and such employees shall have the rollover,
transfer, distribution (if applicable) and other rights afforded under the terms
of such plans to terminated employees; provided, however, that eligible Current
Canadian Employees who participate in the Andrew DPSP and who were employed by
the Sellers on September 30, 2007, shall receive an allocation of the employer
profit sharing contribution, if any, for the plan year that ends on such date,
notwithstanding that the contribution funding date may be later than the Closing
Date.  Any such allocation shall be determined in accordance with the terms of
the Andrew DPSP.  Furthermore, eligible Current Canadian Employees who
participate in the Andrew DC Plan and who were employed by Sellers on the
Closing Date, shall receive service recognition and pension contributions
respecting service to the Closing Date, notwithstanding that the contribution
funding date may be later than the Closing Date.  Any such service recognition
and pension contributions respecting service shall be determined in accordance
with the terms of the Andrew DC Plan.  The Sellers shall cause each Current
Canadian Employee to be fully vested in his or her account balances under the
Andrew DC Plan and the Andrew DPSP as of the Closing Date.  The Purchaser shall,
or shall cause an Affiliate of the Purchaser to, cover the Transferred Canadian
Employees, as of the Closing Date, under existing or newly established defined
contribution registered pension and deferred profit sharing plans that satisfy
the respective applicable requirements of Law for such plans (collectively, the
“Purchaser Canadian Plans”).  The Purchaser Canadian Plans shall accept
rollovers or transfers of the Transferred Canadian Employees’ accounts from the
Andrew DC Plan and the Andrew DPSP.

 

11.11       Workers Compensation.  The Purchaser shall be responsible for all
liabilities or obligations arising under workers’ compensation arrangements (or
workplace safety and insurance arrangements) with respect to Transferred US
Employees and Transferred Canadian Employees to the extent such liabilities or
obligations relate to claims arising solely from accidents or illnesses
occurring during the period from the Closing Date and thereafter.  The Sellers
and their Affiliates shall be solely responsible for all liabilities and
obligations arising under workers’ compensation arrangements (or workplace
safety and insurance arrangements)

 

74

--------------------------------------------------------------------------------


 

with respect to Transferred US Employees, Transferred Canadian Employees and
Former Employees to the extent such liabilities or obligations relate to
accidents or illnesses occurring during the period prior to and including the
Closing Date, including, without limitation, any liability for any retroactive
workers’ compensation premiums (or workplace safety and insurance premiums)
attributable to such period.

 

11.12       WARN Act.  The Purchaser agrees that on and after the Closing it
shall be responsible for any notification required under the WARN Act (and any
similar state Law) with respect to the Transferred US Employees; provided,
however, that Purchaser agrees not to take any employment action within sixty
(60) days after the Closing that would constitute a “plant closing” or “mass
layoff” as these terms are defined in the WARN Act with respect to the
Transferred US Employees.  The Sellers agree that prior to and up through the
Closing, they will take no employment action that would constitute a “plant
closing” or “mass layoff” as these terms are defined in the WARN Act with
respect to the Employees without notifying the Purchaser in advance and without
complying with the notice requirements and all other provisions of the WARN Act
(and any similar state Law).  The Sellers will also notify the Purchaser, prior
to the Closing, of all layoffs and other involuntary terminations of Employees
that occur within sixty (60) days of the Closing.

 

11.13       Severance.  Subject to the terms of any individual agreements with
Transferred US Employees, Transferred Canadian Employees and Transferred Other
Employees, the Purchaser shall provide notice, or pay in lieu of notice, and pay
severance to any Transferred US Employee, Transferred Canadian Employee or
Transferred Other Employee who is terminated by the Purchaser within (i) six
months after the Closing Date, in the case of the Transferred US Employees, and
(ii) one year after the Closing Date, in the case of the Transferred Canadian
Employees and the Transferred Other Employees, at a level (with respect to both
(i) and (ii)) at least equal to the notice and severance pay that would have
been provided by the applicable Seller, or any of its respective Affiliates,
under applicable Law and the applicable Seller’s or such Affiliate’s severance
and termination policies in effect immediately prior to the Closing Date.

 

11.14       Skyware Employees.  The parties acknowledge that the employment by
Skyware of the Skyware Employees (e.g., the German Skyware Employees and the UK
Skyware Employees) shall not be interrupted by the transactions contemplated by
this Agreement and shall continue unchanged by operation of Law after the
Closing.  From and after the Closing, the Sellers shall have no liability with
respect to any current or former Skyware Employees or with respect to any
Skyware Benefit Plans.

 

(a)           German Skyware Employees.  The terms and conditions of employment
and other benefits enjoyed by the German Skyware Employees in the period of 12
months (or such longer period as may be required by the German Civil Code or
other applicable Law) from and after the Closing will be no less favorable than
those enjoyed by them immediately prior to the Closing. For the avoidance of
doubt, this does not mean that German Skyware Employees must not be terminated
in case of, for example, misbehavior, redundancy or person-related grounds, or
that Skyware is prevented from restructuring measures.

 

 

75

--------------------------------------------------------------------------------


 

(b)           UK Skyware Employees.  The terms and conditions of employment and
other benefits (including, without limitation, severance and other
termination/redundancy benefits) enjoyed by the UK Skyware Employees in the
period of 12 months from and after the Closing will be no less favorable than
those enjoyed by them immediately prior to the Closing.

 

11.15       Transferred UK Employees.

 

(a)           Application of the TUPE Regulations.  Schedule 11.15(a) sets forth
a list of the Current UK Employees who shall transfer to the employ of the
Purchaser pursuant to this Section 11.15 (the “Transferred UK Employees”). The
Sellers and the Purchaser acknowledge and agree that the TUPE Regulations will
apply to the sale and purchase of the Business under this Agreement and to the
Transferred UK Employees;

 

(b)           Apportionment.

 

(i)            The Sellers will be responsible for all wages, salaries,
emoluments and other amounts due or accruing to, or arising in relation to each
of the Transferred UK Employees, and in respect of each of the Transferred UK
Employees will comply with all UK income tax deduction and national insurance
legislation, in all cases up to and including the day before the Closing Date;
and

 

(ii)           The Purchaser will be responsible for all wages, salaries,
emoluments and other amounts due to, or arising in relation to each of the
Transferred UK Employees, and in respect of each of the Transferred UK Employees
will comply with all UK income tax deduction and national insurance legislation,
in all cases on and after the Closing Date.

 

(c)           Seller’s Indemnity.  The Sellers will indemnify the Purchaser
against any losses, claims, demands, actions, proceedings, damages and other
payments, costs, expenses and other liabilities of any kind from time to time
made, suffered or incurred by it as a direct or indirect result of any act or
omission of the Sellers prior to Closing arising out of or relating to the
employment of any of the Transferred UK Employees including any failure of the
Sellers to comply with their obligations under Regulation 13 of the TUPE
Regulations where the Purchaser has complied with its obligation under
Regulation 13(4) of the TUPE Regulations.

 

(d)           Purchaser’s Indemnity.  The Purchaser will indemnify and keep
indemnified the Sellers immediately on demand against any losses, claims,
demands, actions, proceedings, damages and other payments, costs, expenses and
other liabilities of any kind from time to time made, suffered or incurred by it
as a direct or indirect result of:

 

(i)            any act or omission of the Purchaser after Closing relating to
the employment or termination of employment of any of the Transferred UK
Employees;

 

 

76

--------------------------------------------------------------------------------


 

(ii)           any substantial change to the working conditions of any of the
Transferred UK Employees to their material detriment which is made, proposed or
anticipated to take effect after Closing;

 

(iii)          any right of any Transferred UK Employee to terminate his
contract of employment without notice in acceptance of any actual, proposed or
anticipated repudiatory breach of his contract by the Purchaser;

 

(iv)          any breach by the Purchaser of Regulation 13(4) of the TUPE
Regulations;

 

(v)           any claim in respect of a failure by the Purchaser to provide
retirement or death-in-service benefits for or in respect of any Transferred UK
Employee in accordance with the minimum requirements of the TUPE Regulations,
the Pensions Act 2004 and the Transfer of Employment (Pension Protection)
Regulations 2005; and

 

(vi)          any breach by the Purchaser of Section 11.15(b)(ii).

 

(e)           Transferred UK Employees not Covered by the TUPE Regulations.  If
any contract of employment (including any rights, powers, duties and liabilities
under or in connection with that contract) of any Transferred UK Employee is
found or alleged to continue with the Sellers after Closing, the Purchaser
agrees that:

 

(i)            in consultation with the Sellers, it will within 14 days of being
requested by the Sellers make to that person an offer in writing to employ him
or her under a new contract of employment to take effect upon the termination
referred to below; and

 

(ii)           such offer of employment will be:

 

(A)                              on terms and conditions which, when taken as a
whole, are no less favorable than the terms and conditions of employment of that
person immediately before Closing (save as to the identity of the employer and
any terms relating to an occupational pension scheme); and

 

(B)                                fully compliant with the undertakings given
by the Purchaser in Section 11.15(h).

 

Upon that offer being made by the Purchaser, or at any time after the expiration
of 14 days from a request by the Sellers for the Purchaser to make that offer,
the Sellers will terminate the employment of the Transferred UK Employee
concerned and the Purchaser will indemnify and keep indemnified the Sellers
immediately on demand against any losses, claims, demands, actions, proceedings,
damages and other payments, costs, expenses and other liabilities of any kind
from time to time made, suffered or incurred by it as a direct or indirect
result of the employment of that Transferred UK Employee from the Closing Date
until such termination and the termination of such employment.

 

 

77

--------------------------------------------------------------------------------


 

(f)            Persons Other than Transferred UK Employees to Whom the TUPE
Regulations Apply.  If any contract of employment (including any rights, powers,
duties and liabilities under or in connection with any such contract) of any
person who is not a Transferred UK Employee is found or alleged to have effect
pursuant to the TUPE Regulations after Closing as if it was a contract of
employment originally made with the Purchaser, the parties agree that:

 

(i)            the Sellers may, within 14 days of discovering such a finding or
allegation make to that person an offer in writing to employ him or her under a
new contract of employment to take effect on the termination referred to below;
and

 

(ii)           such offer of employment will be on terms and conditions which,
when taken as a whole, are no less favorable than the terms and conditions of
employment of that person immediately before Closing.

 

Upon that offer being made, the Purchaser will terminate the employment of the
person concerned, and the Sellers will indemnify and keep indemnified the
Purchaser immediately on demand against any losses, claims, demands, actions,
proceedings, damages and other payments, costs, expenses and other liabilities
of any kind from time to time made, suffered or incurred by it as a direct or
indirect result of the employment of such person from the Closing Date until
such termination and the termination of such employment.

 

(g)           Employee Liability Information.  The parties confirm that it is
their intention that the provision of Employee Liability Information is
regulated by the parties themselves in accordance with the commercial
arrangements set out in this Agreement.  In particular, but without limitation:

 

(i)            the Purchaser specifically undertakes that it will not make any
application pursuant to Regulation 12 of the TUPE Regulations in respect of any
failure or alleged failure by the Sellers to provide Employee Liability
Information to the Purchaser;

 

(ii)           the Purchaser confirms that it would not be just or equitable for
any court or tribunal to make any award pursuant to Regulation 12(3) of the TUPE
Regulations given the terms of this Agreement.  If, contrary to the intentions
of the parties, any award is made pursuant to Regulation 12(3) of the TUPE
Regulations, the compensation paid will be offset against any other sums payable
under this Agreement to the Purchaser to the extent those other sums arise out
of the same act or omission by the Sellers and will only be payable by the
Sellers to the Purchaser pursuant to this Agreement to the extent that the
Purchaser has complied with any terms or conditions laid down in this Agreement
for a claim against the Sellers for breach of the warranties in Section 4.15 as
to the Transferred UK Employees; and

 

(iii)          the Purchaser will give full credit for any sums paid by the
Sellers pursuant to any award under Regulation 12(3) of the TUPE Regulations in
respect of any other claims (whether employment related or otherwise) which
(after complying with any

 

78

--------------------------------------------------------------------------------


 

terms or conditions set forth in this Agreement) the Purchaser has against the
Seller arising out of this Agreement.

 

(h)           Purchaser’s Undertakings.  The Purchaser undertakes to the
Sellers:

 

(i)            that the terms and conditions of employment enjoyed by the
Transferred UK Employees in the period of 12 months from Closing will be no less
favorable than those enjoyed by them prior to Closing (but without prejudice to
any improvements to salaries, wages or conditions agreed in accordance with the
Purchaser’s normal review procedures); and

 

(ii)           in the event of the Purchaser effecting enforced redundancy of
any of the Transferred UK Employees or terminating any of the Transferred UK
Employees’ contracts of employment without good cause in the period of 12 months
from Closing, to make available or procure that there is available to each
Transferred UK Employee a package no less favorable than that which would have
been made available to him had he still been an employee of the applicable
Seller at the date of that redundancy or termination on the basis of the
applicable Seller’s policy.

 

(i)            Access to Transferred UK Employees.  The Sellers and the
Purchaser will consult and keep the other fully informed regarding any
information they propose to give to the Transferred UK Employees and their
representatives or any consultation they have with the Transferred UK Employees
and their representatives regarding this Agreement prior to Closing, and each
will offer the other the opportunity to attend and participate in any meetings
prior to Closing at which information is given to, or there is consultation with
Transferred UK Employees and their representatives.

 

(j)            Letter to Transferred UK Employees.  Immediately following the
Closing Date, the Sellers and the Purchaser will send to each of the Transferred
UK Employees a joint letter in an agreed form.

 

11.16       Mutual Cooperation.  The parties hereto shall cooperate with each
other and provide each other with such information as is reasonably necessary to
effect the provisions of this Article XI (including, without limitation, such
cooperation as the parties may reasonably require to comply with the TUPE
Regulations).

 

11.17       No Third Party Beneficiaries.  No provision in this Article XI shall
(a) create any third-party beneficiary or other rights in any employee or former
employee (including any beneficiary or dependent thereof) of the Sellers,
Skyware or any other Person other than the parties hereto and their respective
successors and permitted assigns, (b) constitute or create an employment
agreement or (c) constitute or be deemed to constitute an amendment to any
employee benefit plan sponsored or maintained by the Purchaser or its
affiliates.

 

 

79

--------------------------------------------------------------------------------


 

ARTICLE XII

INDEMNIFICATION

 

12.1         Survival.  The representations and warranties of the parties hereto
contained herein and in the Related Agreements shall survive the Closing for a
period of eighteen (18) months after the Closing, except that (a) Benefit and
Environmental Warranties shall survive the Closing for a period of three
(3) years after the Closing, (b) Tax Warranties shall survive the Closing until
45 days after the expiration of the applicable statute of limitations as
extended (or if such day is not a Business Day, the next Business Day),
(c) Title and Authorization Warranties shall survive the Closing forever and
(d) Real Property Title Warranties shall not survive the Closing.  None of the
Purchaser, the Sellers or any other party hereto shall have any liability with
respect to claims first asserted in connection with any representation or
warranty after the survival period specified therefor in this Section 12.1.

 

12.2         Indemnification by the Sellers.  Subject to Section 12.4, the
Sellers agree to jointly and severally indemnify the Purchaser, its Affiliates,
and their respective directors, officers, shareholders, agents and employees,
and their respective heirs, successors and assigns (each, a “Purchaser
Indemnified Party”) against, and agrees to hold the Purchaser and its Affiliates
harmless from, any and all Losses incurred or suffered by the Purchaser or its
Affiliates to the extent arising out of any of the following:

 

(a)           any breach of or any inaccuracy in any representation or warranty
made by any Seller in this Agreement or any breach of or any inaccuracy in any
representation or warranty made by any Seller in any Related Agreement or any
document delivered by such Person at the Closing; provided, that no Seller shall
have liability under this Section 12.2(a) for any breach of or inaccuracy in any
representation or warranty unless (i) in the case of all representations and
warranties except for Benefit and Environmental Warranties, Tax Warranties and
Title and Authorization Warranties, a written notice of the Purchaser
Indemnified Party’s claim is given to the Sellers no later than the close of
business on the date that is eighteen (18) months after the Closing Date,
(ii) in the case of Benefit and Environmental Warranties, a written notice of
the Purchaser Indemnified Party’s claim is given to the Sellers no later than
the close of business on the three (3) year anniversary of the Closing Date, and
(iii) in the case of Tax Warranties, a written notice of the Purchaser
Indemnified Party’s claim is given to the Sellers no later than the close of
business on the 45th day after the expiration of the applicable statute of
limitations as extended (or if such day is not a Business Day, the next Business
Day), in each case with each such notice specifying (in reasonably sufficient
detail) the matter giving rise to the claim, the nature of the claim and, so far
as practicable, the amount claimed; provided, further, that no Seller shall have
any liability under this Section 12.2(a) for any breach of or inaccuracy in a
Real Property Title Warranty;

 

(b)           any breach of or failure by any Seller to perform any of its
covenants or obligations set out in this Agreement or any breach of or failure
by any Seller to perform its covenants or obligations set out in any Related
Agreement or any document delivered by such Seller at the Closing; provided,
that the Sellers shall have no liability

 

 

80

--------------------------------------------------------------------------------


 

under this Section 12.2(b) for any such breach or failure occurring on or prior
to the Closing Date unless a written notice of the Purchaser Indemnified Party’s
claim is sent to the Sellers no later than the close of business on the date
that is eighteen (18) months after the Closing Date;

 

(c)           any Retained Obligation;

 

(d)           any Seller’s failure to comply with any Bulk Sales Laws;

 

(e)           all Taxes (or the nonpayment thereof) of Skyware for any
Pre-Closing Tax Period and any Pre-Closing Straddle Period, and (ii) any and all
Taxes of any Person (other than Skyware) imposed on Skyware as a transferee or
successor, by contract or pursuant to any Law, which Taxes relate to an event or
transaction occurring on or before the Closing Date; or

 

(f)            obligations, limited to reasonable, documented, out of pocket
costs and expenses, incurred by Purchaser after the Closing Date under the
WildBlue Agreement, solely to the extent that such obligations were necessary
for the GES Development (as such term is defined in the WildBlue Agreement)
under such agreement and solely to the extent incurred prior and in order to
obtain the GES Final Acceptance (as such term is defined in the WildBlue
Agreement); provided, that (i) Purchaser shall cooperate in good faith with
Sellers in order to minimize such out of pocket costs and expenses, and (ii) if
such out of pocket costs and expenses exceed $50,000 in the aggregate, the
Sellers shall only be obligated to indemnify Purchaser for such costs and
expenses to the extent that Purchaser obtains Andrew’s prior written consent,
not to be unreasonably withheld, prior to incurring such costs and expenses.

 

12.3         Indemnification by the Purchaser.  The Purchaser agrees to
indemnify the Sellers, their Affiliates, and their respective directors,
officers, shareholders, agents and employees, and their respective heirs,
successors and assigns (each, a “Seller Indemnified Party”) against, and agrees
to hold the Sellers and their Affiliates harmless from, any and all Losses
incurred or suffered by the Sellers or their Affiliates to the extent arising
out of any of the following:

 

(a)           any breach of or any inaccuracy in any representation or warranty
made by the Purchaser in this Agreement or any Related Agreement or any document
delivered by the Purchaser at the Closing; provided, that the Purchaser shall
have no liability under this Section 12.3(a) for any breach of or inaccuracy in
any representation or warranty unless, in the case of all representations and
warranties except for Title and Authorization Warranties, a written notice of
the Seller Indemnified Party’s claim is given to the Purchaser not later than
the close of business on the date that is eighteen (18) months after the Closing
Date, in each case with each such notice specifying (in reasonably sufficient
detail) the matter giving rise to the claim, the nature of the claim and, so far
as practicable, the amount claimed;

 

(b)           any breach of or failure by the Purchaser to perform any covenant
or obligation of the Purchaser set out in this Agreement or any Related
Agreement or any document delivered by the Purchaser at the Closing; provided,
that the Purchaser shall

 

81

--------------------------------------------------------------------------------


 

have no liability under this Section 12.3(b) for any such breach or failure
occurring on or prior to the Closing Date unless a written notice of the Seller
Indemnified Party’s claim is given to the Purchaser not later than the close of
business on the date that is eighteen (18) months after the Closing Date;

 

(c)           any Assumed Obligation;

 

(d)           (A) any suit or claim of violation brought against any Seller or
its Affiliates under the WARN Act, or any comparable state Law for any actions
taken by Purchaser after the Closing Date with respect to any facility, plant,
operating unit, Transferred Employee or (B) relating to non-compliance by
Purchaser with the WARN Act, including any failure of Purchaser to give the
notice required by the WARN Act, or other similar statutes or regulations with
respect to any plant closing or mass layoff (or similar triggering event) caused
by Purchaser after the Closing Date; or

 

(e)           any obligation or liability arising under any Andrew Guarantee not
released as of the Closing.

 

12.4         Limitations on Liability of the Sellers.  Notwithstanding any other
provision of this Agreement:

 

(a)           The Purchaser Indemnified Parties shall have the right to payment
by the Sellers under Section 12.2(a) only if, and only to the extent that, the
Purchaser Indemnified Parties shall have incurred, (i) as to any particular
claim under Section 12.2(a), an indemnifiable Loss in excess of $25,000; and
(ii) indemnifiable Losses in excess of $300,000 (in determining whether this
aggregate threshold has been satisfied, only Losses exceeding the per claim
threshold set forth in the foregoing clause (i) shall be included); provided,
that no such limitation shall apply to any claim for Losses related to a breach
of a Title and Authorization Warranty, a Tax Warranty, or a warranty set forth
in Section 4.20(b).

 

(b)           The Sellers shall have no liability under or otherwise in
connection with this Agreement or the Related Agreements or the transactions
contemplated hereby or thereby as to all representations and warranties, other
than Title and Authorization Warranties and Tax Warranties, in excess of
$2,500,000 (the “Cap”) in the aggregate; provided, however, that if Sellers are
entitled to any Earnout Payment pursuant to Section 3.4(c), then the amount of
the Cap shall be increased by an amount equal to 10% of such Earnout Payment. 
In the event that any Purchaser Indemnified Party had previously incurred a
final Loss indemnifiable as determined in accordance with this Article XII and 
that was not paid by Sellers as a result of the original Cap, then Purchaser
shall be entitled to set-off the amount of such Loss in an amount not to exceed
10% of such Earnout Payment.

 

(c)           IN NO EVENT SHALL THE SELLERS OR ANY OF THEIR AFFILIATES HAVE ANY
LIABILITY UNDER THIS AGREEMENT, ANY RELATED AGREEMENT OR OTHERWISE IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY FOR SPECIAL,

 

82

--------------------------------------------------------------------------------


 

SPECULATIVE, INCIDENTAL, PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES OR FOR LOST
PROFITS, EXCEPT (I) TO THE EXTENT THAT SUCH CONSEQUENTIAL OR INCIDENTAL DAMAGES
ARE REASONABLY FORESEEABLE (BUT IN ANY EVENT SHALL NOT INCLUDE DAMAGES FOR LOST
PROFITS OR BASED ON A MULTIPLE OF EARNINGS) OR (II) TO THE EXTENT THAT ANY SUCH
DAMAGES ARE PAYABLE BY A PURCHASER INDEMNIFIED PARTY PURSUANT TO A THIRD PARTY
CLAIM.

 

(d)           EXCEPT FOR FRAUD, INTENTIONAL MISREPRESENTATION OR WILLFUL
MISCONDUCT, THE SOLE AND EXCLUSIVE LIABILITY AND RESPONSIBILITY OF THE SELLERS
AND THEIR AFFILIATES TO THE PURCHASER AND ITS AFFILIATES UNDER OR IN CONNECTION
WITH THE ASSETS, THE BUSINESS, THE TRANSFERRED SHARES, THIS AGREEMENT, THE
RELATED AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (INCLUDING
FOR ANY BREACH OF OR INACCURACY IN ANY REPRESENTATION OR WARRANTY OR FOR ANY
BREACH OF ANY COVENANT OR OBLIGATION OR FOR ANY OTHER REASON), AND THE SOLE AND
EXCLUSIVE REMEDY OF THE PURCHASER AND ITS AFFILIATES WITH RESPECT TO ANY OF THE
FOREGOING, SHALL BE AS SET FORTH IN THIS ARTICLE XII AND IN SECTION 6.8 AND
SECTION 6.11.  To the extent that the Purchaser or any of its Affiliates has any
such Losses for which it may assert any other right to indemnification,
contribution or recovery from the Sellers or any of their Affiliates, the
Purchaser hereby waives, releases and agrees not to assert such right, and the
Purchaser agrees to cause each of its Affiliates to waive, release and agree not
to assert such right.

 

(e)           Neither the Sellers nor any of their Affiliates shall have any
liability under or otherwise in connection with this Agreement or the Related
Agreements or the transactions contemplated hereby or thereby for any Loss
(i) to the extent arising from or relating to any matter disclosed on the
Schedules to this Agreement (to the extent its relevance is reasonably apparent
on its face), and (ii) to the extent arising from a change in Law that becomes
effective after the Closing Date.

 

12.5         Claims.  As promptly as is reasonably practicable after becoming
aware of a claim for indemnification under this Agreement not involving a claim,
or the commencement of any suit, action or proceeding, of the type described in
Section 12.6, but in any event no later than thirty (30) Business Days after
first becoming aware of such claim, the Indemnified Person shall give notice to
the Indemnifying Person of such claim, which notice shall specify the facts
alleged to constitute the basis for such claim, the representations, warranties,
covenants and obligations alleged to have been breached and the amount that the
Indemnified Person seeks hereunder from the Indemnifying Person, together with
such information as may be necessary for the Indemnifying Person to determine
that the limitations in Section 12.4 have been satisfied or do not apply;
provided, that the failure of the Indemnified Person to give such notice shall
not relieve the Indemnifying Person of its obligations under this Article XII
except, with respect to any third party claim, to the extent (if any) that the
Indemnifying Person shall have been materially prejudiced thereby.

 

83

--------------------------------------------------------------------------------


 

12.6         Notice of Third Party Claims; Assumption of Defense.  The
Indemnified Person shall give notice as promptly as is reasonably practicable,
but in any event no later than ten (10) Business Days after receiving notice
thereof, to the Indemnifying Person of the assertion of any claim, or the
commencement of any suit, action or proceeding, by any Person not a party hereto
in respect of which indemnity may be sought under this Agreement (which notice
shall specify in reasonable detail the nature and amount of such claim together
with such information as may be necessary for the Indemnifying Person to
determine that the limitations in Section 12.4 have been satisfied or do not
apply); provided, that the failure of the Indemnified Person to give such notice
shall not relieve the Indemnifying Person of its obligations under this
Article XII except to the extent (if any) that the Indemnifying Person shall
have been prejudiced thereby.  The Indemnifying Person may, at its own expense,
(a) participate in the defense of any such claim, suit, action or proceeding and
(b) upon notice to the Indemnified Person, at any time during the course of any
such claim, suit, action or proceeding, assume the defense thereof with counsel
of its own choice and in the event of such assumption, shall have the exclusive
right, subject to clause (a) in the proviso in Section 12.7, to settle or
compromise such claim, suit, action or proceeding.  If the Indemnifying Person
assumes such defense, the Indemnified Person shall have the right (but not the
duty) to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the Indemnifying Person.  Whether
or not the Indemnifying Person chooses to defend or prosecute any such claim,
suit, action or proceeding, all of the parties hereto shall cooperate in the
defense or prosecution thereof.

 

12.7         Settlement or Compromise.  Any settlement or compromise made or
caused to be made by the Indemnified Person (unless the Indemnifying Person has
the exclusive right to settle or compromise under clause (b) of Section 12.6) or
the Indemnifying Person, as the case may be, of any such claim, suit, action or
proceeding of the kind referred to in Section 12.6 shall also be binding upon
the Indemnifying Person or the Indemnified Person, as the case may be, in the
same manner as if a final judgment or decree had been entered by a court of
competent jurisdiction in the amount of such settlement or compromise; provided,
that (a) no obligation, restriction or Loss shall be imposed on the Indemnified
Person as a result of such settlement or compromise without its prior written
consent, which consent shall not be unreasonably withheld, and (b) the
Indemnified Person will not compromise or settle any claim, suit, action or
proceeding without the prior written consent of the Indemnifying Person, which
consent shall not be unreasonably withheld.

 

12.8         Time Limits.  Any right to indemnification or other recovery under
this Article XII shall only apply to Losses with respect to which the
Indemnified Person shall have notified the Indemnifying Person in writing within
the applicable time period set forth in Section 12.2 or 12.3, as the case may
be.

 

12.9         Net Losses and Subrogation.

 

(a)           Notwithstanding anything contained herein to the contrary, the
amount of any Losses incurred or suffered by any Indemnified Person shall be
reduced by (i) any insurance proceeds received by the Indemnified Person (or any
of its Affiliates) with respect to such Losses, (ii) an amount equal to the
actual Net Tax Reduction of the Indemnified Party for the same taxable year such
Loss was incurred by the Indemnified Person arising from the facts or
circumstances giving rise to such Loss when actually

 

84

--------------------------------------------------------------------------------


 

realized by the Indemnified Party, and (iii) any recoveries obtained by the
Indemnified Person (or any of its Affiliates) from any other third party.  Each
Indemnified Person shall exercise commercially reasonable efforts to obtain such
proceeds, Net Tax Reduction and recoveries.  The term “Net Tax Reduction” shall
mean, with respect to a taxable year of an Indemnified Person and without
duplication, the excess, if any, of (i) such Indemnified Person’s liability for
Taxes for such taxable year, calculated by excluding any Tax items (e.g.,
deductions, credits) attributable to the Loss, over (ii) such Indemnified
Person’s actual liability for Taxes for such taxable year, calculated by taking
into account any Tax items attributable to the Loss (to the extent permitted by
relevant Tax law and treating such Tax items as the last items claimed for such
taxable year) and any income or gain recognized by the Indemnified Person
attributable to any amounts payable by the Indemnifying Person under
Section 12.2 or Section 12.3 without regard to Section 12.9(a)(ii) (to the
extent required by relevant Tax law).  If the actual Net Tax Reduction is
subsequently reduced including, without limitation, as result of an adjustment
by a Governmental Authority, the Indemnifying Person shall pay the amount of
such reduction to the Indemnified Person plus any interest, penalties, additions
to tax attributable to such reduction.  If any such proceeds, Net Tax Reduction
or recoveries are received by an Indemnified Person (or any of its Affiliates)
with respect to any Losses after an Indemnifying Person has made a payment to
the Indemnified Person with respect thereto, the Indemnified Person (or such
Affiliate) shall promptly pay to the Indemnifying Person the amount of such
proceeds, Net Tax Reduction or recoveries (up to the amount of the Indemnifying
Person’s payment).

 

(b)           Upon making any payment to an Indemnified Person in respect of any
Losses, the Indemnifying Person will, to the extent of such payment, be
subrogated to all rights of the Indemnified Person (and its Affiliates) against
any third party in respect of the Losses to which such payment relates;
provided, however, that such Indemnifying Person shall not take any actions
materially adverse to the Business, or any customer or supplier of the
Business.  Such Indemnified Person (and its Affiliates) and Indemnifying Person
will execute upon request all instruments reasonably necessary to evidence or
further perfect such subrogation rights.

 

12.10       Purchase Price Adjustments.  To the extent permitted by Law, any
amounts payable under Section 12.2 or Section 12.3 shall be treated by the
Purchaser and the Sellers as an adjustment to the Purchase Price.

 

ARTICLE XIII

MISCELLANEOUS

 

13.1         Expenses.  Except as contemplated by Section 6.10(b) and
Section 6.20, each party hereto shall bear its own fees and expenses with
respect to the transactions contemplated hereby.

 

13.2         Amendment.  Except as provided in Section 13.17, this Agreement may
be amended, modified or supplemented only in a writing signed by the Purchaser
and the Sellers.

 

 

85

--------------------------------------------------------------------------------


 

13.3         Notices.  Any notice, request, instruction or other document to be
given hereunder by a party hereto shall be in writing and shall be deemed to
have been given, (a) when received if given in person or by courier or a courier
service, or (b) on the date of transmission if sent by facsimile transmission
(receipt confirmed) on a Business Day during the normal business hours of the
intended recipient, and if not so sent on such a day and at such a time, on the
following Business Day:

 

(i)            If to the Purchaser, addressed as follows:

 

ASC Signal Corporation

c/o Resilience Capital Partners LLC

25201 Chagrin Boulevard

Suite 360

Cleveland, Ohio 44122

Attention:  Bassem A. Mansour

Facsimile:  (216) 292-4750

 

with a copy to:

 

Jones Day

77 West Wacker Drive

Chicago, Illinois 60601-1692

Attention:  Walter S. Holzer

Facsimile:  (312) 752-8585

 

(ii)           If to the Sellers, addressed as follows:

 

c/o Andrew Corporation

3 Westbrook Corporate Center

Westchester, IL  60154

Attention:  Vice President and General Counsel

Facsimile:  (708) 492-3823

 

with a copy to:

 

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois  60606

Attention:  James T. Lidbury

Facsimile:  (312) 701-8492

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

13.4         Payments in Dollars.  Except as otherwise provided herein or in a
Related Agreement, all payments pursuant hereto shall be made by wire transfer
in Dollars in same day or immediately available funds without any set-off,
deduction or counterclaim whatsoever.

 

 

86

--------------------------------------------------------------------------------


 

13.5         Waivers.  Except as otherwise provided in Article XII, the failure
of a party hereto at any time or times to require performance of any provision
hereof or claim damages with respect thereto shall in no manner affect its right
at a later time to enforce the same.  No waiver by a party of any condition or
of any breach of any term, covenant, representation or warranty contained in
this Agreement shall be effective unless in writing, and no waiver in any one or
more instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

 

13.6         Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided, that, except with the written consent of the other parties,
no assignment of this Agreement or any rights or obligations hereunder, by
operation of law or otherwise, may be made by any party, other than to an
Affiliate or lender of such party (but no such assignment shall relieve the
assigning party of its obligations hereunder).  Without diminishing the
foregoing, (i) in the event that any Seller (directly or indirectly) enters into
a sale, lease, pledge or disposal of all or substantially all of its respective
assets, or the sale of all or substantially all of its respective capital stock
or other equity securities, or enters into a merger, consolidation or other
acquisition with any other party, or any transaction similar to the foregoing in
format or purpose, such Seller shall require as a condition to the consummation
of such transaction, the other party’s written agreement to be liable for such
Seller’s obligations hereunder (including such Seller’s joint and several
liability under Article XII herein), and (ii) the Purchaser may designate any
Person that is a wholly-owned subsidiary of the Parent as a designee for
purposes of receiving title to the Assets or any portion of the Assets.

 

13.7         No Third Party Beneficiaries.  This Agreement is solely for the
benefit of the parties hereto and, to the extent expressly provided herein,
their respective Affiliates, and no provision of this Agreement shall be deemed
to confer upon other third parties any remedy, claim, liability, reimbursement,
cause of action or other right.

 

13.8         Publicity.  Prior to the Closing Date, no public announcement or
other publicity regarding the existence of this Agreement or any of the Related
Agreements or their contents or the transactions contemplated hereby or thereby
shall be made by the Purchaser, the Sellers or any of their respective
Affiliates, officers, directors, employees, representatives or agents, without
the prior written agreement of the Purchaser and the Sellers, in any case, as to
form, content, timing and manner of distribution or publication.  On and after
the Closing Date, each of the Sellers and the Purchaser agree to hold
confidential the terms and provisions of this Agreement and the Related
Agreements and the terms of the transactions contemplated hereby and thereby. 
Notwithstanding the foregoing, nothing in this Section 13.8 shall prevent any
party or its Affiliates or any other Person from (a) making any public
announcement or disclosure required by Law or the rules of any stock exchange,
(b) disclosing this Agreement or any of the Related Agreements or their contents
or the transactions contemplated hereby or thereby to (i) current and future
officers, directors, employees, representatives and agents of such party and its
Affiliates, (ii) current and potential lenders to, investors in and purchasers
of such party and its Affiliates (or any portion thereof), and (iii) those
Persons whose approval, agreement or opinion, as the case may be, is required
for consummation of such particular transaction or transactions, (c) making a
public announcement and press release following the Closing that describes the

 

87

--------------------------------------------------------------------------------


 

nature of the transaction contemplated herein in general terms without setting
forth the Purchase Price or the manner of its determination, unless such
information has already been publicly disclosed in accordance with this
Section 13.8, and (d) making any disclosures incident to enforcing its rights
hereunder.

 

13.9         Further Assurances.  Upon the reasonable request of the Purchaser,
on and after the Closing Date, the Sellers shall execute and deliver to the
Purchaser such deeds, assignments and other instruments as may be reasonably
requested by the Purchaser and are required to effectuate completely the
transfer and assignment to the Purchaser of the right, title and interest of the
Sellers in and to the Assets and the Transferred Shares, and to otherwise carry
out the purposes of this Agreement.

 

13.10       Severability.  If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions hereof shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

 

13.11       Entire Understanding.  This Agreement, the Related Agreements and
the Confidentiality Agreement set forth the entire agreement and understanding
of the parties hereto with respect to the transactions contemplated hereby and
thereby and supersede any and all prior agreements, arrangements and
understandings among the parties relating to the subject matter hereof.

 

13.12       Language.  The Sellers and the Purchaser agree that the language
used in this Agreement is the language chosen by the parties to express their
mutual intent, and that no rule of strict construction is to be applied against
the Sellers or the Purchaser.  Each of the Sellers and the Purchaser and their
respective counsel have reviewed and negotiated the terms of this Agreement.

 

13.13       Applicable Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Illinois
without giving effect to the principles of conflicts of law thereof.

 

13.14       Remittances.  All remittances, payments, mail and other
communications relating to the Assets or the Assumed Obligations received by the
Sellers at any time after the Closing Date shall be promptly turned over to the
Purchaser by the Sellers.  All remittances, payments, mail and other
communications relating to the Excluded Assets or the Retained Obligations
received by the Purchaser at any time after the Closing Date shall be promptly
turned over to the Sellers by the Purchaser.

 

13.15       Bulk Sales.  The Purchaser hereby waives compliance by the Sellers
with the provisions of the Laws of any jurisdiction relating to a bulk sale or
transfer of assets that may be applicable to the transfer of the Assets
(collectively, the “Bulk Sales Laws”).

 

13.16       Jurisdiction of Disputes; Waiver of Jury Trial.  Each party to this
agreement hereby (a) agrees that any litigation, proceeding or other legal
action in connection with or relating to this Agreement, any Related Agreement
or any matters contemplated hereby or thereby, shall be brought by any party
solely in a court of competent jurisdiction located within

 

88

--------------------------------------------------------------------------------


 

the City of Chicago, in the State of Illinois, whether a state or federal court;
(b) agrees that in connection with any such litigation, proceeding or action, it
will consent and submit to personal jurisdiction in any such court described in
clause (a) of this Section 13.16 and to service of process upon it in accordance
with the rules and statutes governing service of process; (c) agrees to waive to
the full extent permitted by Law any objection that it may now or hereafter have
to the venue of any such litigation, proceeding or action in any such court or
that any such litigation, proceeding or action was brought in an inconvenient
forum; (d) designates, appoints and directs CT Corporation System as its
authorized agent to receive on its behalf service of any and all process and
documents in any such litigation, proceeding or action in the City of Chicago,
in the State of Illinois; (e) agrees to notify the other parties to this
Agreement immediately if such agent shall refuse to act, or be prevented from
acting, as agent and, in such event, promptly to designate another agent in the
City of Chicago, in the State of Illinois to serve in place of such agent and
deliver to the other parties written evidence of such substitute agent’s
acceptance of such designation; (f) agrees as an alternative method of service
to service of process in any such litigation, proceeding or action by mailing of
copies thereof to it at its address set forth in Section 13.3; (g) agrees that
any service made as provided herein shall be effective and binding service in
every respect; and (h) agrees that nothing herein shall affect the rights of any
party to effect service of process in any other manner permitted by Law.  EACH
PARTY HERETO IRREVOCABLY AND ABSOLUTELY WAIVES THE RIGHT TO A TRIAL BY JURY IN
ANY DISPUTE IN CONNECTION WITH, ARISING UNDER OR RELATING TO THIS AGREEMENT, ANY
RELATED AGREEMENT OR ANY MATTERS CONTEMPLATED HEREBY OR THEREBY, AND AGREES TO
TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

 

13.17       Schedules.  Any information disclosed pursuant to any Schedule
hereto shall be deemed to be disclosed to the Purchaser for each purpose of this
Agreement for which the relevance of such disclosure is reasonably apparent. 
Neither the specification of any Dollar amount or any item or matter in any
provision of this Agreement or any Related Agreement nor the inclusion of any
specific item or matter in any Schedule hereto or thereto is intended to imply
that such amount, or higher or lower amounts, or the item or matter so specified
or included, or other items or matters, are or are not material, and no party
shall use the fact of the specification of any such amount or the specification
or inclusion of any such item or matter in any dispute or controversy between
the parties as to whether any item or matter is or is not material for purposes
of this Agreement or any Related Agreement.  Neither the specification of any
item or matter in any provision of this Agreement or any Related Agreement nor
the inclusion of any specific item or matter in any Schedule hereto or thereto
is intended to imply that such item or matter, or other items or matters, are or
are not in the ordinary course of business, and no party shall use the fact of
the specification or the inclusion of any such item or matter in any dispute or
controversy between the parties as to whether any item or matter is or is not in
the ordinary course of business for purposes of this Agreement or any Related
Agreement.  The Sellers may, from time to time prior to or at the Closing, by
notice in accordance with the terms of this Agreement, supplement or amend any
Schedule hereto, including one or more supplements or amendments to correct any
matter which would constitute a breach of any representation, warranty, covenant
or obligation contained herein.  No such supplemental or amended Schedule shall
be deemed to cure any breach for purposes of Section 7.1.  If, however, the
Closing occurs, any such supplement and amendment will be effective to cure and
correct for all other purposes any inaccuracy in or breach of any
representation, warranty, covenant or obligation which would

 

89

--------------------------------------------------------------------------------


 

have existed if the Sellers had not made such supplement or amendment, and all
references to any Schedule hereto which is supplemented or amended as provided
in this Section 13.17 shall for all purposes after the Closing be deemed to be a
reference to such Schedule as so supplemented or amended.

 

13.18       Disclaimer of Warranties.  The Sellers make no representations or
warranties with respect to any projections, forecasts or forward-looking
statements made available to the Purchaser.  There is no assurance that any
projected or forecasted results will be achieved.  EXCEPT TO THE EXTENT OF THE
EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT (INCLUDING
THE SCHEDULES) AND ANY RELATED AGREEMENT, THE SELLERS (A) DISCLAIM ALL OTHER
WARRANTIES, REPRESENTATIONS AND GUARANTEES, WHETHER EXPRESS OR IMPLIED, (B) MAKE
NO REPRESENTATIONS OR WARRANTIES AS TO MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE AND NO  IMPLIED REPRESENTATIONS OR WARRANTIES, AND DISCLAIMS
ALL SUCH REPRESENTATIONS AND WARRANTIES, AND (C) DISCLAIM ANY WARRANTY OF TITLE
OR NON-INFRINGEMENT AND ANY WARRANTY ARISING BY INDUSTRY CUSTOM OR COURSE OF
DEALING.  THE PURCHASER ACKNOWLEDGES AND AGREES THAT IT IS NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF THE SELLERS, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT (INCLUDING THE SCHEDULES) OR ANY RELATED
AGREEMENT.  The Purchaser acknowledges and agrees that no representations or
warranties contained herein shall be applicable with respect to the purchase by
Purchaser of any inventory pursuant to the Transition Services Agreement or
pursuant to any other commercial arrangement that may be entered into between
any Seller and Purchaser, and the representations and warranties contained
herein shall apply solely with respect to the purchase of the Inventory in
accordance with the terms hereof.  The Purchaser acknowledges and agrees that
the Sellers, their Affiliates and their respective representatives have made no
representation or warranty, express or implied, as to the accuracy or
completeness of any memoranda, charts, summaries, schedules or other information
heretofore made available by the Sellers, their Affiliates or their respective
representatives to the Purchaser, any of its Affiliates or their representatives
(including the Confidential Information Memorandum dated March 7, 2007) or any
information that is not included in this Agreement, any Related Agreement or the
Schedules hereto, and the Sellers, their Affiliates and their respective
representatives will not have or be subject to any liability to the Purchaser,
any of its Affiliates or their representatives resulting from the distribution
of any such information to, or the use of any such information by, the
Purchaser, any of its Affiliates or any of their agents, consultants,
accountants, counsel or other representatives.

 

13.19       Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

*  *  *

 

 

90

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

 

ASC SIGNAL CORPORATION

 

 

 

 

By:

/s/ Bassem A. Mansour

 

 

 

Name:  Bassem A. Mansour

 

 

Title:    President

 

 

 

 

 

 

 

ANDREW CORPORATION

 

 

 

 

By:

/s/ John DeSana

 

 

 

Name:  John DeSana

 

 

Title:    Executive Vice President

 

 

 

 

 

 

 

ANDREW CANADA INC.

 

 

 

 

By:

/s/ Jude Panetta

 

 

 

Name:  Jude Panetta

 

 

Title:    President

 

 

 

 

 

 

 

ANDREW LIMITED

 

 

 

By:

/s/ Mark Olson

 

 

 

Name:  Mark Olson

 

 

 

Title:    Chairman

 

--------------------------------------------------------------------------------


 

 

 

 

 

ANDREW HOLDINGS (GERMANY) GMBH

 

 

 

By:

/s/ F. Willis Caruso, Jr.

 

 

 

Name:  F. Willis Caruso, Jr.

 

 

Title:    Managing Director

 

 

 

 

--------------------------------------------------------------------------------

 


 

AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT

 

This AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT (this “Amendment”) dated as
of December 20, 2007, is by and among ASC Signal Corporation, a corporation
incorporated under the laws of Delaware (the “Purchaser”), Andrew Corporation, a
Delaware corporation (“Andrew”), and Andrew Canada Inc., Andrew Limited, Andrew
Holdings (Germany) GmbH, (each a “Seller”, and collectively with Andrew, the
“Sellers”).  Purchaser and Sellers may be referred to individually as a “Party”
and collectively as the “Parties.”

 

WHEREAS, the Parties have previously entered into that certain Purchase and Sale
Agreement (the “Original Agreement”), made as of November 5, 2007; and

 

WHEREAS, the Parties desire to amend the Original Agreement, as permitted by
Section 13.2 thereof;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants set forth herein, the Parties agree as follows:

 


1.                                       AMENDMENT TO SECTION 13.6.  THE
ORIGINAL AGREEMENT IS HEREBY AMENDED TO ADD THE FOLLOWING SENTENCE TO THE END OF
SECTION 13.6:


 

Notwithstanding the foregoing restrictions and conditions on assignment
contained in this Section 13.6, (i) no written consent of Purchaser shall be
required in connection with that certain Agreement and Plan of Merger, dated as
of June 26, 2007 (the “CommScope Merger Agreement”), by and among
CommScope, Inc., DJRoss, Inc. and Andrew Corporation, or any of the transactions
contemplated by the CommScope Merger Agreement, including the merger of the
Merger Sub (as such term is defined in the CommScope Merger Agreement) with and
into Andrew, pursuant to which the separate corporate existence of Merger Sub
shall cease and Andrew shall continue as the surviving corporation, and (ii) no
Seller shall be required, as a condition to the consummation of any of the
transactions contemplated by the CommScope Merger Agreement, to obtain any other
parties’ written agreement to be liable for such Seller’s obligations hereunder
(including such Seller’s joint and several liability under Article XII herein).

 

2.                                       Effect of Amendment; Entire Agreement. 
Except as and to the extent expressly modified by this Amendment, the Original
Agreement shall remain in full force and effect in all respects.  The Original
Agreement, as amended hereby, contains the entire agreement of the Parties on
the subject matter of the Original Agreement and neither Purchaser nor Sellers
shall have any rights or obligations to each other except as explicitly provided
for in the Original Agreement, as amended hereby.  Each reference to “hereof,”
“herein,” “hereby,” and “this Agreement” in the Original Agreement shall from
and after the date hereof refer to the Original Agreement, as amended hereby. 
Notwithstanding anything to the contrary herein, the date of the Original
Agreement, as amended hereby, shall in all instances remain as November 5, 2007,
and references in the Original Agreement to “the

 

--------------------------------------------------------------------------------


 

date first above written,” “the date of this Agreement,” and similar references
shall continue to refer to November 5, 2007.

 

3.                                       Miscellaneous.  The construction,
interpretation, and performance of this Amendment shall be governed by the
internal laws of Illinois.  This Amendment may be executed in one or more
counterparts, each of which independently shall share the same effect as if it
were the original, and all of which taken together shall constitute one and the
same Amendment.

 

(Signature Page Follows)

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first written above.

 

 

ASC SIGNAL CORPORATION

 

 

 

 

 

By

/s/ Bassem Mansour

 

 

Name:

Bassem Mansour

 

 

Title:

President

 

 

ANDREW CORPORATION

 

 

 

 

 

By

/s/ John DeSana

 

 

Name:

John DeSana

 

 

Title:

Executive Vice President

 

 

ANDREW CANADA, INC.

 

 

 

 

 

By

/s/ Jude Panetta

 

 

Name:

Jude Panetta

 

 

Title:

President

 

 

ANDREW LIMITED

 

 

 

 

 

By

/s/ Mark Olson

 

 

Name:

Mark Olson

 

 

Title:

Chairman

 

 

 

--------------------------------------------------------------------------------


 

 

ANDREW HOLDINGS (GERMANY) GMBH

 

 

 

 

 

 

.

By

/s/ F. Willis Caruso, Jr

 

 

Name:

F. Willis Caruso, Jr.

 

 

Title:

Managing Directors

 

 

 

--------------------------------------------------------------------------------